UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2017 Item 1: Schedule of Investments Vanguard California Tax-Exempt Money Market Fund Schedule of Investments (unaudited) As of February 28, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.7%) California (99.7%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.630% 3/7/17 LOC 21,300 21,300 ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.640% 3/7/17 LOC 7,000 7,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.580% 3/7/17 LOC 30,700 30,700 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.640% 3/7/17 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.670% 3/7/17 LOC 5,485 5,485 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.670% 3/7/17 13,330 13,330 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.680% 3/7/17 3,700 3,700 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.590% 3/7/17 LOC 5,000 5,000 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 9,865 9,935 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 15,460 15,570 1 California Educational Facilities Authority Revenue (California Institute of Technology) TOB VRDO 0.670% 3/7/17 3,365 3,365 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.650% 3/7/17 55,800 55,800 California Educational Facilities Authority Revenue (Stanford Hospital) CP 0.730% 3/8/17 7,550 7,550 California Educational Facilities Authority Revenue (Stanford Hospital) CP 0.700% 4/12/17 36,550 36,550 California Educational Facilities Authority Revenue (Stanford University) CP 0.720% 3/8/17 30,000 30,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.720% 3/8/17 1,200 1,200 California Educational Facilities Authority Revenue (Stanford University) CP 0.760% 4/5/17 40,000 40,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.670% 3/7/17 3,000 3,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.670% 3/7/17 8,000 8,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.670% 3/7/17 3,590 3,590 1 California Educational Facilities Authority Revenue (Stanford University) VRDO 0.590% 3/7/17 10,900 10,900 1 California Educational Facilities Authority Revenue (Stanford University) VRDO 0.590% 3/7/17 14,600 14,600 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.620% 3/7/17 LOC 21,050 21,050 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.620% 3/7/17 LOC 4,100 4,100 California GO CP 0.690% 3/7/17 LOC 8,000 8,000 California GO CP 0.730% 3/7/17 LOC 13,525 13,525 California GO CP 0.680% 4/5/17 10,000 10,000 1 California GO TOB VRDO 0.660% 3/7/17 4,200 4,200 1 California GO TOB VRDO 0.670% 3/7/17 2,370 2,370 1 California GO TOB VRDO 0.670% 3/7/17 6,815 6,815 California GO VRDO 0.590% 3/7/17 LOC 7,700 7,700 California GO VRDO 0.590% 3/7/17 LOC 13,800 13,800 California GO VRDO 0.600% 3/7/17 LOC 10,000 10,000 California GO VRDO 0.600% 3/7/17 LOC 7,815 7,815 California GO VRDO 0.630% 3/7/17 LOC 10,000 10,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) VRDO 0.450% 3/1/17 LOC 2,050 2,050 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.600% 3/7/17 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.610% 3/7/17 LOC 41,000 41,000 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.700% 3/7/17 LOC 14,000 14,000 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.630% 3/7/17 LOC 9,525 9,525 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.630% 3/7/17 LOC 2,400 2,400 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.630% 3/7/17 LOC 22,345 22,345 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) TOB VRDO 0.660% 3/7/17 3,375 3,375 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) TOB VRDO 0.670% 3/7/17 6,665 6,665 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) TOB VRDO 0.760% 3/7/17 7,705 7,705 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) TOB VRDO 0.760% 3/7/17 2,060 2,060 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.630% 3/7/17 14,200 14,200 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.630% 3/7/17 42,300 42,300 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.590% 3/7/17 LOC 8,000 8,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.670% 3/7/17 3,750 3,750 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.670% 3/7/17 16,400 16,400 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.670% 3/7/17 9,715 9,715 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.670% 3/7/17 6,650 6,650 California Housing Finance Agency Home Mortgage Revenue VRDO 0.650% 3/7/17 LOC 2,015 2,015 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.420% 3/1/17 LOC 300 300 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.560% 3/1/17 LOC 1,800 1,800 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.690% 3/7/17 LOC 4,000 4,000 California Municipal Finance Authority Multifamily Housing Revenue (Copper Square Apartments) VRDO 0.610% 3/7/17 LOC 2,735 2,735 California Municipal Finance Authority Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.490% 3/1/17 4,400 4,400 California Municipal Finance Authority Recovery Zone Revenue (Chevron USA Inc. Project) VRDO 0.490% 3/1/17 31,680 31,680 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.470% 3/1/17 LOC 17,300 17,300 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.540% 3/1/17 LOC 49,650 49,650 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.600% 3/1/17 LOC 19,500 19,500 California State University Institute CP 0.830% 5/2/17 LOC 10,000 10,000 California State University Institute CP 0.830% 5/2/17 4,340 4,340 1 California State University Revenue Systemwide TOB VRDO 0.790% 3/7/17 (Prere.) 20,475 20,475 1 California State University Systemwide Revenue TOB VRDO 0.670% 3/7/17 7,160 7,160 1 California State University Systemwide Revenue TOB VRDO 0.730% 3/7/17 (Prere.) 4,775 4,775 1 California State University Systemwide Revenue TOB VRDO 0.780% 3/7/17 5,685 5,685 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.670% 3/7/17 LOC 11,205 11,205 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.610% 3/7/17 LOC 26,955 26,955 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.580% 3/7/17 LOC 11,900 11,900 California Statewide Communities Development Authority Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.490% 3/1/17 2,000 2,000 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.630% 3/7/17 LOC 40,200 40,200 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.790% 4/6/17 16,250 16,250 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.600% 3/7/17 21,500 21,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.630% 3/7/17 9,600 9,600 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.630% 3/7/17 6,300 6,300 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.630% 3/7/17 16,310 16,310 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.630% 3/7/17 10,200 10,200 California Statewide Communities Development Authority Revenue (Scripps Health) VRDO 0.610% 3/7/17 LOC 8,200 8,200 1 California Statewide Communities Development Authority Revenue (St. Joseph Health System) TOB VRDO 0.700% 3/7/17 (Prere.) 57,233 57,233 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.670% 3/7/17 8,740 8,740 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.670% 3/7/17 12,230 12,230 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.680% 3/7/17 6,270 6,270 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.670% 3/7/17 2,175 2,175 Calleguas-Las Virgenes CA Public Financing Authority Revenue (Municipal Water District Project) VRDO 0.590% 3/7/17 LOC 2,400 2,400 1 Chabot-Las Positas CA Community College District GO TOB VRDO 0.670% 3/7/17 8,000 8,000 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.550% 3/7/17 LOC 27,940 27,940 Contra Costa CA Municipal Water District Revenue (Extendible) CP 0.790% 10/2/17 14,000 14,000 1,2 Culver City CA Unified School District GO TOB PUT 0.710% 3/2/17 4,450 4,450 1 Cupertino CA Union School District GO TOB VRDO 0.680% 3/7/17 8,870 8,870 1 Desert CA Community College District GO TOB VRDO 0.670% 3/7/17 6,000 6,000 East Bay CA Municipal Utility District Water System Revenue CP 0.680% 3/1/17 25,000 25,000 East Bay CA Municipal Utility District Water System Revenue CP 0.740% 3/2/17 38,300 38,300 East Bay CA Municipal Utility District Water System Revenue CP 0.740% 3/7/17 35,000 35,000 East Bay CA Municipal Utility District Water System Revenue CP 0.710% 4/3/17 10,000 10,000 East Bay CA Municipal Utility District Water System Revenue CP 0.720% 4/3/17 17,600 17,600 East Bay CA Municipal Utility District Water System Revenue CP 0.700% 4/4/17 10,000 10,000 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.660% 3/7/17 9,260 9,260 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.670% 3/7/17 (Prere.) 1,595 1,595 2 Eastern California Municipal Water District Water & Sewer Revenue PUT 0.810% 3/13/17 26,575 26,575 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.630% 3/7/17 3,800 3,800 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.450% 3/1/17 3,275 3,275 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.600% 3/7/17 18,700 18,700 Elsinore Valley CA Municipal Water District COP VRDO 0.640% 3/7/17 LOC 4,400 4,400 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.670% 3/7/17 LOC 4,250 4,250 Fremont CA COP VRDO 0.600% 3/7/17 LOC 13,500 13,500 Fremont CA COP VRDO 0.600% 3/7/17 LOC 7,290 7,290 Fremont CA COP VRDO 0.610% 3/7/17 LOC 24,610 24,610 Grossmont CA Healthcare District GO 5.000% 7/15/17 (Prere.) 15,770 16,013 Irvine CA Assessment District No. 00-18 Improvement Revenue VRDO 0.540% 3/1/17 LOC 7,500 7,500 Irvine CA Assessment District No. 94-13 Improvement Revenue (Oak Creek) VRDO 0.540% 3/1/17 LOC 11,385 11,385 Irvine CA Assessment District No. 97-16 Improvement Revenue VRDO 0.540% 3/1/17 LOC 16,368 16,368 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.540% 3/1/17 LOC 18,814 18,814 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.540% 3/1/17 LOC 12,978 12,978 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.540% 3/1/17 LOC 11,516 11,516 2 Irvine CA Ranch Water District Revenue PUT 0.710% 3/7/18 10,000 10,000 2 Irvine CA Ranch Water District Revenue PUT 0.710% 3/7/18 8,290 8,290 Irvine CA Ranch Water District Revenue VRDO 0.450% 3/1/17 LOC 23,650 23,650 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.540% 3/1/17 LOC 27,794 27,794 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.540% 3/1/17 LOC 31,111 31,111 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.450% 3/1/17 LOC 12,616 12,616 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.450% 3/1/17 LOC 7,825 7,825 1 Irvine Ranch CA Water District Revenue TOB VRDO 0.670% 3/7/17 4,160 4,160 Kern County CA GO 3.000% 5/15/17 10,350 10,397 LA CAP CP 0.700% 4/3/17 5,000 5,000 LA CAP CP 0.780% 4/6/17 LOC 7,290 7,290 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Livermore Independent Senior Apartments) VRDO 0.580% 3/7/17 LOC 13,040 13,040 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Richards Manor) VRDO 0.670% 3/7/17 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB VRDO 0.670% 3/7/17 4,000 4,000 1 Los Angeles CA Community College District GO TOB VRDO 0.700% 3/7/17 (Prere.) 15,940 15,940 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.560% 3/7/17 LOC 19,200 19,200 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.670% 3/7/17 2,500 2,500 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.670% 3/7/17 3,700 3,700 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.670% 3/7/17 4,700 4,700 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.670% 3/7/17 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.690% 3/7/17 2,600 2,600 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.690% 3/7/17 1,470 1,470 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.700% 3/7/17 5,020 5,020 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.700% 3/7/17 6,665 6,665 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.700% 3/7/17 7,545 7,545 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.700% 3/7/17 4,660 4,660 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.720% 3/7/17 18,885 18,885 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.720% 3/7/17 7,980 7,980 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.670% 3/7/17 10,900 10,900 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.670% 3/7/17 6,200 6,200 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.670% 3/7/17 1,150 1,150 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.670% 3/7/17 10,835 10,835 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.670% 3/7/17 4,000 4,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.480% 3/1/17 27,800 27,800 Los Angeles CA Department of Water & Power Revenue VRDO 0.510% 3/1/17 22,240 22,240 Los Angeles CA Department of Water & Power Revenue VRDO 0.590% 3/7/17 12,150 12,150 Los Angeles CA Department of Water & Power Revenue VRDO 0.590% 3/7/17 10,000 10,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.590% 3/7/17 20,600 20,600 Los Angeles CA Department of Water & Power Revenue VRDO 0.590% 3/7/17 13,200 13,200 Los Angeles CA Department of Water & Power Revenue VRDO 0.600% 3/7/17 4,200 4,200 1 Los Angeles CA Department of Water and Power Revenue TOB VRDO 0.670% 3/7/17 7,500 7,500 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.680% 3/7/17 (Prere.) 8,150 8,150 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.720% 3/7/17 2,220 2,220 Los Angeles CA Metropolitan Transportation Authority CP 0.800% 4/4/17 LOC 1,700 1,700 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.650% 3/7/17 LOC 6,050 6,050 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.670% 3/7/17 LOC 23,600 23,600 Los Angeles CA Municipal Improvement Corp. Lease Revenue CP A4 0.690% 3/22/17 5,500 5,500 Los Angeles CA TRAN 3.000% 6/29/17 100,000 100,698 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 6,980 7,077 1 Los Angeles CA Unified School District GO TOB VRDO 0.670% 3/7/17 6,665 6,665 1 Los Angeles CA Unified School District GO TOB VRDO 0.670% 3/7/17 10,000 10,000 Los Angeles County CA Multifamily Housing Revenue (Valencia Village Project) VRDO 0.660% 3/7/17 LOC 20,650 20,650 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.510% 3/1/17 LOC 14,505 14,505 Metropolitan Water District of Southern California Revenue VRDO 0.490% 3/1/17 300 300 Metropolitan Water District of Southern California Revenue VRDO 0.590% 3/7/17 34,645 34,645 Metropolitan Water District of Southern California Revenue VRDO 0.590% 3/7/17 22,000 22,000 Metropolitan Water District of Southern California Revenue VRDO 0.590% 3/7/17 27,150 27,150 Metropolitan Water District of Southern California Revenue VRDO 0.600% 3/7/17 8,965 8,965 Modesto CA Multifamily Housing Revenue (Westdale Commons Apartments) VRDO 0.650% 3/7/17 LOC 3,800 3,800 Modesto CA Water Revenue VRDO 0.630% 3/7/17 LOC 9,850 9,850 1 Mountain View-Whisman CA School District GO TOB VRDO 0.670% 3/7/17 4,800 4,800 Napa Valley CA Unified School District GO 2.000% 8/1/17 9,135 9,185 1 Nuveen California AMT-Free Quality Municipal Income Fund VRDP VRDO 0.720% 3/7/17 LOC 39,500 39,500 1 Nuveen California AMT-Free Quality Municipal Income Fund VRDP VRDO 0.720% 3/7/17 LOC 40,000 40,000 1 Nuveen California AMT-Free Quality Municipal Income Fund VRDP VRDO 0.730% 3/7/17 LOC 16,200 16,200 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.760% 3/7/17 LOC 12,000 12,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.760% 3/7/17 LOC 9,000 9,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.770% 3/7/17 LOC 24,000 24,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.770% 3/7/17 LOC 41,600 41,600 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.770% 3/7/17 LOC 40,900 40,900 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.780% 3/7/17 LOC 26,800 26,800 Oceanside CA Multifamily Housing Revenue ( Shadow Way Apartments Project) VRDO 0.640% 3/7/17 LOC 7,425 7,425 Orange County CA Apartment Development Revenue VRDO 0.630% 3/7/17 LOC 9,550 9,550 Palomar Pomerado Health California GO 5.000% 8/1/17 (Prere.) 11,290 11,483 1 Peralta CA Community College District Revenue TOB VRDO 0.670% 3/7/17 19,645 19,645 Rancho CA Water District Finance Authority Revenue VRDO 0.600% 3/7/17 LOC 18,000 18,000 1 Regents of the University of California Revenue TOB VRDO 0.670% 3/7/17 5,125 5,125 1 Regents of the University of California Revenue TOB VRDO 0.670% 3/7/17 4,109 4,109 1 Regents of the University of California Revenue TOB VRDO 0.730% 3/7/17 (Prere.) 25,293 25,293 Riverside CA COP VRDO 0.630% 3/7/17 LOC 22,100 22,100 1 Riverside CA Electric Revenue TOB VRDO 0.670% 3/7/17 9,700 9,700 Riverside CA Electric Revenue VRDO 0.630% 3/7/17 LOC 14,775 14,775 Riverside County CA GO 3.000% 6/30/17 33,500 33,748 Riverside County CA Teeter Revenue 3.000% 10/11/17 8,500 8,609 1 Sacramento CA Area Flood Control Agency Special Assessment Revenue TOB VRDO 0.650% 3/7/17 6,000 6,000 1 Sacramento CA Area Flood Control Agency Special Assessment Revenue TOB VRDO 0.650% 3/7/17 10,000 10,000 Sacramento CA Municipal Utility District Revenue CP 0.730% 3/1/17 LOC 35,000 35,000 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.600% 3/7/17 86,100 86,100 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.670% 3/7/17 LOC 12,300 12,300 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.670% 3/7/17 LOC 9,700 9,700 1 San Bernardino CA Community College District GO TOB VRDO 0.670% 3/7/17 4,620 4,620 1 San Bernardino County CA Transportation Authority Revenue TOB VRDO 0.670% 3/7/17 12,100 12,100 1 San Diego CA Community College District GO TOB VRDO 0.660% 3/7/17 (Prere.) 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.690% 3/7/17 (Prere.) 3,290 3,290 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.580% 3/7/17 LOC 9,690 9,690 1 San Diego CA Public Facilities Financing Authority Sewer Revenue TOB VRDO 0.690% 3/7/17 4,210 4,210 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.670% 3/7/17 3,800 3,800 San Diego CA Unified School District GO 2.000% 6/30/17 36,310 36,466 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.600% 3/7/17 23,100 23,100 1 San Diego County CA Regional Transportation Commission Sales Tax Revenue TOB VRDO 0.670% 3/7/17 4,445 4,445 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.600% 3/7/17 59,230 59,230 San Diego County CA Water Authority Revenue (Extendible) CP 0.740% 9/3/17 15,000 15,000 San Diego County CA Water Authority Revenue (Extendible) CP 0.760% 10/29/17 17,500 17,500 San Diego County CA Water Authority Revenue (Extendible) CP 0.720% 10/31/17 12,500 12,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.670% 3/7/17 10,100 10,100 San Diego County CA Water Authority Revenue CP 0.730% 3/1/17 12,000 12,000 San Diego County CA Water Authority Revenue CP 0.700% 3/16/17 5,000 5,000 San Diego Public Facilities CP 0.730% 4/4/17 LOC 2,200 2,200 San Fran City & County Lease Revenue CP 0.770% 4/5/17 17,067 17,067 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/17 (Prere.) 15,000 15,266 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.670% 3/7/17 9,900 9,900 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.670% 3/7/17 3,750 3,750 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.600% 3/7/17 LOC 40,255 40,255 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.600% 3/7/17 LOC 10,185 10,185 San Francisco CA City & County GO 2.000% 6/15/17 47,360 47,535 San Francisco CA City & County International Airport Revenue VRDO 0.620% 3/7/17 LOC 13,600 13,600 San Francisco CA City & County International Airport Revenue VRDO 0.640% 3/7/17 LOC 17,900 17,900 San Francisco CA City & County Public Utilities Commission Sewer Revenue CP 0.730% 3/21/17 10,089 10,089 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.680% 3/7/17 (Prere.) 47,850 47,850 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.530% 3/7/17 LOC 45,100 45,100 San Francisco CA Municipal Transportation Agency Revenue CP 0.740% 3/16/17 LOC 10,000 10,000 San Francisco CA Public Utilities Commission CP 0.720% 4/5/17 LOC 3,000 3,000 1 San Joaquin Delta CA Community College District GO TOB VRDO 0.740% 3/7/17 4,835 4,835 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.620% 3/7/17 LOC 15,200 15,200 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.670% 3/7/17 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.670% 3/7/17 6,000 6,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.760% 3/7/17 7,310 7,310 1 San Luis Obispo County CA Financing Authority Revenue (Nacimiento Water Project) TOB VRDO 0.670% 3/7/17 (13) 23,570 23,570 1 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) TOB VRDO 0.900% 3/7/17 (Prere.) 7,500 7,500 Santa Clara Valley CA Transportation Authority Sales Tax Revenue VRDO 0.610% 3/7/17 15,200 15,200 1 Santa Monica CA Community College District GO TOB VRDO 0.670% 3/7/17 1,200 1,200 Sonoma County CA Junior College District GO 3.000% 8/1/17 3,350 3,379 Southern California Public Power Authority Revenue (Magnolia Power Project) VRDO 0.600% 3/7/17 LOC 22,600 22,600 1 Sweetwater CA Unified School District GO TOB VRDO 0.670% 3/7/17 (13) 6,845 6,845 Turlock CA Irrigation District Revenue CP 0.740% 3/2/17 LOC 2,499 2,499 University of California Regents Medical Center Pooled Revenue 5.500% 5/15/17 (Prere.) 2,500 2,549 1 University of California Revenue TOB VRDO 0.670% 3/7/17 5,000 5,000 1 University of California Revenue TOB VRDO 0.680% 3/7/17 3,040 3,040 1 University of California Revenue TOB VRDO 0.680% 3/7/17 2,675 2,675 University of California Revenue VRDO 0.590% 3/7/17 90,150 90,150 University of California Revenue VRDO 0.610% 3/7/17 3,100 3,100 Total Tax-Exempt Municipal Bonds (Cost $3,667,857) Total Investments (99.7%) (Cost $3,667,857) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, the aggregate value of these securities was $967,975,000, representing 26.3% of net assets. 2 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2017, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard California Long-Term Tax-Exempt Fund Schedule of Investments (unaudited) As of February 28, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.8%) California (98.6%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/42 1,000 1,054 ABAG Finance Authority for Nonprofit Corps. California Revenue (Eskaton Properties Inc. Obligated Group) 5.000% 11/15/35 3,250 3,416 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/37 7,565 8,194 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/23 650 741 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/43 15,830 17,482 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/29 (15) 1,500 1,699 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 30,375 16,828 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/35 1,000 1,107 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/36 1,000 1,104 Alameda CA Corridor Transportation Authority Revenue 4.000% 10/1/37 (4) 1,500 1,511 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/37 6,550 7,210 Alameda County CA Unified School District GO 0.000% 8/1/24 (4) 3,510 2,904 Alameda County CA Unified School District GO 0.000% 8/1/29 (4) 5,000 3,213 Anaheim CA Housing & Public Improvements Authority Revenue (Electric Utility Distribution System) 5.000% 10/1/41 2,225 2,469 Anaheim CA Housing & Public Improvements Authority Revenue (Water System Project) 5.000% 10/1/41 2,250 2,501 Anaheim CA Housing & Public Improvements Authority Revenue (Water System Project) 5.000% 10/1/46 3,255 3,612 Anaheim CA Public Financing Authority Revenue (Electric System) 4.000% 10/1/31 5,080 5,318 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.625% 4/1/19 (Prere.) 10,000 10,953 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 6,250 7,271 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 4,000 4,557 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/42 5,000 5,508 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/43 4,000 4,466 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/53 2,350 2,634 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/54 25,260 27,731 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/56 20,000 22,459 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 2.000% 4/1/21 1,500 1,522 Beverly Hills CA Unified School District GO 4.000% 8/1/40 5,000 5,187 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/28 (4) 2,135 2,461 Cabrillo CA Community College District Revenue 0.000% 5/1/26 (2) 9,000 6,120 California County CA Tobacco Securitization Agency Revenue 5.450% 6/1/28 7,500 7,606 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 (Prere.) 25 30 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 2,500 3,049 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 6,475 7,693 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/33 2,000 2,379 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/28 1,250 1,498 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/29 1,000 1,187 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/39 10,000 10,216 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/19 1,615 1,732 California Educational Facilities Authority Revenue (College of Arts) 5.250% 6/1/30 1,125 1,208 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/37 1,130 1,280 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/45 1,425 1,604 California Educational Facilities Authority Revenue (Pepperdine College) 5.000% 9/1/33 3,000 3,375 California Educational Facilities Authority Revenue (Pepperdine College) 5.000% 12/1/39 2,000 2,263 California Educational Facilities Authority Revenue (Pepperdine College) 5.000% 9/1/45 5,000 5,650 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/39 5,880 6,607 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/45 6,500 7,274 California Educational Facilities Authority Revenue (Stanford University) 5.000% 3/15/26 3,000 3,663 California Educational Facilities Authority Revenue (Stanford University) 5.250% 4/1/40 6,000 7,800 California Educational Facilities Authority Revenue (Stanford University) 5.000% 6/1/43 3,760 4,807 California Educational Facilities Authority Revenue (Stanford University) 5.000% 5/1/45 4,000 5,146 California Educational Facilities Authority Revenue (Stanford University) 5.000% 6/1/46 9,000 11,616 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/36 1,250 1,470 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/18 (Prere.) 3,420 3,659 2 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.700% 3/7/17 7,388 7,388 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/30 3,225 3,707 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/36 3,235 3,621 California GO 6.000% 8/1/19 (14) 210 215 California GO 5.000% 4/1/20 1,460 1,583 California GO 5.000% 9/1/20 5,000 5,640 California GO 5.000% 9/1/21 11,000 12,708 California GO 5.000% 9/1/21 5,000 5,777 California GO 5.250% 9/1/23 6,000 6,949 California GO 5.000% 11/1/23 7,000 8,316 California GO 5.000% 5/1/24 3,000 3,562 California GO 5.000% 11/1/24 6,670 7,963 California GO 5.000% 3/1/25 7,000 7,760 California GO 5.000% 3/1/27 10,000 11,843 California GO 5.250% 10/1/27 5,000 5,762 California GO 5.100% 11/1/27 1,475 1,669 California GO 5.000% 3/1/28 10,000 11,765 California GO 5.000% 8/1/28 2,875 3,400 California GO 4.000% 9/1/28 6,000 6,561 California GO 5.000% 9/1/28 5,930 7,045 California GO 5.000% 10/1/29 1,400 1,534 California GO 5.250% 10/1/29 4,700 5,180 California GO 5.250% 3/1/30 10,000 11,099 California GO 4.500% 8/1/30 950 953 California GO 5.000% 8/1/30 3,225 3,785 California GO 5.000% 9/1/30 1,500 1,696 California GO 5.250% 9/1/30 6,000 6,853 California GO 5.750% 4/1/31 15,875 17,354 California GO 5.000% 8/1/31 9,460 10,974 California GO 5.000% 9/1/31 1,800 2,032 California GO 5.000% 9/1/31 8,380 9,810 California GO 5.000% 10/1/31 4,500 5,209 California GO 4.000% 9/1/32 7,500 7,875 California GO 5.000% 9/1/32 1,045 1,177 California GO 5.000% 9/1/32 2,775 3,229 California GO 5.000% 10/1/32 8,790 10,124 California GO 5.000% 2/1/33 2,615 2,951 California GO 6.000% 3/1/33 7,000 7,931 California GO 5.125% 4/1/33 8,500 8,856 California GO 6.500% 4/1/33 33,000 36,737 California GO 5.000% 8/1/33 2,635 3,014 California GO 5.000% 8/1/33 5,000 5,784 California GO 5.000% 10/1/33 4,000 4,586 California GO 5.250% 4/1/35 5,000 5,669 California GO 4.000% 9/1/35 9,550 9,886 California GO 6.000% 11/1/35 5,000 5,624 California GO 5.000% 9/1/36 8,500 9,592 California GO 5.000% 4/1/37 5,000 5,603 California GO 5.250% 3/1/38 8,000 8,308 California GO 6.000% 4/1/38 21,190 23,371 California GO 5.250% 8/1/38 10,000 10,536 California GO 5.000% 10/1/39 7,615 8,631 California GO 5.500% 11/1/39 3,690 4,063 California GO 6.000% 11/1/39 2,700 3,037 California GO 5.500% 3/1/40 11,500 12,788 California GO 4.000% 12/1/40 5,000 5,093 California GO 5.000% 10/1/41 5,000 5,597 California GO 5.000% 4/1/42 2,000 2,219 California GO 5.000% 9/1/42 8,515 9,520 California GO 5.000% 2/1/43 6,265 6,984 California GO 5.000% 4/1/43 6,500 7,265 California GO 5.000% 11/1/43 12,425 14,014 California GO 5.000% 12/1/43 5,335 6,025 California GO 5.000% 5/1/44 5,000 5,617 California GO 5.000% 8/1/45 11,735 13,219 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/25 3,000 3,449 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/33 1,000 1,030 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/39 10,000 9,942 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/19 (Prere.) 5,000 5,573 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/25 5,000 5,443 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 2,500 2,807 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/41 9,000 9,654 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/27 5,000 5,933 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/30 2,000 2,333 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/32 5,000 5,814 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/35 5,000 5,725 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 4.000% 8/15/39 5,000 5,047 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/29 3,500 3,830 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 6.500% 11/1/38 3,000 3,387 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 5.250% 11/1/41 4,025 4,456 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/37 2,000 2,197 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/42 5,000 5,508 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/32 4,250 4,721 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/35 7,750 8,554 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/39 4,465 4,911 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/26 2,740 3,222 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/27 1,840 2,142 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/40 6,000 6,523 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/43 5,300 5,822 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/55 7,000 7,720 California Health Facilities Financing Authority Revenue (Marshall Medical Center) 5.000% 11/1/29 1,000 1,130 California Health Facilities Financing Authority Revenue (Marshall Medical Center) 5.000% 11/1/33 1,100 1,223 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/25 2,750 3,143 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/26 5,000 5,710 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/33 2,500 2,803 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/34 645 717 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/39 1,600 1,772 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/44 1,500 1,656 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.500% 10/1/18 (Prere.) 2,000 2,177 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/29 2,390 2,754 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/38 6,000 6,723 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.500% 10/1/39 6,500 7,070 California Health Facilities Financing Authority Revenue (Providence St. Joseph Health Obligated Group) 4.000% 10/1/47 10,000 9,913 California Health Facilities Financing Authority Revenue (Providence St. Joseph Health Obligated Group) PUT 4.000% 10/1/24 2,500 2,765 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.500% 8/15/33 3,920 4,419 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/40 8,000 8,873 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 7,594 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/42 5,000 5,487 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/51 5,000 5,461 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/54 2,000 2,195 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 4,000 4,562 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/40 6,500 6,551 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 11/15/41 3,000 3,022 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/43 9,000 10,023 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/46 22,000 24,250 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/46 26,000 28,915 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/26 5,000 6,125 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/28 3,400 4,101 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/29 3,445 4,164 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/33 3,000 3,557 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/34 5,000 5,860 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) 5.000% 11/1/30 2,000 2,322 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) 5.000% 11/1/41 6,000 6,802 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.560% 3/1/17 LOC 4,300 4,300 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/28 1,220 1,414 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/29 1,290 1,483 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.500% 2/1/19 (Prere.) 11,000 11,949 California Municipal Finance Authority Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.490% 3/1/17 2,555 2,555 California Municipal Finance Authority Recovery Zone Revenue (Chevron USA Inc. Project) VRDO 0.490% 3/1/17 3,500 3,500 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/23 1,200 1,433 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/33 2,120 2,434 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/34 1,340 1,531 California Municipal Finance Authority Revenue (Anaheim Water System Project Revenue) 4.000% 10/1/34 4,560 4,765 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/35 2,000 2,109 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/41 4,000 4,181 California Municipal Finance Authority Revenue (Biola University) 5.000% 10/1/38 1,255 1,349 California Municipal Finance Authority Revenue (Biola University) 5.000% 10/1/42 2,500 2,682 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/28 1,800 2,078 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/31 2,370 2,666 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/40 5,000 5,386 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/47 9,200 10,034 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/35 690 732 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.250% 11/1/41 5,000 5,393 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/44 1,800 1,896 California Municipal Finance Authority Revenue (University of La Verne) 5.250% 6/1/20 2,420 2,655 California Municipal Finance Authority Student Housing Revenue (Bowles Hall Foundation) 5.000% 6/1/50 2,580 2,699 California Municipal Finance Authority Water Revenue (San Bernardino Municipal Water Department) 5.000% 8/1/29 (15) 1,345 1,550 California Municipal Finance Authority Water Revenue (San Bernardino Municipal Water Department) 5.000% 8/1/46 (15) 7,500 8,307 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.470% 3/1/17 LOC 53,425 53,425 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.540% 3/1/17 LOC 1,250 1,250 California Pollution Control Financing Authority Water Furnishing Revenue (San Diego County Water Authority Desalination Project Pipeline) 5.000% 11/21/45 1,500 1,500 California Public Works Board Lease Revenue (Department of Corrections) 4.500% 9/1/35 4,000 4,292 California Public Works Board Lease Revenue (Department of General Services) 6.000% 4/1/19 (Prere.) 6,000 6,622 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/19 (Prere.) 8,250 9,148 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/29 2,500 2,835 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/34 1,300 1,450 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/38 3,375 3,744 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/19 (Prere.) 5,000 5,682 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/23 4,180 4,791 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/23 2,000 2,316 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/26 5,000 5,772 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 11/1/30 6,000 6,408 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 4/1/33 2,220 2,306 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/33 2,330 2,751 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/37 5,000 5,607 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 9/1/39 3,000 3,371 California State University Systemwide Revenue 5.250% 5/1/19 (Prere.) 5,000 5,457 1 California State University Systemwide Revenue 5.250% 5/1/19 (Prere.) 3,280 3,580 California State University Systemwide Revenue 5.750% 5/1/19 (Prere.) 4,500 4,959 California State University Systemwide Revenue 5.000% 11/1/24 2,000 2,282 California State University Systemwide Revenue 5.000% 11/1/26 3,000 3,626 California State University Systemwide Revenue 5.000% 11/1/30 2,500 2,944 California State University Systemwide Revenue 5.000% 11/1/30 13,650 16,174 California State University Systemwide Revenue 5.000% 11/1/31 7,000 8,120 California State University Systemwide Revenue 5.000% 11/1/31 5,150 6,075 California State University Systemwide Revenue 5.000% 11/1/32 7,000 8,078 California State University Systemwide Revenue 5.000% 11/1/32 6,510 7,633 California State University Systemwide Revenue 4.000% 11/1/37 1,875 1,946 California State University Systemwide Revenue 5.000% 11/1/37 10,000 11,131 California State University Systemwide Revenue 5.000% 11/1/37 3,750 4,301 California State University Systemwide Revenue 4.000% 11/1/38 1,385 1,437 California State University Systemwide Revenue 5.000% 11/1/38 4,000 4,577 California State University Systemwide Revenue 5.000% 11/1/41 7,550 8,662 California State University Systemwide Revenue 5.000% 11/1/42 1,355 1,508 California State University Systemwide Revenue 5.000% 11/1/43 1,810 2,061 California State University Systemwide Revenue 5.000% 11/1/47 8,620 9,781 3 California State University Systemwide Revenue 5.000% 11/1/47 5,720 6,548 California State University Systemwide Revenue PUT 3.000% 11/1/19 7,000 7,268 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 2.625% 12/1/23 2,250 2,280 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.250% 11/1/44 1,000 1,012 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.375% 11/1/49 2,300 2,341 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/27 2,000 2,367 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/31 4,745 5,453 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/45 4,315 4,738 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/29 (4) 940 1,089 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/44 (4) 5,500 6,152 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/49 (4) 1,000 1,115 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/39 310 342 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/40 7,200 7,674 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/43 13,705 15,068 California Statewide Communities Development Authority Revenue (Covenant Retirement Communities Inc.) 5.625% 12/1/36 4,000 4,454 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.750% 7/1/30 5,000 4,789 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.750% 7/1/35 1,515 1,416 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/42 2,500 2,649 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/47 2,000 2,108 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/44 5,800 6,135 California Statewide Communities Development Authority Revenue (John Muir Health) 5.000% 8/15/46 1,500 1,632 California Statewide Communities Development Authority Revenue (John Muir Health) 5.000% 8/15/51 3,000 3,248 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 15,425 16,788 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.630% 3/7/17 2,400 2,400 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.630% 3/7/17 12,200 12,200 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.630% 3/7/17 12,000 12,000 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center) 5.250% 12/1/56 3,000 3,152 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) 5.000% 10/1/46 1,600 1,709 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/17 (Prere.) 2,900 2,958 California Statewide Communities Development Authority Revenue (Sutter Health) 5.250% 8/15/31 2,500 2,840 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/32 11,000 12,342 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 11/15/38 4,250 4,400 California Statewide Communities Development Authority Revenue (The Culinary Institute of America Project) 5.000% 7/1/41 800 861 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 11,000 12,210 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,314 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/29 2,000 2,248 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/30 3,500 3,917 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/32 2,500 2,764 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/40 4,445 4,799 Centinela Valley CA Union High School District GO 6.000% 8/1/23 (Prere.) 3,000 3,766 Centinela Valley CA Union High School District GO 4.000% 8/1/50 (4) 3,000 3,041 Central School District San Bernardino California GO 5.000% 8/1/47 3,000 3,408 Cerritos CA Community College District GO 4.000% 8/1/33 2,135 2,228 Cerritos CA Community College District GO 0.000% 8/1/34 4,000 1,999 Cerritos CA Community College District GO 0.000% 8/1/35 1,730 806 Cerritos CA Community College District GO 5.000% 8/1/38 7,000 7,781 Chabot-Las Positas CA Community College District GO 5.000% 8/1/25 5,000 5,838 Chabot-Las Positas CA Community College District GO 5.000% 8/1/30 3,500 4,007 Charter Oak CA Unified School District GO 5.000% 8/1/31 (4) 1,380 1,581 Charter Oak CA Unified School District GO 5.000% 8/1/33 (4) 1,755 1,988 Chula Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 10/1/24 1,845 2,054 Chula Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 10/1/25 2,130 2,361 Chula Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 10/1/26 1,175 1,299 Citrus CA Community College District GO 0.000% 8/1/36 1,810 1,461 Citrus CA Community College District GO 0.000% 8/1/37 2,475 1,992 Citrus CA Community College District GO 0.000% 8/1/38 2,150 1,727 Coast CA Community College District GO 5.000% 8/1/27 5,700 6,664 Colton CA Joint Unified School District GO 5.000% 8/1/27 (4) 2,535 2,910 Conejo Valley CA Unified School District GO 0.000% 8/1/29 (4) 2,000 1,217 Conejo Valley CA Unified School District GO 0.000% 8/1/30 (4) 1,865 1,070 Contra Costa CA Community College District GO 5.000% 8/1/38 3,600 4,069 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/34 1,970 2,241 Cotati-Rohnert Park CA Unified School District GO 5.000% 8/1/44 (4) 3,000 3,319 Cupertino CA Union School District GO 5.000% 8/1/36 3,000 3,455 Del Mar CA Race Track Authority Revenue 5.000% 10/1/38 1,500 1,501 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/30 3,305 3,853 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/30 1,500 1,749 East Bay CA Regional Park District Revenue 5.000% 9/1/25 2,000 2,187 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/39 2,030 2,330 Eastern California Municipal Water District Water & Wastewater Revenue 4.000% 7/1/35 3,780 3,942 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.450% 3/1/17 2,300 2,300 El Camino CA Community College District GO 5.000% 8/1/32 1,000 1,173 El Camino CA Community College District GO 5.000% 8/1/33 1,115 1,299 El Camino CA Community College District GO 5.000% 8/1/37 1,550 1,780 El Dorado CA Irrigation District Revenue 5.250% 3/1/39 (4) 7,500 8,570 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/27 1,000 1,111 Escondido CA GO 5.000% 9/1/30 2,030 2,382 Escondido CA Union High School District GO 0.000% 11/1/20 (14) 4,000 3,743 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/29 (2) 9,450 9,483 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/32 (2) 5,000 5,013 Foothill-De Anza CA Community College District GO 0.000% 8/1/17 (14) 3,000 2,991 Foothill-De Anza CA Community College District GO 5.000% 8/1/21 (Prere.) 10,000 11,608 Foothill-De Anza CA Community College District GO 0.000% 8/1/22 (14) 3,850 3,445 Foothill-De Anza CA Community College District GO 0.000% 8/1/23 (14) 3,590 3,086 Foothill-De Anza CA Community College District GO 0.000% 8/1/25 (14) 2,390 1,883 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/42 9,000 7,317 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.500% 1/15/43 2,200 2,613 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 5.750% 1/15/46 13,500 15,384 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.000% 1/15/53 6,675 7,603 Gavilan CA Joint Community College District GO 5.500% 8/1/28 (2) 90 90 Gilroy CA School Facilities Finance Authority Revenue 5.000% 8/1/46 5,000 5,528 Gilroy CA Unified School District GO 4.000% 8/1/33 1,155 1,197 Gilroy CA Unified School District GO 4.000% 8/1/36 1,000 1,022 Gilroy CA Unified School District GO 4.000% 8/1/37 1,000 1,029 Gilroy CA Unified School District GO 4.000% 8/1/41 3,115 3,174 Gilroy CA Unified School District GO 4.000% 8/1/46 8,000 8,151 Golden State Tobacco Securitization Corp. California Revenue 0.000% 6/1/28 (2) 10,000 6,622 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/35 5,000 5,560 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/40 10,000 11,060 Grossmont CA Healthcare District GO 6.125% 7/15/21 (Prere.) 2,500 3,009 Grossmont CA Union High School District GO 0.000% 8/1/30 6,500 3,946 Hayward CA Unified School District GO 5.000% 8/1/31 (4) 3,780 4,288 Hayward CA Unified School District GO 5.000% 8/1/31 (4) 3,500 3,970 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/39 1,100 1,154 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/32 2,750 3,188 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/34 3,120 3,587 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/36 3,420 3,904 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/45 4,000 4,506 Imperial CA Unified School District GO 5.250% 8/1/43 (15) 5,000 5,735 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.540% 3/1/17 LOC 1,340 1,340 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.540% 3/1/17 LOC 3,623 3,623 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.540% 3/1/17 LOC 2,400 2,400 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.450% 3/1/17 LOC 1,300 1,300 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.450% 3/1/17 LOC 2,500 2,500 Irvine CA Unified School District Community Facilities District No. 09-A Special Tax Revenue VRDO 0.450% 3/1/17 LOC 1,100 1,100 Irvine Ranch CA Water District COP 5.000% 3/1/46 5,000 5,777 Jefferson CA Union High School District GO 5.000% 8/1/26 (15) 1,000 1,184 Kern County CA GO 5.750% 2/1/19 (Prere.) 2,000 2,183 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/34 1,050 1,176 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/36 2,450 2,551 Lancaster CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/29 1,000 1,141 Lancaster CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/30 1,255 1,430 Las Virgenes CA Unified School District GO 0.000% 9/1/26 (14) 6,140 4,638 Long Beach CA Airport Revenue 5.000% 6/1/40 4,440 4,845 Long Beach CA Community College District GO 0.000% 8/1/34 2,520 1,245 Long Beach CA Finance Authority Natural Gas Purchase Revenue 2.126% 11/15/26 1,800 1,691 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.000% 11/15/29 1,165 1,339 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.000% 11/15/35 1,180 1,358 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.500% 11/15/37 2,600 3,191 Long Beach CA Finance Authority Tax Revenue 5.500% 8/1/26 (2) 7,570 8,844 Long Beach CA Finance Authority Tax Revenue 5.500% 8/1/31 (2) 4,015 4,872 Long Beach CA Harbor Revenue 5.000% 5/15/39 1,500 1,705 Long Beach CA Harbor Revenue 5.000% 5/15/42 2,000 2,274 Long Beach CA Unified School District GO 0.000% 8/1/26 1,870 1,378 Los Angeles CA Community College District GO 5.250% 8/1/20 (Prere.) 5,000 5,682 Los Angeles CA Community College District GO 5.000% 8/1/25 6,100 7,306 Los Angeles CA Community College District GO 5.000% 8/1/28 3,500 4,153 Los Angeles CA Community College District GO 5.000% 8/1/28 6,000 7,119 Los Angeles CA Community College District GO 4.000% 8/1/29 1,250 1,378 Los Angeles CA Community College District GO 5.000% 8/1/30 5,500 6,450 Los Angeles CA Community College District GO 4.000% 8/1/31 1,700 1,834 Los Angeles CA Community College District GO 4.000% 8/1/33 3,500 3,686 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/27 5,000 5,615 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 5,000 5,574 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 14,590 16,095 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 3,195 3,516 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 4,000 4,422 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 16,000 18,077 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/38 4,500 5,091 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 4,070 4,372 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 10,000 11,565 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 5,000 5,827 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 1,355 1,593 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 (2) 5,000 5,065 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/32 7,000 7,397 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/33 2,500 2,873 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/34 3,000 3,239 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/35 3,500 3,995 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 5,000 5,556 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 10,000 11,296 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 3,750 4,313 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/37 1,545 1,741 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/38 12,365 14,001 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/38 1,750 2,004 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/38 1,890 1,996 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/39 4,000 4,540 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/39 2,000 2,265 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/40 2,000 2,287 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/42 4,500 5,138 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 5,000 5,621 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 10,150 11,493 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 5,000 5,603 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/44 13,950 15,786 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/46 2,500 2,846 Los Angeles CA Department of Water & Power Revenue VRDO 0.460% 3/1/17 1,300 1,300 Los Angeles CA Department of Water & Power Revenue VRDO 0.470% 3/1/17 4,000 4,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.500% 3/1/17 12,300 12,300 Los Angeles CA Department of Water & Power Revenue VRDO 0.510% 3/1/17 4,460 4,460 Los Angeles CA GO 5.000% 9/1/21 (Prere.) 5,785 6,701 Los Angeles CA Harbor Department Revenue 4.000% 8/1/39 4,500 4,650 Los Angeles CA Municipal Improvement Corp. Lease Revenue 5.000% 11/1/29 3,000 3,528 Los Angeles CA Municipal Improvement Corp. Lease Revenue 5.000% 11/1/30 2,400 2,810 Los Angeles CA Municipal Improvement Corp. Lease Revenue 4.000% 11/1/33 5,200 5,338 Los Angeles CA Municipal Improvement Corp. Lease Revenue 4.000% 11/1/34 2,500 2,554 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 8,000 8,120 Los Angeles CA Unified School District GO 5.250% 7/1/24 6,275 6,860 Los Angeles CA Unified School District GO 5.250% 7/1/25 5,000 5,461 Los Angeles CA Unified School District GO 5.000% 7/1/26 5,000 5,959 Los Angeles CA Unified School District GO 5.000% 7/1/28 8,000 9,463 Los Angeles CA Unified School District GO 5.250% 7/1/28 5,500 6,199 Los Angeles CA Unified School District GO 5.000% 7/1/30 2,860 3,341 Los Angeles CA Unified School District GO 3.000% 7/1/31 8,000 7,754 Los Angeles CA Unified School District GO 5.000% 1/1/34 5,000 5,420 Los Angeles CA Unified School District GO 5.250% 7/1/34 10,000 11,128 Los Angeles CA Unified School District GO 4.000% 7/1/35 5,000 5,176 Los Angeles CA Wastewater System Revenue 5.000% 6/1/43 2,840 3,172 2 Los Angeles CA Wastewater System Revenue TOB VRDO 0.670% 3/7/17 7,500 7,500 Los Angeles County CA Metropolitan Transportation Authority Revenue (Union Station Gateway Project) 5.000% 7/1/27 2,000 2,394 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/27 3,235 3,932 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/28 7,570 9,124 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 6/1/31 2,000 2,378 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 6/1/32 2,340 2,766 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 6/1/34 5,000 5,851 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/34 3,305 3,895 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/37 3,580 4,178 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/37 2,750 3,118 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/42 5,940 6,735 Los Angeles County CA Public Works Financing Authority Revenue 5.500% 10/1/18 (4) 620 646 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/35 4,000 4,547 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/20 (2) 2,095 1,946 M-S-R California Energy Authority Revenue 7.000% 11/1/34 3,200 4,428 M-S-R California Energy Authority Revenue 7.000% 11/1/34 7,000 9,686 M-S-R California Energy Authority Revenue 6.500% 11/1/39 3,500 4,739 M-S-R California Energy Authority Revenue 6.500% 11/1/39 4,195 5,680 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 6,335 6,976 Marin CA Community College District GO 4.000% 8/1/35 700 731 Marin CA Community College District GO 4.000% 8/1/38 1,500 1,544 Marin CA Healthcare District GO 5.000% 8/1/29 1,055 1,240 Marina Coast Water District California Enterprise Revenue 5.000% 6/1/37 4,085 4,527 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 3,000 3,248 Metropolitan Water District of Southern California Revenue 5.000% 10/1/33 6,000 6,811 Metropolitan Water District of Southern California Revenue 5.000% 7/1/34 5,000 5,843 Metropolitan Water District of Southern California Revenue 5.000% 10/1/35 2,855 3,241 Metropolitan Water District of Southern California Revenue 5.000% 7/1/40 4,500 5,167 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/26 2,085 2,447 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/30 4,000 4,577 Modesto CA Irrigation District COP 5.500% 7/1/18 (Prere.) 1,000 1,062 Modesto CA Irrigation District Financing Authority Electric Revenue 5.000% 10/1/40 6,000 6,691 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 6,140 7,036 Mountain View-Whisman CA School District COP 4.000% 6/1/30 675 715 Mountain View-Whisman CA School District COP 4.000% 6/1/32 1,500 1,568 New Haven CA Unified School District GO 5.000% 8/1/27 (15) 3,000 3,526 New Haven CA Unified School District GO 5.000% 8/1/28 (15) 2,000 2,331 Newark CA Unified School District GO 5.000% 8/1/44 6,000 6,738 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/21 (Prere.) 3,525 4,262 Newport Mesa CA Unified School District GO 0.000% 8/1/35 4,000 1,963 Newport Mesa CA Unified School District GO 0.000% 8/1/36 1,000 468 Newport Mesa CA Unified School District GO 0.000% 8/1/37 2,000 894 Newport Mesa CA Unified School District GO 0.000% 8/1/38 1,000 429 Northern California Power Agency Revenue (Hydroelectric Project) 6.300% 7/1/18 (14) 6,425 6,639 Northern California Power Agency Revenue (Hydroelectric Project) 7.500% 7/1/21 (Prere.) 1,810 2,134 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/27 3,255 3,725 Northern California Transmission Agency Revenue 5.000% 5/1/37 3,610 4,108 Northern California Transmission Agency Revenue 5.000% 5/1/38 1,790 2,035 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/25 1,825 1,934 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/26 1,995 2,099 Novato CA Unified School District GO 5.000% 8/1/28 800 939 Oakland CA GO 5.000% 1/15/29 1,640 1,917 Oakland CA GO 5.000% 1/15/31 3,550 3,905 Oakland CA Unified School District GO 5.000% 8/1/35 2,850 3,237 Oakland CA Unified School District GO 6.625% 8/1/38 1,000 1,198 Oakland CA Unified School District GO 5.000% 8/1/40 500 563 Oceanside CA Unified School District GO 0.000% 8/1/25 (12) 6,865 5,272 Ohlone CA Community College District GO 4.000% 8/1/41 5,000 5,155 Palm Desert CA Redevelopment Agency Tax Allocation Revenue 5.000% 10/1/28 (15) 1,100 1,281 Palmdale CA COP 5.250% 9/1/19 (14) 350 351 Palmdale CA COP 5.250% 9/1/20 (14) 345 346 Palmdale CA COP 5.250% 9/1/21 (14) 435 437 Palmdale CA COP 5.250% 9/1/22 (14) 530 532 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.250% 9/2/22 200 219 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.000% 9/2/26 1,000 1,098 Palomar CA Community College District GO 0.000% 8/1/24 5,125 4,224 Palomar Pomerado Health California COP 6.000% 11/1/41 3,800 4,131 Palomar Pomerado Health California GO 4.500% 8/1/17 (Prere.) 12,000 12,197 Palomar Pomerado Health California GO 4.000% 8/1/30 5,000 5,256 Palomar Pomerado Health California GO 0.000% 8/1/33 (12) 4,000 1,986 Palomar Pomerado Health California GO 5.000% 8/1/34 500 561 Palomar Pomerado Health California GO 4.000% 8/1/35 4,000 4,098 Palomar Pomerado Health California GO 0.000% 8/1/36 5,000 2,087 Palomar Pomerado Health California Revenue 5.000% 11/1/39 5,000 5,226 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 0.000% 8/1/26 (14) 3,000 2,094 Pasadena CA Unified School District GO 5.000% 5/1/34 4,000 4,458 Peralta CA Community College District Revenue 5.000% 8/1/19 (Prere.) 4,000 4,381 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/19 (2) 1,800 1,727 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/21 (2) 2,920 2,662 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/22 (2) 4,125 3,608 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/24 (2) 1,000 798 Pittsburg CA Water Revenue 5.000% 8/1/27 830 1,014 Pittsburg CA Water Revenue 5.000% 8/1/28 585 709 Poway CA Unified School District GO 5.000% 9/1/25 1,825 2,029 Poway CA Unified School District GO 5.000% 8/1/27 5,575 6,246 Poway CA Unified School District GO 5.000% 9/1/27 2,040 2,255 Poway CA Unified School District GO 5.000% 9/1/31 1,365 1,495 Poway CA Unified School District GO 0.000% 8/1/33 5,010 2,601 Poway CA Unified School District GO 5.000% 9/1/33 990 1,077 Poway CA Unified School District GO 0.000% 8/1/34 8,130 3,947 Poway CA Unified School District GO 5.000% 9/1/36 680 735 Poway CA Unified School District GO 0.000% 8/1/46 10,000 2,731 Poway CA Unified School District GO 0.000% 8/1/51 10,000 2,121 Poway CA Unified School District Public Financing Authority Community Facilities District No. 11 Zones 2 & 3 Special Tax Revenue 5.000% 9/15/38 1,210 1,275 Poway CA Unified School District Public Financing Authority Community Facilities District No. 11 Zones 2 & 3 Special Tax Revenue 5.000% 9/15/43 2,435 2,557 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/24 785 897 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/27 1,385 1,613 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/27 1,030 1,157 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/28 2,340 2,702 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/29 3,485 3,991 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/30 1,785 2,040 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/33 (15) 1,760 1,968 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/29 (4) 1,800 2,050 3 Redding CA Electric System Revenue 5.000% 6/1/30 1,665 1,955 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/29 1,000 1,156 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/31 600 686 Redwood City CA Redevelopment Agency Redevelopment Project Area No. 2 Tax Allocation Revenue 0.000% 7/15/26 (2) 3,445 2,450 Rio Hondo CA Community College District GO 5.000% 8/1/30 6,655 7,204 Rio Hondo CA Community College District GO 0.000% 8/1/36 16,650 7,540 Riverside CA COP VRDO 0.630% 3/7/17 LOC 14,760 14,760 2 Riverside CA Electric Revenue TOB VRDO 0.670% 3/7/17 2,800 2,800 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/21 1,280 1,439 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/22 1,335 1,518 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/24 1,440 1,629 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/28 1,795 1,984 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/29 1,880 2,068 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/32 1,375 1,496 Riverside County CA Public Financing Authority Lease Revenue 5.000% 11/1/33 5,000 5,645 Riverside County CA Public Financing Authority Lease Revenue 5.250% 11/1/40 5,000 5,722 Riverside County CA Public Financing Authority Lease Revenue 5.250% 11/1/45 8,000 9,142 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 4.000% 10/1/37 (4) 1,500 1,535 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/41 6,710 2,074 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/42 2,975 861 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/43 7,500 2,016 Riverside County CA Transportation Commission Toll Revenue 5.750% 6/1/48 2,000 2,239 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/20 (Prere.) 4,500 4,998 Roseville CA Financing Authority Electric System Revenue 4.000% 2/1/37 7,480 7,709 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 620 638 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/22 1,610 1,781 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/28 2,450 2,780 Roseville CA Special Tax Revenue 5.000% 9/1/37 1,250 1,323 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/39 (15) 1,900 2,123 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/44 (15) 2,000 2,227 Sacramento CA City Financing Authority Tax Allocation Revenue 0.000% 12/1/30 (14) 3,000 1,710 Sacramento CA Financing Authority Lease Revenue 5.400% 11/1/20 (2) 4,760 5,163 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/26 5,250 6,325 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/27 5,000 5,965 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/28 2,000 2,324 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/31 1,175 1,336 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/32 1,195 1,359 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/33 1,450 1,649 Sacramento County CA Airport Revenue 5.000% 7/1/41 7,500 8,383 Sacramento County CA Airport Revenue 5.000% 7/1/41 3,000 3,341 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 8/1/32 1,000 1,158 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/35 4,920 5,602 Sacramento Regional Transit District 5.000% 9/1/20 (Prere.) 1,875 2,118 Sacramento Regional Transit District 5.000% 9/1/20 (Prere.) 1,630 1,841 Sacramento Regional Transit District 5.000% 3/1/36 1,370 1,500 Sacramento Regional Transit District 5.000% 3/1/42 3,125 3,413 San Bernardino CA City Unified School District GO 5.000% 8/1/27 (4) 1,060 1,217 San Bernardino CA City Unified School District GO 0.000% 8/1/35 (4) 5,900 2,693 San Bernardino CA City Unified School District GO 0.000% 8/1/36 (4) 5,000 2,167 San Bernardino CA Community College District GO 0.000% 8/1/44 15,000 4,218 San Bernardino CA Community College District GO 5.000% 8/1/45 3,500 3,932 San Bernardino CA Community College District GO 0.000% 8/1/48 17,770 4,114 San Bernardino County CA Medical Center COP 6.500% 8/1/17 (14) 3,090 3,164 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/32 4,035 4,563 San Diego CA Community College District GO 5.250% 8/1/19 (Prere.) 2,500 2,753 San Diego CA Community College District GO 5.000% 8/1/21 (Prere.) 3,000 3,471 San Diego CA Community College District GO 5.000% 8/1/21 (Prere.) 2,500 2,893 San Diego CA Community College District GO 4.000% 8/1/32 3,200 3,420 San Diego CA Community College District GO 4.000% 8/1/32 5,300 5,665 San Diego CA Community College District GO 0.000% 8/1/36 8,000 3,664 San Diego CA Community College District GO 0.000% 8/1/38 3,510 1,456 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/19 (Prere.) 6,000 6,560 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/19 (Prere.) 7,000 7,653 San Diego CA Public Facilities Financing Authority Water Revenue 5.500% 8/1/19 (Prere.) 5,000 5,536 San Diego CA Public Facilities Financing Authority Water Revenue 5.750% 8/1/19 (Prere.) 2,500 2,783 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/28 5,000 6,013 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/35 5,000 5,776 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/36 5,000 5,754 San Diego CA Unified School District GO 5.500% 7/1/24 (14) 5,000 6,214 San Diego CA Unified School District GO 5.000% 7/1/27 5,000 5,986 San Diego CA Unified School District GO 5.000% 7/1/28 7,000 8,304 San Diego CA Unified School District GO 0.000% 7/1/29 8,150 5,257 San Diego CA Unified School District GO 0.000% 7/1/30 1,500 920 San Diego CA Unified School District GO 0.000% 7/1/31 1,500 873 San Diego CA Unified School District GO 0.000% 7/1/32 1,085 595 San Diego CA Unified School District GO 4.000% 7/1/34 1,210 1,267 San Diego CA Unified School District GO 5.000% 7/1/35 5,000 5,613 San Diego CA Unified School District GO 0.000% 7/1/38 4,890 2,010 San Diego CA Unified School District GO 4.000% 7/1/45 8,000 8,136 San Diego CA Unified School District GO 0.000% 7/1/46 10,000 2,865 San Diego County CA COP 5.000% 10/15/28 1,445 1,701 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/26 4,000 4,430 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 3,200 3,537 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/34 2,715 2,973 San Diego County CA Regional Airport Authority Revenue 5.000% 4/1/37 1,500 1,695 San Diego County CA Regional Airport Authority Revenue 5.000% 4/1/38 2,000 2,260 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/40 3,000 3,285 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/43 3,540 3,909 San Diego County CA Water Authority Revenue 5.000% 5/1/30 5,000 5,933 San Diego County CA Water Authority Revenue 5.000% 5/1/36 8,350 9,644 2 San Diego County CA Water Authority Revenue COP TOB VRDO 0.670% 3/7/17 2,510 2,510 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/31 7,000 8,258 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/30 2,120 2,412 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/30 1,550 1,830 San Francisco CA City & County COP 4.000% 9/1/33 5,855 6,111 San Francisco CA City & County International Airport Revenue 5.000% 5/3/21 (Prere.) 1,485 1,708 San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 3,735 4,283 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 2,065 2,376 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 2,250 2,663 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 980 1,150 San Francisco CA City & County International Airport Revenue 5.000% 5/1/32 1,000 1,160 San Francisco CA City & County International Airport Revenue 5.000% 5/1/43 8,000 8,787 San Francisco CA City & County International Airport Revenue 5.000% 5/1/44 6,000 6,647 San Francisco CA City & County International Airport Revenue 5.000% 5/1/46 19,930 22,491 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/27 3,190 3,818 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/34 2,675 3,086 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/35 2,815 3,236 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/36 2,960 3,393 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/29 12,680 14,612 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 5,000 5,784 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 5,000 5,997 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,100 1,253 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,205 1,373 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/32 4,000 4,629 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/32 1,305 1,477 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/33 4,000 4,558 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/33 1,370 1,542 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 1,275 1,449 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 5,000 5,685 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/35 2,810 3,187 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/36 4,000 4,560 San Francisco CA City & County Public Utilities Commission Water Revenue 4.000% 11/1/39 8,000 8,239 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/43 10,000 11,291 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.500% 8/1/19 (Prere.) 2,000 2,262 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.750% 2/1/21 (Prere.) 1,000 1,208 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/28 975 1,132 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/30 1,200 1,378 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/37 850 957 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/43 3,500 3,841 San Francisco CA City & County Unified School District GO 5.250% 6/15/24 4,000 4,365 San Francisco CA City & County Unified School District GO 5.000% 6/15/32 8,365 9,220 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 6,000 4,711 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 6,000 4,479 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/34 5,000 5,418 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/44 10,000 10,719 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 3,415 3,474 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/21 (2) 2,300 2,340 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/22 (2) 3,375 3,434 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.500% 8/1/30 850 936 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.500% 8/1/35 2,750 3,018 San Jose CA Special Hotel Tax Revenue (Convention Center Expansion & Renovation Project) 6.500% 5/1/42 5,000 5,816 San Jose CA Unified School District Santa Clara County GO 5.000% 8/1/32 10,000 11,641 San Jose-Evergreen CA Community College District GO 5.000% 9/1/40 3,850 4,339 San Juan CA Unified School District GO 0.000% 8/1/18 (4) 1,785 1,760 San Juan CA Unified School District GO 0.000% 8/1/20 (4) 4,930 4,666 San Juan CA Unified School District GO 0.000% 8/1/23 (4) 4,540 3,870 San Luis Obispo County CA Community College District GO 5.000% 8/1/28 890 1,055 San Luis Obispo County CA Community College District GO 5.000% 8/1/32 1,395 1,611 San Marcos CA Unified School District GO 0.000% 8/1/32 2,600 1,448 San Marcos CA Unified School District GO 5.000% 8/1/34 5,620 6,279 San Marcos CA Unified School District GO 5.000% 8/1/38 2,835 3,164 San Mateo CA Union High School District GO 0.000% 9/1/41 5,000 3,878 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Capital Project Program) 5.000% 7/1/21 (14) 3,500 4,008 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/31 2,290 2,726 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.000% 7/15/35 2,110 2,190 San Mateo County CA Mid-Peninsula Water District COP 4.000% 12/1/46 2,000 2,019 San Mateo-Foster City CA School District GO 4.000% 8/1/44 3,250 3,346 San Mateo-Foster City CA School District GO 4.000% 8/1/45 5,000 5,144 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/29 (4) 1,780 2,034 San Ramon CA Public Financing Authority Tax Allocation Revenue 0.000% 2/1/33 (2) 2,000 1,021 San Ramon Valley CA Unified School District GO 4.000% 8/1/34 3,445 3,595 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/17 (14) 1,000 1,019 Santa Ana CA Unified School District GO 0.000% 8/1/32 (14) 3,680 2,050 Santa Barbara CA Secondary/High School District GO 0.000% 8/1/40 2,050 740 Santa Clara CA Electric Revenue 6.000% 7/1/31 3,000 3,536 Santa Clara CA Unified School District GO 5.000% 7/1/34 4,000 4,423 Santa Clara County CA Financing Authority Revenue 5.000% 5/15/27 5,000 5,975 Santa Clara County CA GO 5.000% 8/1/28 9,000 10,420 Santa Clara Valley CA Joint Powers Authority Revenue 5.000% 8/1/28 625 756 Santa Clara Valley CA Joint Powers Authority Revenue 5.000% 8/1/29 525 630 Santa Monica CA Community College District GO 4.000% 8/1/31 3,000 3,166 Santa Rosa CA Wastewater Revenue 4.000% 9/1/27 1,350 1,506 Santa Rosa CA Wastewater Revenue 5.000% 9/1/28 4,845 5,520 Santa Rosa CA Wastewater Revenue 5.000% 9/1/33 1,000 1,125 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 2/1/39 3,090 3,459 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 8/1/45 1,500 1,706 3 Simi Valley CA Unified School District GO 5.000% 8/1/27 1,500 1,850 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/32 1,000 1,088 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/35 2,500 2,702 Sonoma County CA Junior College District GO 5.000% 8/1/27 2,000 2,336 Sonoma-Marin Area Rail Transportation District California Sales & Use Tax Revenue 5.000% 3/1/28 3,500 4,004 Southern California Public Power Authority Revenue 5.000% 7/1/26 3,500 4,177 Southern California Public Power Authority Revenue 5.000% 7/1/29 5,000 5,559 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/30 5,000 5,460 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/17 1,865 1,911 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/28 3,580 4,091 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/33 3,530 4,078 Southern California Public Power Authority Revenue (Transmission Project) 5.750% 7/1/21 (14) 220 221 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/28 1,000 1,185 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/41 7,000 7,985 Southwestern California Community College District GO 5.000% 8/1/44 7,045 7,942 State Center California Community College District GO 5.000% 8/1/28 5,275 6,255 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/29 (15) 1,000 1,145 Stockton CA Public Financing Authority Water Revenue (Delta Water Supply Project) 6.250% 10/1/38 2,150 2,569 Stockton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/37 (4) 4,220 4,642 Stockton CA Unified School District GO 5.000% 8/1/38 (4) 2,500 2,776 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/31 (15) 1,225 1,393 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/32 (15) 1,250 1,414 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/33 (15) 1,280 1,442 Sweetwater CA Unified School District GO 5.000% 8/1/29 (15) 4,200 4,849 Tahoe-Truckee CA Unified School District GO 5.000% 8/1/39 2,500 2,842 Temecula Valley CA Unified School District GO 0.000% 8/1/35 (15) 3,000 2,873 Temecula Valley CA Unified School District GO 0.000% 8/1/37 (15) 3,785 3,633 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) 5.000% 9/1/40 3,000 3,169 Tulare County CA Transportation Authority Sales Tax Revenue 4.000% 2/1/34 1,540 1,585 Turlock CA Irrigation District Revenue 5.000% 1/1/20 (Prere.) 3,000 3,327 Turlock CA Irrigation District Revenue 5.000% 1/1/31 2,000 2,222 Turlock CA Irrigation District Revenue 5.500% 1/1/41 3,445 3,883 Tustin CA Community Facilities District Special Tax Revenue 5.000% 9/1/37 1,000 1,085 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/31 3,000 3,336 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 1,530 1,580 Ukiah CA Unified School District GO 0.000% 8/1/32 (10) 6,425 3,298 Union CA Elementary School District GO 0.000% 9/1/17 (14) 2,295 2,286 Union CA Elementary School District GO 0.000% 9/1/18 (14) 1,630 1,602 Union CA Elementary School District GO 0.000% 9/1/19 (14) 1,750 1,689 Union CA Elementary School District GO 0.000% 9/1/20 (14) 2,300 2,171 Union CA Elementary School District GO 0.000% 9/1/21 (14) 2,000 1,839 University of California Regents Medical Center Pooled Revenue 5.000% 5/15/35 1,760 2,003 University of California Regents Medical Center Pooled Revenue 5.000% 5/15/41 20,000 22,597 University of California Regents Medical Center Pooled Revenue 4.000% 5/15/44 7,500 7,575 University of California Revenue 5.000% 5/15/27 4,245 5,049 University of California Revenue 5.000% 5/15/28 5,000 5,843 University of California Revenue 5.000% 5/15/29 2,000 2,380 University of California Revenue 5.000% 5/15/31 2,000 2,355 University of California Revenue 5.000% 5/15/32 7,925 9,221 University of California Revenue 5.000% 5/15/32 1,000 1,170 University of California Revenue 5.000% 5/15/33 5,000 5,728 University of California Revenue 4.000% 5/15/34 5,000 5,243 University of California Revenue 5.000% 5/15/34 5,205 5,808 University of California Revenue 5.000% 5/15/35 3,640 4,061 University of California Revenue 5.250% 5/15/37 3,500 4,069 University of California Revenue 5.000% 5/15/38 10,000 11,338 University of California Revenue 5.000% 5/15/40 50 51 University of California Revenue 5.000% 5/15/40 5,000 5,672 University of California Revenue 5.000% 5/15/41 2,400 2,742 University of California Revenue PUT 5.000% 5/15/23 6,500 7,690 Vallecitos CA Water District Water & Wastewater Enterprise Revenue 5.000% 7/1/33 1,110 1,276 Vallecitos CA Water District Water & Wastewater Enterprise Revenue 5.000% 7/1/35 750 856 Vallejo CA Sanitation & Flood Control COP 5.000% 7/1/19 (14) 1,641 1,700 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/28 (4) 1,970 2,282 Vista CA Unified School District GO 0.000% 8/1/28 (14) 7,425 5,032 Walnut CA Energy Center Authority Revenue 5.000% 1/1/34 3,100 3,521 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 2,000 2,166 Walnut CA Energy Center Authority Revenue 5.000% 1/1/40 5,000 5,415 Washington Township CA Health Care District GO 5.500% 8/1/40 5,000 5,859 Washington Township CA Health Care District Revenue 5.000% 7/1/32 3,000 3,020 Washington Township CA Health Care District Revenue 5.000% 7/1/37 1,750 1,761 West Contra Costa CA Unified School District GO 5.250% 8/1/35 (4) 7,000 7,879 West Contra Costa CA Unified School District GO 5.000% 8/1/40 3,000 3,365 West Contra Costa CA USD 0.000% 8/1/32 (3) 7,650 4,066 West Sacramento CA Area Flood Control Agency Special Assessment Revenue 5.000% 9/1/40 (4) 2,050 2,279 West Sacramento CA Area Flood Control Agency Special Assessment Revenue 5.000% 9/1/45 (4) 2,715 3,008 Western Placer CA Unified School District COP 4.000% 8/1/41 (4) 2,000 2,025 Westminster CA Redevelopment Agency (Westminster Redevelopment Project No. 1) 5.000% 11/1/28 (15) 675 798 Westminster CA Redevelopment Agency (Westminster Redevelopment Project No. 1) 5.000% 11/1/29 (15) 1,000 1,172 Whittier CA Health Facilities Revenue (Presbyterian Intercommunity Hospital Obligated Group) 5.000% 6/1/44 4,500 4,845 Yuba City CA Unified School District GO 0.000% 9/1/17 (14) 2,060 2,051 Yuba City CA Unified School District GO 0.000% 9/1/19 (14) 2,270 2,189 Yucaipa Valley CA Water District Water System Revenue 5.000% 9/1/27 1,000 1,169 Guam (0.2%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/39 4,900 5,071 Guam Power Authority Revenue 5.000% 10/1/24 1,000 1,118 Total Investments (98.8%) (Cost $3,462,278) Other Assets and Liabilities-Net (1.2%) Net Assets (100%) 1 Securities with a value of $805,000 have been segregated as initial margin for open futures contracts. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, the aggregate value of these securities was $20,198,000, representing 0.6% of net assets. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2017. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of February 28, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 3,595,327 — Futures Contracts—Assets 1 37 — — Futures Contracts—Liabilities 1 (87) — — Total (50) 3,595,327 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At February 28, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note June 2017 599 129,627 (27) Ultra 10-Year U.S. Tresury Note June 2017 (210) (28,127) (5) 5-Year U.S. Treasury Note June 2017 (135) (15,890) 2 Ultra Long U.S. Treasury Bond June 2017 (40) (6,471) (86) 10-Year U.S. Tresury Note June 2017 44 5,482 (1) (117) D. At February 28, 2017, the cost of investment securities for tax purposes was $3,463,926,000. Net unrealized appreciation of investment securities for tax purposes was $131,401,000, consisting of unrealized gains of $162,888,000 on securities that had risen in value since their purchase and $31,487,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard California Intermediate-Term Tax-Exempt Fund Schedule of Investments (unaudited) As of February 28, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.1%) California (99.8%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/23 700 786 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/24 1,195 1,329 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 6.000% 7/1/31 2,750 3,033 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/32 1,060 1,137 ABAG Finance Authority for Nonprofit Corps. California Revenue (Eskaton Properties Inc. Obligated Group) 5.000% 11/15/35 3,250 3,416 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/20 850 945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/22 555 641 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/23 1,000 1,140 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/24 1,265 1,428 ABAG Finance Authority for Nonprofit Corps. California Revenue (Odd Fellows Home) 5.000% 4/1/32 7,250 8,181 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/21 1,000 1,147 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.250% 8/1/23 1,000 1,138 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/24 960 1,085 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/25 950 1,071 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/26 2,490 2,798 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/28 900 1,010 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 6.000% 8/1/30 18,120 20,899 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/31 1,000 1,129 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/32 1,000 1,124 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/34 1,780 1,984 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/21 275 313 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/22 355 409 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/23 375 435 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/24 400 469 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/25 510 592 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/26 685 789 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/28 1,165 1,326 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/29 1,000 1,133 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/30 1,425 1,608 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/31 500 563 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/32 525 588 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/27 (15) 750 860 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/28 (15) 1,000 1,140 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/30 (15) 1,680 1,897 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/31 (15) 1,640 1,846 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/32 (15) 3,000 3,358 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/33 (15) 2,375 2,652 Alameda CA Corridor Transportation Authority Revenue 5.250% 10/1/17 (Prere.) 2,000 2,054 Alameda CA Corridor Transportation Authority Revenue 5.400% 10/1/17 (Prere.) 3,805 3,910 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/18 (ETM) 230 227 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/18 (2) 70 68 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/19 (ETM) 13,240 12,869 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/19 (2) 1,050 1,004 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/20 (ETM) 13,780 13,153 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/20 (2) 285 266 Alameda CA Corridor Transportation Authority Revenue 4.000% 10/1/21 1,485 1,608 Alameda CA Corridor Transportation Authority Revenue 4.000% 3/1/22 5,500 6,158 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/22 3,985 4,544 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/22 2,190 2,545 Alameda CA Corridor Transportation Authority Revenue 4.000% 10/1/23 1,145 1,247 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/23 2,160 2,523 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/24 1,160 1,344 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/25 1,260 1,467 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/29 (2) 30,240 17,720 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 9,110 5,047 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/34 13,425 14,903 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/35 15,700 17,375 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/36 13,345 14,735 Alameda County CA Joint Powers Authority Lease Revenue 5.000% 12/1/32 7,000 7,997 Alameda County CA Joint Powers Authority Lease Revenue 5.000% 12/1/33 8,415 9,575 Alameda County CA Joint Powers Authority Lease Revenue 5.000% 12/1/34 4,640 5,261 Alameda County CA Unified School District GO 5.000% 8/1/34 2,890 3,301 Alum Rock CA Union Elementary School District GO 5.000% 8/1/22 (15) 500 585 Alum Rock CA Union Elementary School District GO 5.000% 8/1/23 (15) 800 947 Alum Rock CA Union Elementary School District GO 5.000% 8/1/24 (15) 1,000 1,188 Alum Rock CA Union Elementary School District GO 5.000% 8/1/25 (15) 1,000 1,199 Alvord CA Unified School District GO 5.900% 2/1/21 (14) 2,230 2,587 Alvord CA Unified School District GO 5.900% 2/1/24 (4) 3,865 4,507 Anaheim CA Housing & Public Improvements Authority Revenue (Electric Utility Distribution System) 5.000% 10/1/31 4,225 4,749 Anaheim CA Housing & Public Improvements Authority Revenue (Electric Utility Distribution System) 5.000% 10/1/32 2,605 2,922 Anaheim CA Housing & Public Improvements Authority Revenue (Electric Utility Distribution System) 5.000% 10/1/33 4,500 5,037 Anaheim CA Housing & Public Improvements Authority Revenue (Electric Utility Distribution System) 5.000% 10/1/34 7,500 8,364 Anaheim CA Housing & Public Improvements Authority Revenue (Electric Utility Distribution System) 5.000% 10/1/36 1,955 2,179 Anaheim CA Housing & Public Improvements Authority Revenue (Water System Project) 5.000% 10/1/31 300 337 Anaheim CA Housing & Public Improvements Authority Revenue (Water System Project) 5.000% 10/1/32 300 337 Anaheim CA Housing & Public Improvements Authority Revenue (Water System Project) 5.000% 10/1/33 765 857 Anaheim CA Housing & Public Improvements Authority Revenue (Water System Project) 5.000% 10/1/34 1,000 1,116 Anaheim CA Housing & Public Improvements Authority Revenue (Water System Project) 5.000% 10/1/35 505 564 Anaheim CA Housing & Public Improvements Authority Revenue (Water System Project) 5.000% 10/1/36 500 558 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 4/1/17 (Prere.) 2,765 2,776 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 4/1/17 (Prere.) 2,910 2,922 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 4/1/17 (Prere.) 3,235 3,248 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 4/1/17 (Prere.) 3,405 3,419 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 4/1/17 (Prere.) 1,660 1,667 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 4/1/17 (Prere.) 1,750 1,757 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 4/1/17 (Prere.) 1,940 1,948 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 4/1/17 (Prere.) 2,045 2,053 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/30 5,585 6,264 Anaheim CA Public Financing Authority Revenue (Electric System) 4.000% 10/1/31 12,000 12,563 Bakersfield CA Wastewater Revenue 5.000% 9/15/17 (Prere.) 7,600 7,779 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 3,000 3,012 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 3,055 3,067 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/18 2,610 2,620 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/19 (Prere.) 75 81 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/19 (Prere.) 11,355 12,349 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 6,250 7,271 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/28 5,000 5,796 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/28 5,000 5,759 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/29 7,000 8,103 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/29 8,000 9,170 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/30 16,700 19,070 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 4.000% 4/1/31 4,000 4,174 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 16,125 18,414 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 7,645 8,709 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.500% 4/2/18 14,275 14,324 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.875% 4/1/19 4,500 4,552 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.875% 4/1/20 25,000 25,269 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.340% 4/1/21 20,500 20,493 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 2.000% 4/1/21 34,000 34,503 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.540% 5/1/23 19,000 18,862 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.540% 5/1/23 4,350 4,318 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.740% 4/1/24 6,100 6,099 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 2.850% 4/1/25 11,250 11,502 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/21 5,500 6,278 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/24 5,110 5,913 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 0.000% 8/1/29 (2) 3,065 1,837 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/24 (4) 1,000 1,186 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/25 (4) 1,430 1,678 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/26 (4) 2,000 2,339 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/27 (4) 2,375 2,755 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/29 (4) 1,240 1,420 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/30 (4) 750 855 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/32 (4) 3,790 3,878 Brentwood CA Infrastructure Financing Authority Water Revenue 5.000% 7/1/23 400 474 Brentwood CA Infrastructure Financing Authority Water Revenue 5.000% 7/1/24 500 598 Brentwood CA Infrastructure Financing Authority Water Revenue 5.000% 7/1/25 500 593 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/30 1,700 1,800 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/31 1,980 2,088 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/32 2,085 2,182 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/33 2,165 2,254 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/34 2,210 2,285 Burbank CA Redevelopment Agency Tax Allocation Revenue 5.000% 12/1/20 (15) 1,610 1,820 Burbank CA Redevelopment Agency Tax Allocation Revenue 5.000% 12/1/21 (15) 1,255 1,450 California County CA Tobacco Securitization Agency Revenue 5.000% 6/1/21 1,300 1,453 California County CA Tobacco Securitization Agency Revenue 5.250% 6/1/21 9,650 9,760 California County CA Tobacco Securitization Agency Revenue 5.000% 6/1/22 1,000 1,130 California County CA Tobacco Securitization Agency Revenue 5.000% 6/1/23 2,400 2,732 California County CA Tobacco Securitization Agency Revenue 5.000% 6/1/24 3,840 4,396 California Department of Department of Veterans Affairs Home Purchase Revenue 3.500% 12/1/45 5,000 5,277 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 25,000 25,192 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 9,600 9,674 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 (Prere.) 4,190 4,397 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 (Prere.) 11,415 11,980 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 (Prere.) 10,485 11,004 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 1,810 1,899 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 (Prere.) 1,000 1,050 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 1,215 1,320 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 19,590 21,289 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 23,890 26,781 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 43,250 48,484 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 (Prere.) 6,715 7,521 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 (Prere.) 3,100 3,472 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 6,500 7,478 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 1,900 2,119 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 15,000 17,257 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 4,110 4,580 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 31,560 37,063 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 6/1/18 (Prere.) 4,905 5,164 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 6/1/18 (Prere.) 8,280 8,718 California Department of Water Resources Water System Revenue (Central Valley Project) 4.000% 12/1/19 6,020 6,503 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 (ETM) 10 11 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 4,340 4,806 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 (Prere.) 7,960 8,811 California Department of Water Resources Water System Revenue (Central Valley Project) 4.000% 12/1/20 4,000 4,411 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/20 (ETM) 30 34 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/20 1,220 1,390 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 1,850 2,122 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 25 29 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 30 34 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 30 34 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 2,905 3,333 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 3,355 3,849 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 3,455 3,964 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/21 (Prere.) 2,720 3,171 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/21 (Prere.) 3,910 4,558 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/21 (Prere.) 3,320 3,870 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/21 2,410 2,812 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/21 (Prere.) 3,500 4,080 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/21 (ETM) 1,045 1,218 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/21 4,600 5,368 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/22 (ETM) 1,105 1,313 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/22 (Prere.) 505 600 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/22 4,895 5,816 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/23 (ETM) 55 66 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 95 100 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 (ETM) 30 36 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 (Prere.) 5 6 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 (Prere.) 10 12 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 9,470 11,539 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/26 285 299 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/26 1,945 2,345 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 4,050 4,866 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 840 926 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/27 970 1,107 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 30 34 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/28 1,120 1,277 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 30 34 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 7,750 9,055 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/29 1,155 1,317 2 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.670% 3/7/17 (Prere.) 3,985 3,985 California Economic Recovery GO 5.000% 7/1/19 (Prere.) 43,745 47,806 California Economic Recovery GO 5.000% 7/1/19 (ETM) 32,330 35,315 3 California Economic Recovery GO 5.250% 7/1/19 (Prere.) 28,845 31,689 California Economic Recovery GO 5.250% 7/1/19 (Prere.) 16,540 18,171 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/19 1,085 1,145 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/20 1,040 1,124 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/21 800 882 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/22 1,190 1,329 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/23 1,800 2,030 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/24 1,900 2,154 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/25 1,035 1,178 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/26 1,000 1,224 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/30 1,750 2,063 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/31 1,875 2,191 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/32 2,000 2,324 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/33 3,590 3,756 California Educational Facilities Authority Revenue (Claremont McKenna College) 4.000% 1/1/34 3,350 3,484 California Educational Facilities Authority Revenue (College of Arts) 5.000% 6/1/20 790 852 California Educational Facilities Authority Revenue (College of Arts) 5.000% 6/1/23 1,195 1,306 California Educational Facilities Authority Revenue (College of Arts) 5.000% 6/1/24 380 412 California Educational Facilities Authority Revenue (College of Arts) 5.250% 6/1/30 1,125 1,208 California Educational Facilities Authority Revenue (Occidental College) 4.000% 10/1/18 270 283 California Educational Facilities Authority Revenue (Occidental College) 4.000% 10/1/19 200 215 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/20 290 329 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/21 145 168 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/22 125 148 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/23 130 156 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/24 340 412 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/26 260 314 California Educational Facilities Authority Revenue (Occidental College) 5.000% 10/1/27 250 299 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/31 1,000 1,154 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/32 1,000 1,147 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/33 1,545 1,762 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/34 2,625 2,979 California Educational Facilities Authority Revenue (Santa Clara University) 5.000% 4/1/35 3,100 3,509 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/25 5,000 6,118 2 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.670% 3/7/17 614 614 2 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.700% 3/7/17 11,242 11,242 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/20 1,770 1,989 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/21 2,100 2,398 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/22 2,130 2,463 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/23 1,870 2,183 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/24 2,500 2,939 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/25 2,315 2,743 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/31 1,005 1,150 California GO 5.000% 4/1/17 11,000 11,045 California GO 6.000% 4/1/17 (2) 680 683 1 California GO 1.390% 5/1/17 1,000 1,000 California GO 4.000% 9/1/17 1,375 1,399 California GO 5.250% 2/1/18 (14) 8,000 8,332 California GO 6.000% 2/1/18 (2) 6,240 6,542 California GO 5.000% 3/1/18 1,850 1,929 California GO 5.500% 4/1/18 15,250 16,033 California GO 5.000% 8/1/18 12,000 12,708 California GO 5.000% 8/1/18 675 678 California GO 5.000% 8/1/18 1,065 1,128 California GO 5.000% 10/1/18 14,095 15,015 California GO 5.000% 10/1/18 20,000 21,306 California GO 5.000% 2/1/19 4,715 5,074 California GO 5.500% 4/1/19 11,245 12,282 California GO 5.000% 8/1/19 12,695 13,888 California GO 5.000% 8/1/19 35,445 38,775 California GO 4.000% 9/1/19 2,100 2,251 California GO 5.000% 9/1/19 5,000 5,484 California GO 5.000% 9/1/19 9,000 9,871 California GO 5.000% 10/1/19 21,000 23,089 California GO 2.000% 11/1/19 6,695 6,851 California GO 5.000% 2/1/20 2,950 3,274 California GO 5.250% 2/1/20 7,500 8,377 California GO 5.000% 3/1/20 19,535 21,732 California GO 5.000% 8/1/20 3,045 3,056 California GO 5.000% 9/1/20 17,445 19,679 California GO 5.000% 9/1/20 3,690 4,163 California GO 5.000% 9/1/20 6,000 6,768 California GO 5.000% 10/1/20 5,555 6,280 California GO 5.250% 10/1/20 4,500 4,986 California GO 5.000% 11/1/20 47,795 54,150 California GO 5.000% 2/1/21 2,000 2,279 California GO 5.000% 3/1/21 2,250 2,509 California GO 5.000% 4/1/21 2,240 2,563 California GO 5.500% 4/1/21 2,000 2,188 California GO 5.000% 9/1/21 13,700 15,828 California GO 5.000% 9/1/21 1,310 1,513 California GO 5.000% 9/1/21 9,800 11,322 California GO 5.000% 10/1/21 2,575 2,980 California GO 5.000% 11/1/21 2,820 3,269 California GO 5.000% 2/1/22 8,125 9,419 California GO 5.000% 2/1/22 1,185 1,374 California GO 5.000% 4/1/22 4,550 5,292 California GO 5.000% 9/1/22 12,710 14,899 California GO 5.000% 9/1/22 10,000 11,722 California GO 5.250% 9/1/22 17,400 20,625 California GO 5.000% 10/1/22 15,000 17,610 California GO 5.000% 11/1/22 31,890 37,493 California GO 5.000% 2/1/23 15,000 17,611 California GO 5.000% 2/1/23 15,880 18,199 California GO 5.000% 9/1/23 7,000 8,194 California GO 5.000% 9/1/23 10,000 11,851 California GO 5.250% 9/1/23 2,455 2,843 California GO 5.000% 10/1/23 12,450 14,773 California GO 5.000% 10/1/23 3,135 3,720 California GO 5.000% 11/1/23 20,000 23,761 California GO 5.000% 2/1/24 11,000 12,842 California GO 5.000% 3/1/24 3,000 3,330 California GO 5.000% 8/1/24 1,040 1,044 California GO 5.000% 8/1/24 1,000 1,191 California GO 5.000% 9/1/24 10,000 11,642 California GO 5.000% 9/1/24 1,000 1,192 California GO 5.000% 10/1/24 8,725 10,407 California GO 5.000% 11/1/24 5,000 5,655 California GO 5.000% 12/1/24 2,000 2,065 California GO 5.000% 12/1/24 15,500 18,338 California GO 5.000% 2/1/25 12,940 14,830 California GO 5.500% 2/1/25 21,045 25,832 California GO 5.125% 3/1/25 2,100 2,194 California GO 5.000% 8/1/25 1,845 1,852 California GO 5.000% 9/1/25 1,500 1,596 California GO 5.000% 9/1/25 4,000 4,794 California GO 5.000% 9/1/25 2,110 2,478 California GO 5.000% 9/1/25 2,185 2,540 California GO 5.000% 10/1/25 8,490 8,884 California GO 5.000% 10/1/25 13,865 16,133 California GO 5.000% 11/1/25 1,500 1,694 California GO 5.000% 11/1/25 14,125 16,659 California GO 5.000% 3/1/26 5,000 5,540 California GO 5.000% 4/1/26 27,480 28,739 California GO 5.000% 9/1/26 2,500 2,656 California GO 5.000% 9/1/26 5,400 6,524 California GO 5.000% 11/1/26 7,500 8,466 California GO 5.000% 4/1/27 24,285 25,381 California GO 5.750% 4/1/27 31,455 34,489 California GO 4.500% 8/1/27 4,820 4,835 California GO 5.000% 9/1/27 5,500 5,837 California GO 5.000% 10/1/27 13,875 16,020 California GO 5.250% 10/1/27 5,000 5,762 California GO 5.750% 4/1/28 30,000 32,880 California GO 4.500% 8/1/28 (12) 3,375 3,385 California GO 5.000% 8/1/28 6,415 7,586 California GO 4.000% 9/1/28 7,000 7,654 California GO 5.000% 9/1/28 15,000 17,821 California GO 5.000% 9/1/28 17,500 18,556 California GO 5.250% 9/1/28 6,000 6,873 California GO 5.250% 2/1/29 2,790 3,196 California GO 5.000% 9/1/29 6,000 6,800 California GO 5.000% 9/1/29 6,000 7,075 California GO 5.000% 9/1/29 16,000 16,956 California GO 5.000% 10/1/29 10,245 10,695 California GO 4.500% 12/1/29 2,525 2,835 California GO 5.250% 3/1/30 20,000 22,197 California GO 5.000% 5/1/30 13,870 16,009 California GO 4.500% 8/1/30 2,040 2,046 California GO 5.000% 8/1/30 19,885 23,340 California GO 5.000% 9/1/30 10,000 11,306 California GO 5.000% 9/1/30 10,180 10,750 California GO 5.000% 9/1/30 9,100 10,626 California GO 5.250% 9/1/30 5,000 5,873 California GO 5.000% 10/1/30 5,800 6,738 California GO 5.000% 12/1/30 3,760 4,357 California GO 5.750% 4/1/31 37,030 40,480 California GO 5.000% 5/1/31 13,000 14,947 California GO 5.000% 8/1/31 10,000 11,515 California GO 5.250% 8/1/31 5,755 6,826 California GO 5.000% 9/1/31 3,020 3,536 California GO 5.000% 9/1/31 7,000 7,901 California GO 5.000% 10/1/31 5,500 6,367 California GO 5.000% 12/1/31 6,500 7,496 California GO 5.000% 12/1/31 6,000 6,931 California GO 5.000% 2/1/32 2,540 2,861 California GO 5.000% 8/1/32 5,000 5,768 California GO 5.250% 8/1/32 2,000 2,359 California GO 5.000% 9/1/32 15,000 17,452 California GO 5.000% 10/1/32 23,500 27,065 California GO 4.500% 12/1/32 (14) 205 206 California GO 5.000% 2/1/33 1,750 1,965 California GO 5.000% 2/1/33 1,760 1,986 California GO 5.000% 3/1/33 3,395 3,875 California GO 6.000% 3/1/33 12,000 13,595 California GO 5.125% 4/1/33 6,550 6,825 California GO 6.500% 4/1/33 22,715 25,287 California GO 5.000% 8/1/33 1,500 1,715 California GO 5.000% 9/1/33 25,075 29,040 California GO 5.000% 9/1/33 3,830 4,367 California GO 5.000% 12/1/33 3,120 3,563 California GO 5.000% 9/1/34 10,620 12,242 California GO 5.000% 10/1/34 9,200 10,501 California GO 5.000% 8/1/35 10,000 11,375 California GO 5.000% 9/1/35 10,000 11,483 California GO 5.000% 9/1/35 9,805 11,259 California GO 5.000% 9/1/36 10,675 12,227 1 California GO PUT 1.376% 12/3/18 1,000 1,000 California GO PUT 3.000% 12/1/19 52,000 54,005 California GO PUT 4.000% 12/1/21 21,905 24,131 California GO VRDO 0.400% 3/1/17 LOC 21,500 21,500 California GO VRDO 0.590% 3/7/17 LOC 23,405 23,405 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/22 1,200 1,320 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/23 1,750 1,926 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/24 3,300 3,623 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/25 3,000 3,280 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/25 5,700 6,553 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/26 2,000 2,170 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/26 2,000 2,285 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/27 3,605 3,849 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/31 2,100 2,166 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/32 2,375 2,427 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/33 2,500 2,542 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/33 23,205 23,905 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/34 3,000 3,034 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 4.000% 3/1/35 3,150 3,171 California Health Facilities Financing Authority Revenue (Adventist Health System/West) VRDO 0.450% 3/1/17 LOC 15,950 15,950 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/19 215 231 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/19 (ETM) 1,000 1,092 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/19 (Prere.) 4,260 4,749 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/20 4,750 5,255 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/21 3,810 4,318 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/22 8,000 9,051 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.500% 7/1/25 5,300 5,588 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/25 19,820 21,574 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 7,500 8,420 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/19 1,000 1,093 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/20 2,100 2,357 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/21 2,000 2,295 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/26 6,905 8,249 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/29 7,250 8,487 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/31 1,600 1,860 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 4.000% 8/15/35 15,000 15,284 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/22 3,500 4,037 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/23 1,370 1,558 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/24 7,410 8,329 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/29 2,890 3,163 1 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) PUT 2.440% 7/1/17 5,255 5,272 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 6.250% 11/1/29 5,000 5,614 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 5.000% 11/1/31 2,000 2,191 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/19 300 324 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/21 450 510 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/22 875 1,007 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/23 760 868 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/25 310 353 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/26 805 898 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/19 800 878 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 4.000% 11/15/20 750 818 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/21 1,400 1,611 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/23 1,500 1,728 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/24 1,700 1,954 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/25 2,250 2,571 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/32 12,500 13,886 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/35 3,500 3,863 California Health Facilities Financing Authority Revenue (El Camino Hospital) 3.000% 2/1/19 1,235 1,279 California Health Facilities Financing Authority Revenue (El Camino Hospital) 4.000% 2/1/20 1,715 1,849 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/28 3,000 3,456 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/29 1,000 1,142 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/30 2,205 2,494 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/31 5,930 6,659 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/32 2,610 2,906 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/33 3,295 3,654 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/34 2,390 2,633 California Health Facilities Financing Authority Revenue (El Camino Hospital) 5.000% 2/1/35 4,020 4,414 2 California Health Facilities Financing Authority Revenue (Kaiser Permanente) TOB VRDO 0.760% 3/7/17 LOC 7,435 7,435 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 4.000% 8/15/19 500 535 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/21 800 922 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/21 470 539 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/22 500 586 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/22 350 409 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/23 300 355 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/30 1,655 1,952 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/31 1,300 1,527 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/32 1,500 1,750 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/33 1,610 1,868 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 4.000% 8/15/34 1,500 1,532 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) PUT 1.450% 3/15/17 (Prere.) 80 80 California Health Facilities Financing Authority Revenue (Marshall Medical Center) 5.000% 11/1/24 850 995 California Health Facilities Financing Authority Revenue (Marshall Medical Center) 5.000% 11/1/25 425 492 California Health Facilities Financing Authority Revenue (Marshall Medical Center) 5.000% 11/1/26 775 892 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/18 1,320 1,405 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/19 1,500 1,610 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/19 1,000 1,100 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/20 1,800 1,965 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/21 1,020 1,129 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/21 1,000 1,156 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/22 2,250 2,507 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/22 2,400 2,821 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/24 5,000 5,731 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/25 5,000 5,715 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/17 380 385 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/18 335 353 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/20 300 335 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/21 465 529 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/22 175 202 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/24 370 435 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/25 500 591 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/26 750 878 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/28 880 1,013 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/29 855 978 California Health Facilities Financing Authority Revenue (Northern California Presbyterian Homes & Services) 5.000% 7/1/31 870 983 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.250% 10/1/18 (Prere.) 4,000 4,338 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.250% 10/1/18 (Prere.) 3,030 3,286 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/25 2,610 3,072 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/26 2,700 3,150 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/28 1,840 2,130 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/30 4,000 4,591 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/31 5,000 5,733 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/33 5,000 5,674 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/34 5,650 6,379 California Health Facilities Financing Authority Revenue (Providence St. Joseph Health Obligated Group) 5.000% 10/1/30 2,015 2,353 California Health Facilities Financing Authority Revenue (Providence St. Joseph Health Obligated Group) 5.000% 10/1/31 2,000 2,326 California Health Facilities Financing Authority Revenue (Providence St. Joseph Health Obligated Group) 4.000% 10/1/34 2,250 2,297 California Health Facilities Financing Authority Revenue (Providence St. Joseph Health Obligated Group) 4.000% 10/1/35 8,000 8,134 California Health Facilities Financing Authority Revenue (Providence St. Joseph Health Obligated Group) PUT 1.250% 10/1/20 6,420 6,348 California Health Facilities Financing Authority Revenue (Providence St. Joseph Health Obligated Group) PUT 2.000% 10/1/25 18,000 16,821 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.000% 8/15/20 500 557 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.500% 8/15/26 6,000 6,866 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.000% 8/15/31 2,865 3,179 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/17 2,515 2,577 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/18 3,000 3,188 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/25 750 854 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/27 850 963 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/28 1,175 1,328 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/32 1,000 1,120 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/29 4,970 5,674 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 10,000 10,848 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/33 6,250 7,036 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/17/17 1,250 1,282 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/20 12,500 14,011 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/19 2,000 2,191 California Health Facilities Financing Authority Revenue (Stanford Hospital) 4.000% 8/15/21 2,250 2,495 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/23 1,830 2,112 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.250% 11/15/31 2,000 2,223 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/19 2,000 2,191 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/20 2,200 2,475 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/21 1,275 1,468 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/21 500 577 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/22 1,090 1,262 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/22 200 234 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/23 300 354 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/24 1,000 1,188 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/24 400 474 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/25 600 717 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/25 400 477 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,750 5,360 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/26 1,000 1,202 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/26 400 473 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/27 400 470 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/28 1,250 1,480 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/28 500 582 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/29 850 998 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/30 1,150 1,345 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/31 5,505 6,296 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 5,000 5,703 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/31 1,110 1,293 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/32 1,400 1,618 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/33 3,580 4,111 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/34 4,000 4,565 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/35 2,500 2,844 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 11/15/36 3,000 3,399 California Health Facilities Financing Authority Revenue (Sutter Health) PUT 1.000% 8/15/19 6,000 5,945 California Infrastructure & Economic Development Bank Revenue 5.000% 7/1/20 200 224 California Infrastructure & Economic Development Bank Revenue 5.000% 7/1/21 300 343 California Infrastructure & Economic Development Bank Revenue 5.000% 7/1/22 200 232 California Infrastructure & Economic Development Bank Revenue 4.000% 10/1/22 1,000 1,130 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/22 1,400 1,656 California Infrastructure & Economic Development Bank Revenue 5.000% 7/1/23 200 234 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/23 1,300 1,557 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/23 1,800 2,157 California Infrastructure & Economic Development Bank Revenue 5.000% 7/1/24 600 710 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/24 1,300 1,576 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/24 1,175 1,426 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/25 1,500 1,837 California Infrastructure & Economic Development Bank Revenue 5.000% 7/1/26 760 911 California Infrastructure & Economic Development Bank Revenue 5.000% 10/1/26 1,500 1,856 California Infrastructure & Economic Development Bank Revenue 5.000% 7/1/27 1,775 2,103 California Infrastructure & Economic Development Bank Revenue 4.000% 7/1/29 910 979 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) 5.000% 11/1/20 1,000 1,128 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) 5.000% 11/1/21 800 922 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) 5.000% 11/1/29 1,500 1,747 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/34 10,000 11,153 1 California Infrastructure & Economic Development Bank Revenue (Index-Museum Art Project) PUT 2.296% 8/1/18 6,000 6,039 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.560% 3/1/17 LOC 1,200 1,200 California Infrastructure & Economic Development Bank Revenue (Salvation Army Western Territory) 5.000% 9/1/26 825 991 California Infrastructure & Economic Development Bank Revenue (Salvation Army Western Territory) 5.000% 9/1/27 500 592 California Infrastructure & Economic Development Bank Revenue (Salvation Army Western Territory) 5.000% 9/1/28 555 652 California Infrastructure & Economic Development Bank Revenue (Salvation Army Western Territory) 5.000% 9/1/29 1,000 1,166 California Infrastructure & Economic Development Bank Revenue (Salvation Army Western Territory) 4.000% 9/1/31 1,760 1,835 California Infrastructure & Economic Development Bank Revenue (Salvation Army Western Territory) 4.000% 9/1/34 715 732 California Infrastructure & Economic Development Bank Revenue (Salvation Army Western Territory) 4.000% 9/1/35 750 767 California Infrastructure & Economic Development Bank Revenue (Sanford Consortium for Regenerative Medicine) 5.000% 5/15/28 1,030 1,231 California Infrastructure & Economic Development Bank Revenue (Sanford Consortium for Regenerative Medicine) 5.000% 5/15/29 740 878 California Infrastructure & Economic Development Bank Revenue (Sanford Consortium for Regenerative Medicine) 5.000% 5/15/30 1,080 1,274 California Infrastructure & Economic Development Bank Revenue (Sanford Consortium for Regenerative Medicine) 5.000% 5/15/31 1,225 1,437 California Infrastructure & Economic Development Bank Revenue (Sanford Consortium for Regenerative Medicine) 5.000% 5/15/32 1,140 1,327 California Infrastructure & Economic Development Bank Revenue (Sanford Consortium for Regenerative Medicine) 5.000% 5/15/33 1,110 1,286 California Infrastructure & Economic Development Bank Revenue (Sanford Consortium for Regenerative Medicine) 5.000% 5/15/34 2,850 3,286 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/18 500 523 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/19 1,560 1,683 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/20 1,070 1,183 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/21 1,000 1,130 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/22 1,500 1,722 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/23 1,150 1,329 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/24 1,300 1,508 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/25 1,365 1,594 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/26 1,190 1,397 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/26 1,430 1,678 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/27 1,500 1,755 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/30 1,500 1,714 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/31 1,000 1,136 California Municipal Finance Authority NorthBay Healthcare Group) 4.000% 11/1/22 1,000 1,064 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.375% 2/1/19 (Prere.) 16,610 18,004 California Municipal Finance Authority Mobile Home Park Revenue (Caritas Affordable Housing Inc. Projects) 5.000% 8/15/21 565 633 California Municipal Finance Authority Mobile Home Park Revenue (Caritas Affordable Housing Inc. Projects) 5.000% 8/15/23 400 457 California Municipal Finance Authority Mobile Home Park Revenue (Caritas Affordable Housing Inc. Projects) 5.000% 8/15/30 1,000 1,110 California Municipal Finance Authority Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.490% 3/1/17 3,600 3,600 California Municipal Finance Authority Recovery Zone Revenue (Chevron USA Inc. Project) VRDO 0.490% 3/1/17 11,905 11,905 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/24 1,500 1,810 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/26 5,360 6,478 1 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) PUT 1.140% 4/2/18 6,000 5,982 California Municipal Finance Authority Revenue (Anaheim Water System Project Revenue) 4.000% 10/1/31 3,955 4,208 California Municipal Finance Authority Revenue (Anaheim Water System Project Revenue) 4.000% 10/1/32 4,220 4,453 California Municipal Finance Authority Revenue (Anaheim Water System Project Revenue) 4.000% 10/1/33 4,390 4,613 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/19 1,450 1,533 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/20 1,760 1,892 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/21 1,300 1,415 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/22 1,000 1,102 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/23 1,285 1,418 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/24 1,325 1,465 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/25 1,180 1,307 California Municipal Finance Authority Revenue (Azusa Pacific University) 5.000% 4/1/35 2,490 2,626 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/18 500 518 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/19 500 534 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/20 625 686 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/20 2,005 2,200 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/21 1,000 1,120 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/21 1,000 1,120 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/22 500 568 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/22 1,000 1,136 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/23 835 957 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/23 1,000 1,146 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/24 2,390 2,751 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/24 500 576 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/25 1,700 1,962 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/25 650 750 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/26 2,000 2,322 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/26 700 801 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/27 1,500 1,749 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/27 600 680 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/28 750 842 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/29 1,895 2,112 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/31 3,470 3,827 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/32 2,100 2,347 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/32 3,655 4,010 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/33 3,225 3,588 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/33 3,835 4,191 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/34 4,250 4,709 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/34 4,035 4,395 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/35 4,575 5,053 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/35 4,000 4,346 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/36 2,000 2,202 California Municipal Finance Authority Revenue (Community Hospitals of Central California Obligated Group) 5.000% 2/1/37 1,500 1,648 California Municipal Finance Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/20 1,375 1,509 California Municipal Finance Authority Revenue (Eisenhower Medical Center) 5.125% 7/1/23 2,150 2,348 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 4.000% 11/1/23 2,000 2,113 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/23 1,000 1,114 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/24 1,000 1,119 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/24 1,825 2,036 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/25 1,000 1,119 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/25 1,000 1,116 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/26 1,000 1,112 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/27 1,500 1,658 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/28 1,500 1,648 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.250% 11/1/29 1,250 1,392 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/30 1,450 1,575 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.250% 11/1/31 1,250 1,384 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.250% 11/1/36 4,000 4,331 California Municipal Finance Authority Revenue (University of La Verne) 4.750% 6/1/18 2,325 2,414 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/19 2,375 2,537 California Municipal Finance Authority Water Revenue (San Bernardino Municipal Water Department) 5.000% 8/1/31 (15) 1,455 1,662 California Municipal Finance Authority Water Revenue (San Bernardino Municipal Water Department) 5.000% 8/1/36 (15) 1,805 2,013 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.470% 3/1/17 LOC 62,500 62,500 California Public Finance Authority Revenue (Henry Mayo Newhall Memorial Hospital) 5.000% 10/15/29 700 771 California Public Finance Authority Revenue (Henry Mayo Newhall Memorial Hospital) 5.000% 10/15/30 500 548 California Public Finance Authority Revenue (Henry Mayo Newhall Memorial Hospital) 5.000% 10/15/31 535 584 California Public Finance Authority Revenue (Henry Mayo Newhall Memorial Hospital) 5.000% 10/15/32 500 543 California Public Finance Authority Revenue (Henry Mayo Newhall Memorial Hospital) 5.000% 10/15/33 500 541 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 11,625 12,223 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/19 12,200 13,261 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/19 5,380 5,908 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/20 4,180 4,678 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/20 13,000 14,646 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/20 5,655 6,385 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/21 7,375 8,459 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/21 5,945 6,866 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/21 1,375 1,588 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/22 9,425 10,977 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/22 6,250 7,323 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/22 1,500 1,757 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/23 5,270 6,231 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/23 2,350 2,779 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/24 4,250 5,052 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/24 1,925 2,290 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/25 2,925 3,488 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/31 5,000 5,744 California Public Works Board Lease Revenue (Department of Corrections) 5.750% 10/1/31 6,000 6,968 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/32 5,000 5,715 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 10/1/32 5,000 5,840 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/33 5,000 5,689 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 10/1/33 3,000 3,488 California Public Works Board Lease Revenue (Department of Corrections) 4.500% 9/1/35 25,000 26,826 California Public Works Board Lease Revenue (Department of General Services) 6.000% 4/1/19 (Prere.) 5,000 5,518 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/28 5,825 6,658 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/29 8,975 10,212 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/24 400 455 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/25 1,500 1,718 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/25 1,550 1,770 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/26 1,500 1,726 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 7,000 7,918 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/28 2,860 3,257 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 4,980 5,626 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/29 2,500 2,835 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/29 5,000 5,639 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/32 3,200 3,587 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/33 1,650 1,846 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/20 (ETM) 7,670 8,609 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/20 (ETM) 2,015 2,283 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/21 (ETM) 1,650 1,916 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 4,000 4,268 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/18 1,080 1,156 California Public Works Board Lease Revenue (Various Capital Projects) 5.250% 11/1/19 (Prere.) 5,000 5,550 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 1/1/20 10,000 11,058 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 4,160 4,634 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 5/1/20 5,850 6,531 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/20 1,600 1,814 3 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 5,000 5,829 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (ETM) 5,400 6,293 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 2,645 3,084 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 2,965 3,435 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 1,110 1,286 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 5/1/22 2,670 3,105 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 9/1/22 (Prere.) 3,000 3,548 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 9/1/22 (Prere.) 3,000 3,548 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/22 1,500 1,760 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/22 1,195 1,404 California Public Works Board Lease Revenue (Various Capital Projects) 5.375% 3/1/23 9,065 10,069 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/23 4,180 4,791 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/23 1,000 1,158 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/24 2,000 2,319 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/25 3,560 4,118 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 5/1/28 4,250 4,942 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 5/1/29 1,140 1,317 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 4/1/30 14,980 16,007 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 5/1/30 1,250 1,437 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/30 5,545 6,585 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/31 1,650 1,876 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/31 7,000 8,284 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 4/1/32 14,895 15,571 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/32 11,465 12,985 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/33 4,670 5,514 California State University Systemwide Revenue 5.000% 5/1/18 (Prere.) 8,250 8,658 California State University Systemwide Revenue 5.000% 5/1/18 (Prere.) 11,225 11,781 California State University Systemwide Revenue 5.000% 5/1/18 (Prere.) 4,840 5,080 California State University Systemwide Revenue 5.000% 5/1/18 (Prere.) 7,410 7,777 California State University Systemwide Revenue 5.250% 5/1/19 (Prere.) 3,515 3,836 California State University Systemwide Revenue 5.000% 11/1/19 2,300 2,540 California State University Systemwide Revenue 5.000% 11/1/20 1,670 1,897 California State University Systemwide Revenue 5.000% 11/1/22 1,500 1,774 California State University Systemwide Revenue 5.000% 11/1/23 3,960 4,558 California State University Systemwide Revenue 5.000% 11/1/24 2,915 3,327 California State University Systemwide Revenue 5.000% 11/1/24 440 460 California State University Systemwide Revenue 5.000% 11/1/24 4,505 5,451 California State University Systemwide Revenue 5.000% 11/1/25 1,000 1,221 California State University Systemwide Revenue 5.000% 11/1/25 595 622 California State University Systemwide Revenue 5.000% 11/1/26 2,000 2,435 California State University Systemwide Revenue 5.000% 11/1/26 405 423 California State University Systemwide Revenue 5.000% 11/1/27 5,740 6,531 California State University Systemwide Revenue 5.000% 11/1/27 2,000 2,396 California State University Systemwide Revenue 5.000% 11/1/27 160 167 California State University Systemwide Revenue 5.000% 11/1/28 2,610 3,102 California State University Systemwide Revenue 5.000% 11/1/28 5,000 5,868 California State University Systemwide Revenue 4.000% 11/1/29 3,900 4,161 California State University Systemwide Revenue 5.000% 11/1/30 2,920 3,439 California State University Systemwide Revenue 5.000% 11/1/30 2,000 2,370 California State University Systemwide Revenue 5.000% 11/1/30 (4) 250 261 California State University Systemwide Revenue 5.000% 11/1/31 4,000 4,718 California State University Systemwide Revenue 5.000% 11/1/31 10,080 11,819 California State University Systemwide Revenue 5.000% 11/1/31 8,900 10,323 California State University Systemwide Revenue 5.000% 11/1/32 5,000 5,862 California State University Systemwide Revenue 5.000% 11/1/32 12,895 15,034 4 California State University Systemwide Revenue 5.000% 11/1/32 6,000 7,071 California State University Systemwide Revenue 5.000% 11/1/33 10,000 11,663 California State University Systemwide Revenue 5.000% 11/1/33 5,775 6,699 4 California State University Systemwide Revenue 5.000% 11/1/33 6,335 7,424 California State University Systemwide Revenue 4.000% 11/1/34 9,875 10,370 4 California State University Systemwide Revenue 5.000% 11/1/34 5,000 5,831 California State University Systemwide Revenue 5.000% 11/1/34 5,000 5,721 California State University Systemwide Revenue 4.000% 11/1/35 8,875 9,284 California State University Systemwide Revenue 5.000% 11/1/35 13,205 15,198 4 California State University Systemwide Revenue 5.000% 11/1/35 8,000 9,291 California State University Systemwide Revenue 5.000% 11/1/35 5,975 6,815 California State University Systemwide Revenue 5.000% 11/1/36 3,000 3,460 California State University Systemwide Revenue PUT 4.000% 11/1/21 23,465 25,816 California State University Systemwide Revenue PUT 4.000% 11/1/23 19,435 21,695 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 5.500% 7/1/17 (Prere.) 6,320 6,425 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 1.375% 4/2/18 2,500 2,511 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 2.625% 12/1/23 10,500 10,641 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.000% 11/1/19 550 567 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.000% 11/1/24 1,000 1,052 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.000% 11/1/29 1,650 1,697 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.000% 11/1/34 3,700 3,722 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 3.000% 3/1/17 350 350 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 3.000% 3/1/18 450 459 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 4.000% 3/1/19 500 527 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 4.000% 3/1/20 750 807 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/22 1,500 1,727 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/23 1,500 1,746 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/24 1,000 1,174 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/25 765 905 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/26 1,500 1,790 California Statewide Communities Development Authority Revenue (Adventist Health System/West) 5.000% 3/1/32 5,000 5,691 California Statewide Communities Development Authority Revenue (American Baptist Homes) 2.100% 10/1/19 5,455 5,456 California Statewide Communities Development Authority Revenue (American Baptist Homes) 2.400% 10/1/20 1,295 1,296 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/18 275 293 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/19 (4) 250 275 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/20 (4) 210 237 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/21 (4) 200 231 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/22 (4) 200 234 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/23 (4) 400 472 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/24 (4) 500 594 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/27 (4) 1,660 1,948 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/28 (4) 900 1,050 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/34 (4) 2,500 2,833 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 3.000% 11/1/17 750 761 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 4.000% 11/1/18 245 257 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 4.000% 11/1/19 375 401 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/20 100 113 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 4.000% 11/1/21 345 381 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/22 375 439 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/23 275 326 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/24 300 356 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/25 355 417 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/26 325 379 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/27 750 869 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/28 1,310 1,510 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/29 700 802 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/30 1,010 1,149 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.250% 11/1/30 11,500 12,546 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/31 1,000 1,133 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/32 1,690 1,905 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.500% 7/1/22 3,600 3,517 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.750% 7/1/25 1,405 1,372 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.750% 7/1/24 10,040 9,857 California Statewide Communities Development Authority Revenue (Enloe Medical Center) 5.000% 8/15/30 2,500 2,907 California Statewide Communities Development Authority Revenue (Enloe Medical Center) 5.000% 8/15/31 4,020 4,655 California Statewide Communities Development Authority Revenue (Enloe Medical Center) 5.000% 8/15/33 4,000 4,574 California Statewide Communities Development Authority Revenue (Enloe Medical Center) 5.000% 8/15/34 4,795 5,451 California Statewide Communities Development Authority Revenue (Enloe Medical Center) 5.000% 8/15/35 1,000 1,133 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/18 610 638 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/27 500 550 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/32 680 735 California Statewide Communities Development Authority Revenue (Eskaton Properties Inc. Obligated Group) 5.250% 11/15/34 4,350 4,634 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/18 1,035 1,054 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/18 500 526 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/19 500 541 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/20 325 361 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/21 275 312 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/22 250 288 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/23 650 753 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/24 750 875 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/25 800 921 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/26 1,000 1,139 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/27 2,000 2,258 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/28 3,000 3,359 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/29 3,000 3,333 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/30 4,565 5,036 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/31 4,000 4,385 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/32 3,790 4,124 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/33 2,500 2,705 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/34 2,000 2,154 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/19 3,190 3,449 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.630% 3/7/17 50,610 50,610 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center) 5.000% 12/1/27 3,000 3,257 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center) 5.250% 12/1/29 11,215 12,103 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center) 5.000% 12/1/36 2,740 2,864 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 3.000% 8/15/17 1,250 1,264 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/20 1,400 1,577 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/21 1,000 1,153 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/22 750 879 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/23 500 590 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/24 760 904 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/25 1,000 1,197 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/26 1,000 1,209 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/27 1,000 1,217 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/28 750 919 California Statewide Communities Development Authority Revenue (St. Joseph Health System) 4.500% 7/1/18 (ETM) 3,970 4,080 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/19 530 581 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/20 500 563 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/22 1,050 1,231 California Statewide Communities Development Authority Revenue (Sutter Health) 5.250% 8/15/31 7,500 8,519 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/32 11,820 13,263 California Statewide Communities Development Authority Senior Living Health Facility Revenue (Los Angeles Jewish Home for the Aging) 2.500% 8/1/20 1,170 1,171 California Statewide Communities Development Authority Senior Living Health Facility Revenue (Los Angeles Jewish Home for the Aging) 3.000% 8/1/21 2,600 2,603 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.000% 11/15/29 2,000 2,216 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 4.000% 5/15/17 4,675 4,702 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/17 (ETM) 1,800 1,817 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/18 765 795 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/18 1,000 1,042 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.500% 5/15/18 (Prere.) 5,000 5,286 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/19 500 535 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/20 500 547 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/21 825 918 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/22 2,515 2,832 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/23 1,250 1,420 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/24 1,000 1,142 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/25 1,000 1,141 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/26 3,410 3,910 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/27 2,000 2,276 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/28 5,000 5,641 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/29 2,000 2,248 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.125% 5/15/31 7,000 7,701 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/32 2,475 2,736 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/33 3,375 3,712 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/34 1,750 1,916 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/35 2,000 2,182 Capistrano CA Unified School District Special Tax Revenue 5.000% 9/1/17 1,500 1,528 Capistrano CA Unified School District Special Tax Revenue 5.000% 9/1/18 (15) 2,000 2,117 Capistrano CA Unified School District Special Tax Revenue 5.000% 9/1/19 (15) 2,080 2,271 Capistrano CA Unified School District Special Tax Revenue 5.000% 9/1/21 (15) 5,225 5,641 Capistrano CA Unified School District Special Tax Revenue 4.000% 9/1/22 (15) 6,020 6,346 Capistrano CA Unified School District Special Tax Revenue 4.000% 9/1/24 (15) 6,860 7,144 Carson CA Redevelopment Agency Tax Allocation Revenue (Carson Merged & Amended Project Area) 5.000% 10/1/22 1,130 1,307 Carson CA Redevelopment Agency Tax Allocation Revenue (Carson Merged & Amended Project Area) 5.000% 10/1/23 1,170 1,366 Carson CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 10/1/19 (4) 800 874 Carson CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 10/1/20 (4) 785 878 Carson CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 10/1/21 (4) 850 971 Carson CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 10/1/22 (4) 600 696 Castro Valley CA Unified School District GO 4.000% 8/1/17 500 507 Castro Valley CA Unified School District GO 4.000% 8/1/18 400 418 Centinela Valley CA Union High School District GO 4.000% 8/1/30 (4) 2,025 2,185 Centinela Valley CA Union High School District GO 4.000% 8/1/31 (4) 1,350 1,442 Centinela Valley CA Union High School District GO 4.000% 8/1/32 (4) 3,355 3,561 Centinela Valley CA Union High School District GO 4.000% 8/1/33 (4) 1,410 1,486 Centinela Valley CA Union High School District GO 4.000% 8/1/34 (4) 5,465 5,727 2 Central Basin Municipal Water District California COP TOB VRDO 0.790% 3/7/17 (4) 7,500 7,500 Central CA Unified School District GO 5.500% 8/1/19 (Prere.) 3,000 3,322 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/17 1,000 1,015 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/19 765 832 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.250% 7/1/20 1,025 1,153 Cerritos CA Community College District GO 0.000% 8/1/20 500 473 Cerritos CA Community College District GO 0.000% 8/1/22 500 445 Cerritos CA Community College District GO 0.000% 8/1/23 500 425 Cerritos CA Community College District GO 4.000% 8/1/30 3,480 3,710 Cerritos CA Community College District GO 4.000% 8/1/32 2,260 2,373 Chabot-Las Positas CA Community College District GO 2.000% 8/1/17 930 935 Chabot-Las Positas CA Community College District GO 3.000% 8/1/18 850 875 Chabot-Las Positas CA Community College District GO 2.000% 8/1/19 1,000 1,021 Chabot-Las Positas CA Community College District GO 4.000% 8/1/19 360 385 Chabot-Las Positas CA Community College District GO 3.000% 8/1/20 1,500 1,585 Chabot-Las Positas CA Community College District GO 5.000% 8/1/20 500 564 Chabot-Las Positas CA Community College District GO 5.000% 8/1/23 2,225 2,651 Chabot-Las Positas CA Community College District GO 5.000% 8/1/27 2,500 2,903 Chabot-Las Positas CA Community College District GO 5.000% 8/1/30 7,500 8,586 Chabot-Las Positas CA Community College District GO 5.000% 8/1/31 7,500 8,535 Chabot-Las Positas CA Community College District GO 5.000% 8/1/32 13,000 14,728 Chaffey CA Community College District GO 5.000% 6/1/32 5,000 5,728 Chaffey CA Union High School District GO 0.000% 8/1/20 400 377 Chaffey CA Union High School District GO 0.000% 8/1/21 500 459 Chaffey CA Union High School District GO 0.000% 8/1/22 500 440 Chaffey CA Union High School District GO 0.000% 8/1/23 600 504 Chaffey CA Union High School District GO 0.000% 8/1/24 500 400 Chaffey CA Union High School District GO 0.000% 8/1/25 655 494 Chaffey CA Union High School District GO 0.000% 8/1/26 1,430 1,028 Chaffey CA Union High School District GO 0.000% 8/1/28 2,000 1,301 Chino Basin Regional Financing Authority California Revenue (Inland Empire Utilities Agency) VRDO 0.630% 3/7/17 LOC 4,365 4,365 Chino CA Public Financing Authority Special Tax Revenue 5.000% 9/1/24 (4) 675 793 Chino CA Public Financing Authority Special Tax Revenue 5.000% 9/1/25 (4) 1,000 1,181 Chino CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/20 (15) 625 702 Chino CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/27 (15) 1,195 1,386 Chino CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/30 (15) 1,170 1,334 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 6,245 6,249 Chula Vista CA Municipal Financing Authority Special Tax Revenue 4.000% 9/1/17 700 711 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/18 1,165 1,232 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/19 2,265 2,468 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/20 1,185 1,322 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/21 2,500 2,845 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/23 2,615 2,985 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.250% 9/1/24 3,225 3,691 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.500% 9/1/25 3,495 4,054 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.500% 9/1/26 3,685 4,265 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.500% 9/1/27 970 1,119 Citrus CA Community College District GO 0.000% 8/1/33 1,000 818 Citrus CA Community College District GO 0.000% 8/1/35 3,150 2,551 Clovis CA Unified School District GO 0.000% 8/1/18 (14) 3,645 3,582 Coast CA Community College District GO 0.000% 8/1/33 8,000 4,007 Coast CA Community College District GO 5.000% 8/1/33 3,000 3,465 Colton CA Joint Unified School District GO 5.000% 8/1/23 (4) 765 900 Colton CA Joint Unified School District GO 5.000% 8/1/25 (4) 1,000 1,164 Colton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 8/1/18 1,000 1,041 Colton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/19 1,040 1,131 Colton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/20 (15) 1,230 1,370 Colton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/22 (15) 1,215 1,404 Conejo Valley CA Unified School District GO 0.000% 8/1/21 (4) 2,000 1,835 Conejo Valley CA Unified School District GO 0.000% 8/1/22 (4) 2,750 2,432 Conejo Valley CA Unified School District GO 0.000% 8/1/23 (4) 2,500 2,126 Conejo Valley CA Unified School District GO 0.000% 8/1/24 (4) 3,000 2,446 Conejo Valley CA Unified School District GO 0.000% 8/1/25 (4) 3,380 2,588 Conejo Valley CA Unified School District GO 0.000% 8/1/26 (4) 3,500 2,544 Conejo Valley CA Unified School District GO 0.000% 8/1/27 (4) 3,000 2,063 Conejo Valley CA Unified School District GO 0.000% 8/1/28 (4) 2,290 1,484 Contra Costa CA Community College District GO 5.000% 8/1/24 4,140 4,803 Contra Costa CA Community College District GO 5.000% 8/1/32 3,000 3,425 Contra Costa CA Community College District GO 5.000% 8/1/33 4,000 4,544 Contra Costa CA Municipal Water District Revenue 3.000% 10/1/19 10,000 10,444 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/20 (Prere.) 1,080 1,204 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/32 1,600 1,832 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/33 1,800 2,054 Contra Costa County CA Public Financing Authority Lease Revenue 3.000% 6/1/20 1,000 1,048 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/20 800 889 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/21 700 796 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/22 600 690 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/22 (14) 10,105 10,212 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/23 2,335 2,716 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/23 1,130 1,314 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/21 500 568 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/23 500 582 Corona-Norco CA Unified School District GO 0.000% 8/1/20 (12) 1,825 1,722 Corona-Norco CA Unified School District GO 0.000% 8/1/21 (12) 2,010 1,845 Corona-Norco CA Unified School District GO 0.000% 8/1/22 (12) 1,700 1,512 Corona-Norco CA Unified School District GO 0.000% 8/1/23 (12) 1,000 855 Corona-Norco CA Unified School District GO 0.000% 8/1/25 (12) 1,325 1,035 Corona-Norco CA Unified School District GO 0.000% 8/1/26 (12) 1,530 1,139 Corona-Norco CA Unified School District GO 0.000% 8/1/27 (12) 1,500 1,055 Corona-Norco CA Unified School District GO 0.000% 8/1/28 (12) 1,290 869 Corona-Norco CA Unified School District GO 4.000% 8/1/33 2,000 2,098 Corona-Norco CA Unified School District GO 4.000% 8/1/33 2,525 2,648 Corona-Norco CA Unified School District GO 4.000% 8/1/34 3,000 3,127 Corona-Norco CA Unified School District GO 4.000% 8/1/34 2,000 2,085 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/23 1,145 1,315 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/24 1,325 1,528 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/25 2,525 2,885 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/27 1,000 1,129 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/28 1,590 1,785 Cupertino CA Union School District GO 5.000% 8/1/25 3,235 3,826 Cupertino CA Union School District GO 5.000% 8/1/32 480 572 Cupertino CA Union School District GO 5.000% 8/1/33 545 646 Cupertino CA Union School District GO 5.000% 8/1/34 245 289 Del Mar CA Race Track Authority Revenue 4.000% 10/1/21 1,380 1,444 Del Mar CA Race Track Authority Revenue 5.000% 10/1/24 1,585 1,726 Del Mar CA Race Track Authority Revenue 5.000% 10/1/26 1,745 1,870 Del Mar CA Race Track Authority Revenue 5.000% 10/1/27 1,835 1,960 Del Mar CA Race Track Authority Revenue 5.000% 10/1/29 1,010 1,075 Del Mar CA Race Track Authority Revenue 5.000% 10/1/35 1,665 1,765 Desert CA Community College District GO 4.000% 8/1/19 1,500 1,606 Desert CA Community College District GO 5.000% 8/1/20 1,760 1,983 East Bay CA Municipal Utility District Waste Water System Revenue 5.000% 6/1/35 8,455 9,777 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/25 6,265 7,646 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/28 5,300 6,532 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/30 2,005 2,230 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/31 16,020 17,798 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/31 3,975 4,677 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/32 4,015 4,698 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/33 4,280 4,987 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/34 1,855 2,152 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/35 3,050 3,527 East Bay CA Regional Park District Revenue 5.000% 9/1/28 4,415 4,820 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/29 6,000 6,928 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/19 2,030 2,217 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/20 2,500 2,815 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/21 1,500 1,733 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/22 1,000 1,175 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/23 1,500 1,787 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/24 1,000 1,203 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/25 1,000 1,213 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/26 1,000 1,222 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/27 2,445 2,963 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/28 1,875 2,253 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/29 2,625 3,146 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/29 3,620 4,320 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/30 2,500 2,976 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/31 5,000 5,903 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/31 3,000 3,547 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/32 5,000 5,867 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/32 2,500 2,938 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/33 5,000 5,827 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/33 3,750 4,384 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/34 4,720 5,492 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/35 4,970 5,752 Eastern California Municipal Water District Water & Sewer 5.000% 7/1/36 2,310 2,661 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/18 (Prere.) 1,000 1,055 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/18 (Prere.) 6,220 6,564 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/18 (Prere.) 5,245 5,535 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.450% 3/1/17 30,300 30,300 1,2 Eaton Vance California Municipal Bond Fund II 1.490% 7/1/19 8,300 8,301 El Camino CA Community College District GO 2.000% 8/1/17 1,750 1,760 El Camino CA Community College District GO 2.000% 8/1/17 2,200 2,213 El Camino CA Community College District GO 0.000% 8/1/29 8,065 5,215 El Camino CA Community College District GO 0.000% 8/1/32 10,000 5,655 El Camino CA Community College District GO 0.000% 8/1/33 3,500 1,889 El Camino CA Community College District GO 5.000% 8/1/34 1,100 1,275 El Camino CA Community College District GO 5.000% 8/1/35 1,230 1,421 El Camino CA Community College District GO 5.000% 8/1/36 1,400 1,611 El Dorado CA Irrigation District Revenue 4.500% 3/1/19 (4) 2,000 2,138 El Dorado CA Irrigation District Revenue 4.750% 3/1/20 (4) 1,500 1,658 El Dorado CA Irrigation District Revenue 5.000% 3/1/21 (4) 2,280 2,604 El Dorado CA Irrigation District Revenue 5.000% 3/1/28 (4) 1,500 1,739 El Dorado CA Irrigation District Revenue 5.000% 3/1/34 (4) 5,460 6,120 El Dorado County CA Community Facilities District No. 92-1 Special Tax Revenue 5.000% 9/1/21 2,000 2,281 Elk Grove CA Finance Authority Special Tax Revenue 3.000% 9/1/18 425 437 Elk Grove CA Finance Authority Special Tax Revenue 4.000% 9/1/19 655 697 Elk Grove CA Finance Authority Special Tax Revenue 4.000% 9/1/20 560 605 Elk Grove CA Finance Authority Special Tax Revenue 5.000% 9/1/21 450 512 Elk Grove CA Finance Authority Special Tax Revenue 5.000% 9/1/22 425 491 Elk Grove CA Finance Authority Special Tax Revenue 5.000% 9/1/33 (15) 2,000 2,250 Elk Grove CA Finance Authority Special Tax Revenue 5.000% 9/1/34 (15) 3,970 4,455 Elk Grove CA Finance Authority Special Tax Revenue 5.000% 9/1/35 (15) 3,735 4,176 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/28 1,000 1,105 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/29 800 880 Escondido CA GO 5.000% 9/1/22 755 890 Escondido CA GO 5.000% 9/1/23 2,030 2,422 Escondido CA GO 5.000% 9/1/24 825 995 Escondido CA GO 5.000% 9/1/25 1,000 1,216 Evergreen CA School District Election GO 3.000% 8/1/17 1,500 1,515 Evergreen CA School District Election GO 4.000% 8/1/34 1,070 1,111 Evergreen CA School District Election GO 4.000% 8/1/36 1,870 1,927 1,2 Fairfield-Suisun CA Unified School District GO TOB PUT 0.710% 3/2/17 16,355 16,355 Fontana CA Community Facilities District No. 22 Special Tax Revenue (Sierra Hills South) 5.000% 9/1/26 1,725 1,903 Fontana CA Community Facilities District No. 22 Special Tax Revenue (Sierra Hills South) 5.000% 9/1/27 1,810 1,989 Fontana CA Community Facilities District No. 22 Special Tax Revenue (Sierra Hills South) 5.000% 9/1/28 1,900 2,078 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/21 (2) 3,335 3,347 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/23 (2) 2,875 2,885 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/24 (2) 3,575 3,588 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/26 (2) 4,480 4,496 Fontana CA Unified School District GO 5.250% 8/1/18 (Prere.) 4,350 4,624 Foothill-De Anza CA Community College District GO 4.500% 8/1/17 (Prere.) 2,600 2,643 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/20 (4) 3,930 3,752 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/21 (4) 4,115 3,780 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/22 (4) 12,255 10,869 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/23 (4) 16,430 13,964 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/24 (4) 1,880 1,530 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/25 2,130 1,671 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/26 3,000 2,383 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/27 5,000 4,009 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/31 (4) 1,000 863 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.250% 1/15/33 5,000 5,856 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/18 625 633 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/20 22,880 24,457 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.500% 1/15/23 25,000 28,599 Fremont CA Unified School District GO 4.000% 8/1/29 1,070 1,148 Fremont CA Unified School District GO 4.000% 8/1/30 1,415 1,508 Fremont CA Unified School District GO 4.000% 8/1/31 1,790 1,889 Fremont CA Unified School District GO 4.000% 8/1/32 2,195 2,304 Fremont CA Unified School District GO 4.000% 8/1/33 2,630 2,745 Fremont CA Unified School District GO 4.000% 8/1/34 3,105 3,226 Fremont CA Union High School District GO 4.000% 8/1/17 3,750 3,805 Fremont CA Union High School District GO 4.000% 8/1/32 1,000 1,063 Fremont CA Union High School District GO 4.000% 8/1/34 2,085 2,193 Fresno CA Sewer Revenue 5.000% 9/1/24 (12) 830 878 Fullerton CA Community Facilities District No. 1 Special Tax Revenue (Amerige Heights) 5.000% 9/1/26 1,000 1,115 Fullerton CA Community Facilities District No. 1 Special Tax Revenue (Amerige Heights) 5.000% 9/1/32 1,600 1,741 Gavilan CA Joint Community College District GO 5.000% 8/1/32 4,200 4,852 Gilroy CA School Facilities Finance Authority Revenue 5.000% 8/1/33 2,400 2,692 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/22 (15) 1,555 1,723 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/23 (15) 2,310 2,559 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 5.000% 12/1/24 (15) 1,400 1,649 Golden State Tobacco Securitization Corp. California Revenue 3.000% 6/1/17 2,000 2,012 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/17 610 617 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/19 1,500 1,630 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/20 1,750 1,954 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/21 1,000 1,143 Golden State Tobacco Securitization Corp. California Revenue 4.550% 6/1/22 (4) 470 488 Golden State Tobacco Securitization Corp. California Revenue 0.000% 6/1/27 (2) 6,500 4,536 Golden State Tobacco Securitization Corp. California Revenue 4.000% 6/1/31 3,700 3,875 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/33 7,000 7,832 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/34 11,000 12,274 Golden State Tobacco Securitization Corp. California Revenue 4.000% 6/1/35 1,170 1,180 2 Golden State Tobacco Securitization Corp. California Revenue TOB VRDO 0.850% 3/7/17 LOC 12,205 12,205 Grossmont CA Union High School District GO 5.000% 8/1/22 1,250 1,468 Grossmont CA Union High School District GO 0.000% 2/1/25 (4) 1,400 1,091 Grossmont CA Union High School District GO 0.000% 8/1/26 (4) 2,040 1,475 Grossmont CA Union High School District GO 0.000% 8/1/27 (4) 2,825 1,941 Grossmont CA Union High School District GO 0.000% 8/1/28 (4) 2,905 1,880 Grossmont CA Union High School District GO 0.000% 8/1/28 3,210 2,137 Grossmont CA Union High School District GO 0.000% 8/1/29 6,965 4,422 Grossmont CA Union High School District GO 4.000% 8/1/33 10,000 10,444 Grossmont-Cuyamaca CA Community College District GO 5.000% 8/1/22 (12) 5,480 5,785 Grossmont-Cuyamaca CA Community College District GO 5.000% 8/1/23 (12) 5,000 5,275 Grossmont-Cuyamaca CA Community College District GO 0.000% 8/1/25 (12) 14,010 10,948 Grossmont-Cuyamaca CA Community College District GO 0.000% 8/1/28 (12) 21,875 15,059 Hanford CA Joint Union High School District Revenue 5.000% 8/1/26 (4) 1,420 1,687 Hanford CA Joint Union High School District Revenue 5.000% 8/1/28 (4) 2,575 3,010 Hanford CA Joint Union High School District Revenue 5.000% 8/1/29 (4) 2,390 2,774 Hanford CA Joint Union High School District Revenue 5.000% 8/1/31 (4) 2,385 2,740 Hartnell CA Community College GO 5.000% 8/1/21 500 578 Hartnell CA Community College GO 5.000% 8/1/22 500 588 Hayward CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/27 1,950 2,290 Hayward CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/33 1,205 1,370 Hayward CA Unified School District GO 5.000% 8/1/30 (4) 3,465 3,945 Hayward CA Unified School District GO 5.000% 8/1/30 (4) 4,930 5,613 Hayward CA Unified School District GO 5.000% 8/1/31 (4) 1,500 1,702 Hayward CA Unified School District GO 5.000% 8/1/32 (4) 4,240 4,786 Hayward CA Unified School District GO 5.000% 8/1/32 (4) 1,700 1,919 Hayward CA Unified School District GO 5.000% 8/1/33 (4) 3,045 3,422 Hayward CA Unified School District GO 5.000% 8/1/33 (4) 6,130 6,888 Hemet CA Unified School District Financing Authority Special Tax Revenue 3.000% 9/1/17 250 252 Hemet CA Unified School District Financing Authority Special Tax Revenue 4.000% 9/1/18 280 290 Hemet CA Unified School District Financing Authority Special Tax Revenue 4.000% 9/1/19 350 368 Hemet CA Unified School District Financing Authority Special Tax Revenue 4.000% 9/1/20 250 266 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/21 175 195 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/22 500 563 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/23 500 565 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/24 615 693 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/25 385 428 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/27 950 1,040 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/29 1,255 1,361 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/32 550 588 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/33 580 617 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/34 360 381 Hollister CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/27 (15) 1,000 1,161 Hollister CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/28 (15) 1,235 1,425 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/20 (Prere.) 1,500 1,704 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/20 1,000 1,135 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/21 1,000 1,161 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/22 1,000 1,182 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/22 525 621 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/23 1,500 1,794 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/24 1,000 1,208 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/24 670 810 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/25 1,250 1,524 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/26 2,265 2,789 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/27 500 601 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/28 600 714 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/31 3,000 3,499 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 9/1/18 (4) 1,000 1,043 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 9/1/19 (4) 1,225 1,305 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/20 (4) 1,285 1,435 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/21 (4) 1,615 1,842 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/22 (4) 1,195 1,383 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/23 (4) 750 875 Indian Wells CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/24 (4) 610 717 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.540% 3/1/17 LOC 4,200 4,200 Irvine CA Ranch Water District Revenue VRDO 0.450% 3/1/17 LOC 12,100 12,100 Irvine CA Ranch Water District Revenue VRDO 0.450% 3/1/17 LOC 18,950 18,950 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/18 1,350 1,405 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/19 2,000 2,126 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/20 2,425 2,613 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/21 1,750 1,908 Irvine CA Reassessment District No. 12-1 Improvement Revenue 5.000% 9/2/23 400 456 Irvine CA Reassessment District No. 13-1 Improvement Revenue 5.000% 9/2/20 350 386 Irvine CA Reassessment District No. 13-1 Improvement Revenue 5.000% 9/2/22 1,125 1,274 Irvine CA Reassessment District No. 15-1 Improvement Revenue 5.000% 9/2/22 1,000 1,158 Irvine CA Reassessment District No. 15-2 Improvement Revenue 3.000% 9/2/17 400 404 Irvine CA Reassessment District No. 15-2 Improvement Revenue 4.000% 9/2/18 500 519 Irvine CA Reassessment District No. 15-2 Improvement Revenue 4.000% 9/2/20 750 801 Irvine CA Reassessment District No. 15-2 Improvement Revenue 5.000% 9/2/21 675 756 Irvine CA Reassessment District No. 15-2 Improvement Revenue 5.000% 9/2/22 650 734 Irvine CA Reassessment District No. 15-2 Improvement Revenue 5.000% 9/2/23 800 906 Irvine CA Reassessment District No. 15-2 Improvement Revenue 5.000% 9/2/24 850 961 Irvine CA Reassessment District No. 15-2 Improvement Revenue 5.000% 9/2/25 450 506 Irvine CA Reassessment District No. 15-2 Improvement Revenue 5.000% 9/2/26 800 892 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.540% 3/1/17 LOC 1,800 1,800 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.450% 3/1/17 LOC 59,400 59,400 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.450% 3/1/17 LOC 9,000 9,000 Irvine CA Unified School District Community Facilities District No. 09-A Special Tax Revenue VRDO 0.450% 3/1/17 LOC 30,300 30,300 Irvine Ranch CA Water District COP 5.000% 3/1/32 3,630 4,306 Irvine Ranch CA Water District COP 5.000% 3/1/33 2,790 3,292 Irvine Ranch CA Water District COP 5.000% 3/1/34 1,300 1,527 Irvine Ranch CA Water District COP 5.000% 3/1/35 1,540 1,801 Irvine Ranch CA Water District COP 5.000% 3/1/36 1,000 1,166 Irvine Ranch CA Water District Revenue 5.000% 2/1/33 1,000 1,178 Irvine Ranch CA Water District Revenue 5.000% 2/1/34 2,000 2,346 Irvine Ranch CA Water District Revenue 5.000% 2/1/35 2,500 2,921 Irvine Ranch CA Water District Revenue 5.000% 2/1/36 2,665 3,104 Jefferson CA Union High School District GO 4.000% 8/1/18 (15) 750 782 Jefferson CA Union High School District GO 5.000% 8/1/19 (15) 625 682 Jefferson CA Union High School District GO 5.000% 8/1/20 (15) 500 560 Jefferson CA Union High School District GO 5.000% 8/1/21 (15) 500 574 Jefferson CA Union High School District GO 5.000% 8/1/22 (15) 700 813 Jefferson CA Union High School District GO 5.000% 8/1/23 (15) 1,000 1,176 Jefferson CA Union High School District GO 5.000% 8/1/24 (15) 875 1,036 Jefferson CA Union High School District GO 5.000% 8/1/25 (15) 860 1,026 Jurupa CA Public Financing Authority Special Tax Revenue 4.000% 9/1/18 770 798 Jurupa CA Public Financing Authority Special Tax Revenue 4.000% 9/1/19 1,095 1,157 Jurupa CA Public Financing Authority Special Tax Revenue 4.000% 9/1/20 1,385 1,481 Jurupa CA Public Financing Authority Special Tax Revenue 5.000% 9/1/21 500 561 Jurupa CA Public Financing Authority Special Tax Revenue 5.000% 9/1/22 1,535 1,745 Jurupa CA Public Financing Authority Special Tax Revenue 5.000% 9/1/23 1,365 1,562 Jurupa CA Public Financing Authority Special Tax Revenue 5.000% 9/1/24 620 711 Jurupa CA Public Financing Authority Special Tax Revenue 5.000% 9/1/25 1,725 1,987 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/17 1,110 1,122 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/18 3,255 3,407 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/19 3,415 3,680 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/20 1,585 1,749 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/21 3,755 4,228 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/22 3,950 4,508 Kaweah CA Delta Health Care District Revenue 4.000% 6/1/36 4,930 4,957 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/23 750 875 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/24 1,250 1,441 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/25 1,250 1,428 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 1,000 1,147 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/29 1,000 1,142 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/30 1,500 1,668 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/31 2,095 2,321 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/32 1,515 1,709 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/34 1,050 1,176 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/23 300 335 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/24 310 343 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/25 550 603 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/29 750 808 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/21 1,810 2,029 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/23 2,190 2,500 Long Beach CA Community College District GO 0.000% 6/1/29 (4) 5,420 3,590 Long Beach CA Community College District GO 0.000% 6/1/29 (ETM) 960 686 Long Beach CA Finance Authority Lease Revenue 6.000% 11/1/17 (2) 620 637 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/19 415 449 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 3,255 3,567 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/21 500 561 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/22 260 295 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.000% 11/15/24 7,905 8,986 Long Beach CA Finance Authority Natural Gas Purchase Revenue 2.106% 11/15/25 16,845 16,085 Long Beach CA Finance Authority Natural Gas Purchase Revenue 2.126% 11/15/26 10,025 9,420 Long Beach CA Harbor Revenue 5.000% 5/15/33 1,000 1,152 Long Beach CA Harbor Revenue 5.000% 5/15/34 2,000 2,295 Long Beach CA Harbor Revenue 5.000% 5/15/35 2,825 3,231 Long Beach CA Unified School District GO 4.000% 8/1/17 2,550 2,586 Long Beach CA Unified School District GO 0.000% 8/1/27 2,500 1,747 Long Beach CA Unified School District GO 5.000% 8/1/30 5,000 5,683 Los Angeles CA Community College District GO 2.000% 8/1/17 3,350 3,369 3 Los Angeles CA Community College District GO 5.000% 8/1/17 (Prere.) 5,000 5,093 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 20 21 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 4,250 4,500 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 35 37 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 5,000 5,294 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 6,500 6,883 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 45 48 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 5 5 Los Angeles CA Community College District GO 3.000% 8/1/19 3,200 3,351 Los Angeles CA Community College District GO 5.000% 8/1/19 (Prere.) 6,960 7,623 Los Angeles CA Community College District GO 5.500% 8/1/19 (Prere.) 5,000 5,536 Los Angeles CA Community College District GO 4.000% 8/1/20 1,000 1,095 Los Angeles CA Community College District GO 4.000% 8/1/21 555 618 Los Angeles CA Community College District GO 5.000% 8/1/22 3,000 3,534 Los Angeles CA Community College District GO 5.000% 8/1/24 4,735 5,720 Los Angeles CA Community College District GO 5.000% 8/1/24 12,420 15,003 Los Angeles CA Community College District GO 5.000% 8/1/25 10,910 13,305 Los Angeles CA Community College District GO 5.000% 8/1/27 7,535 9,016 Los Angeles CA Community College District GO 5.000% 8/1/28 24,745 29,361 Los Angeles CA Community College District GO 4.000% 8/1/30 4,045 4,351 Los Angeles CA Community College District GO 4.000% 8/1/30 1,000 1,066 Los Angeles CA Community College District GO 5.000% 8/1/30 7,000 8,209 Los Angeles CA Community College District GO 4.000% 8/1/31 6,145 6,505 Los Angeles CA Community College District GO 4.000% 8/1/31 4,320 4,597 Los Angeles CA Community College District GO 5.000% 8/1/31 20,000 23,310 Los Angeles CA Community College District GO 4.000% 8/1/32 5,205 5,510 Los Angeles CA Community College District GO 4.000% 8/1/32 14,500 15,349 Los Angeles CA Community College District GO 4.000% 8/1/33 19,215 20,236 Los Angeles CA Community College District GO 5.000% 8/1/36 8,705 10,055 2 Los Angeles CA Community College District GO TOB VRDO 0.660% 3/7/17 2,800 2,800 Los Angeles CA Community Facilities District No.4 Special Tax Revenue (Playa Vista - Phase 1) 5.000% 9/1/23 800 916 Los Angeles CA Community Facilities District No.4 Special Tax Revenue (Playa Vista - Phase 1) 5.000% 9/1/24 1,000 1,148 Los Angeles CA Community Facilities District No.4 Special Tax Revenue (Playa Vista - Phase 1) 5.000% 9/1/25 1,500 1,704 Los Angeles CA Community Facilities District No.4 Special Tax Revenue (Playa Vista - Phase 1) 5.000% 9/1/26 1,200 1,356 Los Angeles CA Community Facilities District No.4 Special Tax Revenue (Playa Vista - Phase 1) 5.000% 9/1/27 2,000 2,247 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/18 (Prere.) 4,000 4,204 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/18 (Prere.) 3,000 3,162 Los Angeles CA Department of Airports International Airport Revenue 4.500% 5/15/19 1,305 1,404 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/21 1,145 1,312 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/22 1,000 1,167 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 1,420 1,643 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 950 1,122 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/24 1,700 1,956 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/25 1,500 1,721 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/25 1,300 1,557 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 5,500 6,141 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 1,500 1,790 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 2,000 2,367 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/28 2,000 2,349 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 10,000 11,227 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 4,385 4,850 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 1,115 1,287 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 10,000 11,223 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 1,835 2,019 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 1,200 1,397 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/31 1,190 1,373 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/32 1,700 1,953 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/33 1,510 1,728 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/34 4,135 4,716 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/34 4,750 5,422 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 2,000 2,277 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/17 5,000 5,076 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/21 (Prere.) 140 162 Los Angeles CA Department of Water & Power Revenue 4.000% 7/1/22 1,000 1,131 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/22 9,860 11,261 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/22 2,500 2,955 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/22 1,000 1,178 Los Angeles CA Department of Water & Power Revenue 4.000% 7/1/23 2,150 2,450 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 1,335 1,433 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 1,750 2,099 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 2,490 2,974 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 5,605 6,501 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 2,770 2,975 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 810 982 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 3,000 3,620 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 500 611 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 1,375 1,670 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 10,000 11,673 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 2,350 2,524 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 750 908 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 1,670 2,025 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 6,000 7,276 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 1,500 1,732 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 2,000 2,111 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 1,655 1,772 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/28 8,000 9,404 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/28 2,000 2,139 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 1,670 1,782 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 1,500 1,738 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/30 500 589 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/30 2,000 2,329 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/30 10,000 11,509 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 2,500 2,900 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 4,690 5,441 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 15,000 17,367 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 7,000 8,051 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 (2) 1,940 1,966 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 7,500 8,654 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 3,300 3,809 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 6,080 7,019 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 14,205 16,293 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 7,000 8,118 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 6,730 7,704 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/33 1,500 1,742 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/33 5,525 6,424 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/33 5,000 5,770 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 4,500 5,209 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 7,500 8,580 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 2,000 2,290 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 5,305 6,074 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 12,005 13,746 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/35 1,500 1,728 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/35 2,250 2,595 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 1,050 1,206 Los Angeles CA Department of Water & Power Revenue VRDO 0.460% 3/1/17 24,300 24,300 Los Angeles CA Department of Water & Power Revenue VRDO 0.460% 3/1/17 15,200 15,200 Los Angeles CA Department of Water & Power Revenue VRDO 0.460% 3/1/17 15,400 15,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.470% 3/1/17 17,400 17,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.470% 3/1/17 43,150 43,150 Los Angeles CA Department of Water & Power Revenue VRDO 0.500% 3/1/17 5,400 5,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.510% 3/1/17 6,700 6,700 Los Angeles CA Department of Water & Power Revenue VRDO 0.590% 3/7/17 24,350 24,350 Los Angeles CA GO 5.000% 9/1/21 (Prere.) 5,850 6,776 Los Angeles CA GO 5.000% 9/1/21 (Prere.) 5,850 6,776 Los Angeles CA GO 5.000% 9/1/22 10,000 11,607 Los Angeles CA Harbor Department Revenue 5.000% 8/1/20 500 565 Los Angeles CA Harbor Department Revenue 5.000% 8/1/21 750 869 Los Angeles CA Harbor Department Revenue 5.000% 8/1/25 3,795 4,349 Los Angeles CA Harbor Department Revenue 5.000% 8/1/30 4,000 4,757 Los Angeles CA Harbor Department Revenue 5.000% 8/1/31 2,400 2,841 Los Angeles CA Harbor Department Revenue 5.000% 8/1/32 4,300 5,059 Los Angeles CA Harbor Department Revenue 5.000% 8/1/33 3,500 4,096 Los Angeles CA Harbor Department Revenue 5.000% 8/1/33 2,560 2,922 Los Angeles CA Harbor Department Revenue 4.000% 8/1/34 3,000 3,134 Los Angeles CA Harbor Department Revenue 4.000% 8/1/35 2,660 2,768 Los Angeles CA Harbor Department Revenue 5.000% 8/1/35 1,925 2,182 Los Angeles CA Harbor Department Revenue 4.000% 8/1/36 2,500 2,591 Los Angeles CA Harbor Department Revenue 5.000% 8/1/36 1,985 2,245 Los Angeles CA Municipal Improvement Corp. Lease Revenue 5.000% 11/1/24 6,275 7,467 Los Angeles CA Municipal Improvement Corp. Lease Revenue 5.000% 11/1/25 5,000 5,979 Los Angeles CA Municipal Improvement Corp. Lease Revenue 5.000% 11/1/25 8,000 9,567 Los Angeles CA Municipal Improvement Corp. Lease Revenue 5.000% 11/1/26 3,000 3,618 Los Angeles CA Municipal Improvement Corp. Lease Revenue 5.000% 11/1/27 4,000 4,779 Los Angeles CA Municipal Improvement Corp. Lease Revenue 5.000% 11/1/29 9,805 11,532 Los Angeles CA Municipal Improvement Corp. Lease Revenue 4.000% 11/1/33 10,400 10,677 Los Angeles CA Municipal Improvement Corp. Lease Revenue 4.000% 11/1/34 2,780 2,840 Los Angeles CA Municipal Improvement Corp. Lease Revenue 4.000% 11/1/35 12,000 12,212 Los Angeles CA Unified School District GO 5.000% 7/1/17 (4) 1,000 1,015 Los Angeles CA Unified School District GO 5.000% 7/1/17 (4) 3,515 3,568 Los Angeles CA Unified School District GO 5.500% 7/1/17 (3) 2,900 2,948 Los Angeles CA Unified School District GO 5.000% 7/1/19 8,740 9,545 Los Angeles CA Unified School District GO 5.000% 7/1/19 53,000 57,881 Los Angeles CA Unified School District GO 5.000% 7/1/19 4,860 5,308 Los Angeles CA Unified School District GO 5.000% 7/1/19 12,690 13,859 Los Angeles CA Unified School District GO 3.000% 7/1/20 16,030 16,994 Los Angeles CA Unified School District GO 3.000% 7/1/20 13,000 13,782 Los Angeles CA Unified School District GO 5.000% 7/1/20 28,975 32,611 Los Angeles CA Unified School District GO 5.000% 7/1/20 15,000 16,882 Los Angeles CA Unified School District GO 4.000% 7/1/21 10,000 11,123 Los Angeles CA Unified School District GO 5.000% 7/1/21 9,945 10,832 Los Angeles CA Unified School District GO 5.000% 7/1/21 12,500 14,429 Los Angeles CA Unified School District GO 4.000% 7/1/22 18,320 20,607 Los Angeles CA Unified School District GO 4.000% 7/1/23 3,265 3,701 Los Angeles CA Unified School District GO 5.000% 7/1/23 5,000 5,966 Los Angeles CA Unified School District GO 5.000% 7/1/23 3,465 4,135 Los Angeles CA Unified School District GO 5.000% 7/1/24 4,000 4,594 Los Angeles CA Unified School District GO 5.000% 7/1/24 13,035 15,727 Los Angeles CA Unified School District GO 5.000% 7/1/24 10,900 13,151 Los Angeles CA Unified School District GO 5.000% 7/1/25 6,000 6,882 Los Angeles CA Unified School District GO 5.000% 7/1/25 1,300 1,558 Los Angeles CA Unified School District GO 5.250% 7/1/25 1,600 1,748 Los Angeles CA Unified School District GO 5.000% 7/1/26 2,500 2,862 Los Angeles CA Unified School District GO 5.000% 7/1/26 5,710 6,200 Los Angeles CA Unified School District GO 5.000% 7/1/27 8,375 9,669 Los Angeles CA Unified School District GO 5.000% 7/1/27 1,595 1,731 Los Angeles CA Unified School District GO 5.000% 1/1/28 8,395 9,660 Los Angeles CA Unified School District GO 5.000% 7/1/28 2,600 2,974 Los Angeles CA Unified School District GO 5.000% 7/1/28 12,000 14,195 Los Angeles CA Unified School District GO 5.250% 7/1/28 5,000 5,635 Los Angeles CA Unified School District GO 5.000% 7/1/29 2,500 2,857 Los Angeles CA Unified School District GO 5.000% 7/1/29 17,510 20,577 Los Angeles CA Unified School District GO 5.000% 7/1/30 3,000 3,415 Los Angeles CA Unified School District GO 5.000% 7/1/30 1,985 2,330 Los Angeles CA Unified School District GO 5.000% 7/1/31 3,000 3,407 Los Angeles CA Unified School District GO 5.000% 7/1/32 2,700 3,059 Los Angeles CA Unified School District GO 5.000% 1/1/34 1,385 1,501 Los Angeles CA Unified School District GO 5.000% 1/1/34 1,580 1,713 Los Angeles CA Wastewater System Revenue 5.000% 6/1/20 1,800 2,021 Los Angeles CA Wastewater System Revenue 5.000% 6/1/21 2,000 2,304 Los Angeles CA Wastewater System Revenue 5.000% 6/1/22 2,750 3,228 Los Angeles CA Wastewater System Revenue 5.000% 6/1/23 1,250 1,490 Los Angeles CA Wastewater System Revenue 5.000% 6/1/26 13,045 15,149 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 10,000 11,551 Los Angeles CA Wastewater System Revenue 5.000% 6/1/31 5,420 6,187 Los Angeles CA Wastewater System Revenue 5.000% 6/1/32 10,880 12,385 Los Angeles CA Wastewater System Revenue 5.000% 6/1/33 16,925 19,142 Los Angeles CA Wastewater System Revenue 5.000% 6/1/33 1,500 1,729 Los Angeles CA Wastewater System Revenue 5.000% 6/1/34 5,000 5,633 Los Angeles CA Wastewater System Revenue 5.000% 6/1/35 4,500 5,087 Los Angeles County CA Metropolitan Transportation Authority Revenue (Union Station Gateway Project) 5.000% 7/1/25 1,000 1,218 Los Angeles County CA Metropolitan Transportation Authority Revenue (Union Station Gateway Project) 5.000% 7/1/26 2,000 2,414 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 6/1/19 1,600 1,744 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/20 4,000 4,355 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 3,000 3,470 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/22 10,000 11,585 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/22 5,075 5,971 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/23 10,000 11,562 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/24 4,000 4,838 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,255 1,452 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/25 6,065 7,397 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/33 5,000 5,922 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 4.000% 6/1/34 6,500 6,871 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/34 5,000 5,893 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 6/1/35 10,000 11,659 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/35 5,000 5,869 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 6/1/36 10,000 11,623 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/36 5,000 5,849 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/21 1,000 1,151 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/21 2,440 2,829 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/22 1,000 1,170 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/22 1,275 1,501 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/23 1,500 1,738 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/24 1,515 1,753 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/24 1,325 1,590 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/25 1,325 1,519 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/25 875 1,056 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/30 2,500 2,841 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/31 3,000 3,410 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/33 6,190 7,116 2 Los Angeles County CA Public Works Financing Authority Lease Revenue TOB VRDO 0.690% 3/7/17 2,750 2,750 Los Angeles County CA Public Works Financing Authority Revenue (Regional Park & Open Space District) 5.250% 10/1/17 (4) 1,000 1,027 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/21 1,670 1,906 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/22 4,555 5,274 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/23 2,105 2,464 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/24 2,215 2,578 Los Angeles County CA Regional Financing Authority Revenue (MonteCedro Inc. Project) 3.000% 11/15/21 295 295 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/19 730 801 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/20 1,000 1,127 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/29 1,370 1,601 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/30 3,060 3,559 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/31 4,300 4,986 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/32 6,000 6,908 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/33 8,350 9,566 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/34 4,000 4,563 Los Angeles County CA Sanitation Districts Financing Authority Revenue 5.000% 10/1/35 3,790 4,308 Los Angeles County CA Unified School District GO 5.000% 7/1/21 12,500 14,429 Los Angeles County CA Unified School District GO 5.000% 7/1/28 15,000 18,120 M-S-R California Energy Authority Revenue 7.000% 11/1/34 12,665 17,525 M-S-R California Energy Authority Revenue 7.000% 11/1/34 8,600 11,900 M-S-R California Energy Authority Revenue 7.000% 11/1/34 8,765 12,128 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.510% 3/1/17 LOC 1,800 1,800 Manteca CA Unified School District GO 5.000% 8/1/18 2,215 2,344 Manteca CA Unified School District GO 5.000% 8/1/19 2,495 2,730 Manteca CA Unified School District GO 5.000% 8/1/20 1,000 1,127 Manteca CA Unified School District GO 5.000% 8/1/21 1,000 1,155 Manteca CA Unified School District GO 5.000% 8/1/22 1,000 1,176 Manteca CA Unified School District GO 5.000% 8/1/23 1,100 1,311 Marin CA Community College District GO 5.000% 8/1/23 550 656 Marin CA Community College District GO 5.000% 8/1/24 445 537 Marin CA Community College District GO 5.000% 8/1/25 550 670 Marin CA Community College District GO 4.000% 8/1/32 1,000 1,061 Marin CA Community College District GO 4.000% 8/1/34 1,000 1,048 Marin CA Community College District GO 4.000% 8/1/36 665 691 Marin CA Healthcare District GO 5.000% 8/1/28 435 515 Marin CA Healthcare District GO 5.000% 8/1/30 500 584 Marin CA Healthcare District GO 5.000% 8/1/31 1,000 1,159 Marin CA Healthcare District GO 5.000% 8/1/32 1,850 2,133 Marin CA Healthcare District GO 5.000% 8/1/33 1,350 1,546 Marin CA Healthcare District GO 5.000% 8/1/34 1,250 1,427 Marin CA Healthcare District GO 4.000% 8/1/35 1,750 1,812 Marina Coast Water District California Enterprise Revenue 4.000% 6/1/22 1,090 1,207 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/23 1,780 1,789 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/25 2,630 2,643 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/28 1,500 1,508 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/19 445 487 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/20 400 449 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/21 (4) 530 610 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/22 (4) 500 583 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/26 (4) 1,000 1,186 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/27 (4) 1,250 1,471 Menlo Park CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/29 (4) 400 463 Metropolitan Water District of Southern California Revenue 5.000% 7/1/21 2,700 3,119 Metropolitan Water District of Southern California Revenue 5.000% 7/1/23 1,000 1,194 Metropolitan Water District of Southern California Revenue 5.000% 7/1/24 3,500 4,228 Metropolitan Water District of Southern California Revenue 5.000% 7/1/25 3,365 4,105 Metropolitan Water District of Southern California Revenue 5.000% 7/1/26 3,250 3,932 Metropolitan Water District of Southern California Revenue 5.000% 7/1/30 2,120 2,418 Metropolitan Water District of Southern California Revenue 5.000% 10/1/30 3,585 4,070 Metropolitan Water District of Southern California Revenue 5.000% 1/1/31 1,150 1,225 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 2,930 3,172 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 2,250 2,566 Metropolitan Water District of Southern California Revenue 5.000% 10/1/31 11,065 12,561 Metropolitan Water District of Southern California Revenue 5.000% 10/1/32 9,965 11,312 Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 2,605 2,834 Metropolitan Water District of Southern California Revenue VRDO 0.590% 3/7/17 17,200 17,200 Metropolitan Water District of Southern California Revenue VRDO 0.590% 3/7/17 20,120 20,120 Modesto CA Community Facilities District No. 2004-1 Special Tax Revenue (Village One No. 2) 5.000% 9/1/29 1,625 1,803 Modesto CA Community Facilities District No. 2004-1 Special Tax Revenue (Village One No. 2) 5.000% 9/1/30 1,760 1,945 Modesto CA Irrigation District COP 5.000% 7/1/18 (Prere.) 3,855 4,070 Modesto CA Irrigation District Electric Revenue 5.000% 10/1/18 5,900 6,279 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/21 1,000 1,145 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/22 1,000 1,162 Modesto CA Irrigation District Financing Authority Electric Revenue 5.000% 10/1/31 1,475 1,679 Modesto CA Irrigation District Financing Authority Electric Revenue 5.000% 10/1/31 1,840 2,087 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 3/1/23 1,330 1,541 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/23 2,550 2,957 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/28 5,075 5,858 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/29 5,430 6,235 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/31 2,990 3,411 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/32 4,315 4,901 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/33 2,000 2,263 Mount Diablo CA Unified School District GO 5.000% 8/1/17 2,000 2,036 Mount Diablo CA Unified School District GO 5.000% 8/1/18 1,500 1,585 Mount Diablo CA Unified School District GO 5.000% 8/1/19 650 712 Mount Diablo CA Unified School District GO 5.000% 8/1/20 700 789 Mount Diablo CA Unified School District GO 5.000% 8/1/21 765 884 Mount San Antonio CA Community College District GO 0.000% 8/1/25 2,000 1,556 Mount San Antonio CA Community College District GO 0.000% 8/1/28 3,000 2,720 Mountain View-Whisman CA School District COP 4.000% 6/1/19 400 425 Mountain View-Whisman CA School District COP 4.000% 6/1/20 500 542 Mountain View-Whisman CA School District COP 5.000% 6/1/21 285 326 Mountain View-Whisman CA School District COP 5.000% 6/1/22 400 465 Mountain View-Whisman CA School District GO 5.000% 9/1/24 400 486 Mountain View-Whisman CA School District GO 5.000% 9/1/25 600 736 Mountain View-Whisman CA School District GO 5.000% 9/1/26 1,050 1,303 Murrieta Valley CA Unified School District GO 2.000% 9/1/17 (4) 500 503 Murrieta Valley CA Unified School District GO 3.000% 9/1/18 (4) 500 515 Murrieta Valley CA Unified School District GO 5.000% 9/1/19 (4) 575 629 Murrieta Valley CA Unified School District GO 5.000% 9/1/20 (4) 775 871 Murrieta Valley CA Unified School District GO 4.000% 9/1/21 (4) 250 276 Murrieta Valley CA Unified School District GO 5.000% 9/1/21 (4) 1,605 1,846 Murrieta Valley CA Unified School District GO 4.000% 9/1/22 (4) 320 356 Murrieta Valley CA Unified School District GO 4.000% 9/1/23 (4) 850 949 Murrieta Valley CA Unified School District GO 5.000% 9/1/23 (4) 1,450 1,711 Murrieta Valley CA Unified School District GO 4.000% 9/1/24 (4) 350 391 Murrieta Valley CA Unified School District GO 5.000% 9/1/25 (4) 700 829 Murrieta Valley CA Unified School District GO 5.000% 9/1/25 (4) 1,400 1,657 Murrieta Valley CA Unified School District GO 5.000% 9/1/26 (4) 520 611 Murrieta Valley CA Unified School District GO 5.000% 9/1/26 (4) 1,625 1,909 Murrieta Valley CA Unified School District GO 5.000% 9/1/27 (4) 465 541 Murrieta Valley CA Unified School District GO 5.000% 9/1/28 (4) 300 346 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 5.875% 12/1/21 (Prere.) 5,150 6,197 Newport Mesa CA Unified School District GO 0.000% 8/1/29 4,625 3,061 Newport Mesa CA Unified School District GO 0.000% 8/1/30 3,000 1,895 Newport Mesa CA Unified School District GO 0.000% 8/1/31 1,500 902 Newport Mesa CA Unified School District GO 0.000% 8/1/32 14,000 7,977 Northern California Gas Authority No. 1 Revenue 1.269% 7/1/17 6,620 6,626 Northern California Power Agency Capital Facilities Revenue 5.000% 8/1/20 1,000 1,104 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/17 3,290 3,339 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/20 3,500 3,805 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/21 2,500 2,708 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/22 3,395 3,656 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/28 5,000 5,705 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/29 3,000 3,408 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/30 1,605 1,809 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/31 1,600 1,803 Northern California Transmission Agency Revenue 5.000% 5/1/20 250 279 Northern California Transmission Agency Revenue 5.000% 5/1/21 245 280 Northern California Transmission Agency Revenue 5.000% 5/1/22 200 233 Northern California Transmission Agency Revenue 5.000% 5/1/23 375 442 Northern California Transmission Agency Revenue 5.000% 5/1/24 500 595 Northern California Transmission Agency Revenue 5.000% 5/1/25 1,895 2,275 Northern California Transmission Agency Revenue 5.000% 5/1/27 1,250 1,499 Northern California Transmission Agency Revenue 5.000% 5/1/28 1,000 1,189 Northern California Transmission Agency Revenue 5.000% 5/1/29 1,500 1,772 Northern California Transmission Agency Revenue 5.000% 5/1/31 1,250 1,461 Northern California Transmission Agency Revenue 5.000% 5/1/32 2,500 2,901 Northern California Transmission Agency Revenue 5.000% 5/1/33 4,245 4,899 Northern California Transmission Agency Revenue 5.000% 5/1/34 3,100 3,562 Northern California Transmission Agency Revenue 5.000% 5/1/36 5,000 5,702 Northern California Transmission Agency Revenue 5.000% 5/1/37 3,500 3,982 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 4.000% 9/1/17 1,650 1,674 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 4.000% 9/1/18 1,860 1,916 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/19 2,085 2,217 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/20 2,340 2,527 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/21 1,220 1,327 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/22 1,360 1,484 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/23 1,500 1,634 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/24 1,660 1,791 2 Nuveen California AMT-Free Quality Municipal Income Fund VRDP VRDO 0.720% 3/7/17 LOC 31,500 31,500 Oakdale CA Irrigation District Water Revenue 5.000% 8/1/26 240 282 Oakdale CA Irrigation District Water Revenue 5.000% 8/1/27 350 409 Oakdale CA Irrigation District Water Revenue 5.000% 8/1/29 455 527 Oakdale CA Irrigation District Water Revenue 5.000% 8/1/30 415 479 Oakdale CA Irrigation District Water Revenue 5.000% 8/1/33 350 398 Oakdale CA Irrigation District Water Revenue 5.000% 8/1/34 400 453 Oakdale CA Irrigation District Water Revenue 5.000% 8/1/35 300 340 Oakland CA GO 5.000% 1/15/23 5,600 6,577 Oakland CA GO 5.000% 1/15/31 3,000 3,300 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/23 (12) 5,000 5,258 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/24 (12) 3,810 4,001 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/25 (12) 5,405 5,668 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/26 (12) 4,190 4,386 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/21 3,000 3,400 Oakland CA Unified School District GO 5.000% 8/1/17 2,760 2,811 Oakland CA Unified School District GO 5.000% 8/1/18 6,145 6,505 Oakland CA Unified School District GO 5.000% 8/1/19 (4) 13,425 13,657 Oakland CA Unified School District GO 5.000% 8/1/19 6,565 7,186 Oakland CA Unified School District GO 5.000% 8/1/20 5,000 5,637 Oakland CA Unified School District GO 5.000% 8/1/20 2,500 2,818 Oakland CA Unified School District GO 5.000% 8/1/21 (4) 3,000 3,467 Oakland CA Unified School District GO 5.000% 8/1/21 1,600 1,849 Oakland CA Unified School District GO 5.000% 8/1/22 (4) 2,325 2,736 Oakland CA Unified School District GO 5.000% 8/1/22 1,300 1,530 Oakland CA Unified School District GO 5.000% 8/1/23 (14) 3,700 3,764 Oakland CA Unified School District GO 5.500% 8/1/23 1,000 1,171 Oakland CA Unified School District GO 5.000% 8/1/24 1,275 1,537 Oakland CA Unified School District GO 5.000% 8/1/25 (4) 2,175 2,639 Oakland CA Unified School District GO 5.000% 8/1/26 1,035 1,246 Oakland CA Unified School District GO 5.000% 8/1/26 (4) 1,270 1,532 Oakland CA Unified School District GO 5.000% 8/1/27 (4) 1,160 1,385 Oakland CA Unified School District GO 5.000% 8/1/27 1,295 1,546 Oakland CA Unified School District GO 5.000% 8/1/28 (4) 1,230 1,455 Oakland CA Unified School District GO 5.000% 8/1/28 1,000 1,182 Oakland CA Unified School District GO 6.250% 8/1/28 2,000 2,398 Oakland CA Unified School District GO 5.000% 8/1/29 1,000 1,174 Oakland CA Unified School District GO 5.000% 8/1/31 2,350 2,722 Oakland CA Unified School District GO 5.000% 8/1/32 1,515 1,745 Oakland CA Unified School District GO 5.000% 8/1/33 1,245 1,425 Oakland CA Unified School District GO 5.000% 8/1/34 2,500 2,848 Ohlone CA Community College District GO 5.000% 8/1/21 (Prere.) 1,770 2,049 Ohlone CA Community College District GO 5.000% 8/1/22 750 883 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/27 1,285 1,522 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/28 1,765 2,080 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/29 2,280 2,675 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/30 1,400 1,640 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/31 2,525 2,939 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/32 2,660 3,083 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/33 2,165 2,497 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 9/1/21 1,200 1,354 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 3/1/22 1,230 1,394 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 9/1/22 1,260 1,440 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 3/1/23 1,290 1,471 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 9/1/23 1,320 1,513 Orange County CA Sanitation District Wastewater Revenue 5.000% 2/1/30 9,925 11,751 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/22 1,000 1,172 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/27 2,500 2,898 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/28 2,545 2,936 Orange County CA Water District COP 5.000% 8/15/19 (Prere.) 6,925 7,594 Orange County CA Water District Revenue 5.000% 8/15/33 8,000 9,348 Palm Desert CA Redevelopment Agency Tax Allocation Revenue 5.000% 10/1/21 (15) 425 486 Palm Desert CA Redevelopment Agency Tax Allocation Revenue 5.000% 10/1/24 (15) 1,000 1,169 Palm Desert CA Redevelopment Agency Tax Allocation Revenue 5.000% 10/1/25 (15) 1,000 1,174 Palm Desert CA Redevelopment Agency Tax Allocation Revenue 5.000% 10/1/26 (15) 1,100 1,294 Palm Springs CA Unified School District GO 5.000% 8/1/22 1,565 1,842 Palm Springs CA Unified School District GO 5.000% 8/1/23 3,785 4,515 Palm Springs CA Unified School District GO 5.000% 8/1/24 4,270 5,142 Palm Springs CA Unified School District GO 5.000% 8/1/25 4,775 5,803 Palm Springs CA Unified School District GO 5.000% 8/1/26 5,800 7,122 Palm Springs CA Unified School District GO 5.000% 8/1/28 1,000 1,118 Palm Springs CA Unified School District GO 5.000% 8/1/29 1,500 1,677 Palm Springs CA Unified School District GO 5.000% 8/1/30 1,500 1,669 Palm Springs CA Unified School District GO 5.000% 8/1/31 1,500 1,669 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/20 450 504 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/21 350 401 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/22 565 656 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/23 400 469 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/24 725 856 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/25 525 622 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/25 475 563 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/26 550 659 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/26 555 665 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/27 430 510 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 1,355 1,595 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/29 1,275 1,490 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/31 415 477 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/32 1,435 1,639 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/33 750 852 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/34 (14) 2,000 2,262 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/34 500 565 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/19 1,000 1,054 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/20 250 266 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/21 400 430 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.000% 9/2/27 1,000 1,098 Palo Alto CA Unified School District GO 0.000% 8/1/24 15,890 13,184 Palomar CA Community College District GO 4.000% 8/1/33 2,140 2,235 Palomar CA Community College District GO 4.000% 8/1/34 2,390 2,482 Palomar Pomerado Health California COP 6.625% 11/1/19 (Prere.) 5,000 5,717 Palomar Pomerado Health California GO 0.000% 8/1/22 (14) 7,055 6,125 Palomar Pomerado Health California GO 0.000% 8/1/24 (12) 5,130 4,054 Palomar Pomerado Health California GO 0.000% 8/1/27 (12) 3,095 2,118 Palomar Pomerado Health California GO 0.000% 8/1/27 (14) 16,165 11,132 Palomar Pomerado Health California GO 5.000% 8/1/28 1,490 1,750 Palomar Pomerado Health California GO 5.000% 8/1/28 6,955 8,167 Palomar Pomerado Health California GO 5.000% 8/1/29 795 924 Palomar Pomerado Health California GO 5.000% 8/1/29 4,000 4,649 Palomar Pomerado Health California GO 5.000% 8/1/30 1,130 1,301 Palomar Pomerado Health California GO 5.000% 8/1/31 775 886 Palomar Pomerado Health California GO 4.000% 8/1/32 4,000 4,153 Palomar Pomerado Health California GO 4.000% 8/1/33 3,500 3,614 Palomar Pomerado Health California GO 5.000% 8/1/33 1,200 1,357 Palomar Pomerado Health California GO 4.000% 8/1/34 5,000 5,134 Palomar Pomerado Health California Revenue 4.000% 11/1/18 810 829 Palomar Pomerado Health California Revenue 4.000% 11/1/19 1,250 1,292 Palomar Pomerado Health California Revenue 5.000% 11/1/20 1,125 1,212 Palomar Pomerado Health California Revenue 5.000% 11/1/21 1,375 1,501 Palomar Pomerado Health California Revenue 5.000% 11/1/23 2,410 2,677 Palomar Pomerado Health California Revenue 5.000% 11/1/24 2,390 2,651 Palomar Pomerado Health California Revenue 5.000% 11/1/25 2,250 2,497 Palomar Pomerado Health California Revenue 5.000% 11/1/26 1,875 2,085 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 4.000% 8/1/17 880 892 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 8/1/18 925 975 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 8/1/19 1,415 1,539 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 8/1/20 (4) 1,505 1,687 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 8/1/21 (4) 1,455 1,669 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 8/1/22 (4) 2,965 3,445 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 8/1/23 (4) 2,485 2,921 Paramount CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 0.000% 8/1/26 (14) 6,050 4,223 Pasadena CA Unified School District GO 5.000% 8/1/23 835 995 Pasadena CA Unified School District GO 5.000% 8/1/24 1,000 1,204 Pasadena CA Unified School District GO 5.000% 8/1/25 750 911 Pasadena CA Unified School District GO 5.000% 8/1/25 1,000 1,215 Pasadena CA Unified School District GO 5.000% 8/1/26 500 614 Pasadena CA Unified School District GO 5.000% 8/1/26 1,000 1,228 Pasadena CA Unified School District GO 5.000% 5/1/30 3,695 4,174 Pasadena CA Unified School District GO 5.000% 5/1/31 1,500 1,686 Pasadena CA Unified School District GO 5.000% 5/1/32 2,000 2,242 Peralta CA Community College District Revenue 5.000% 8/1/23 1,000 1,191 Peralta CA Community College District Revenue 5.000% 8/1/24 1,325 1,596 Peralta CA Community College District Revenue 5.000% 8/1/25 250 304 Peralta CA Community College District Revenue 4.000% 8/1/26 1,375 1,543 Peralta CA Community College District Revenue 5.000% 8/1/27 815 977 Peralta CA Community College District Revenue 5.000% 8/1/28 2,455 2,919 Peralta CA Community College District Revenue 5.000% 8/1/29 2,985 3,524 Peralta CA Community College District Revenue 5.000% 8/1/30 2,260 2,653 Peralta CA Community College District Revenue 5.000% 8/1/31 1,490 1,736 Peralta CA Community College District Revenue 5.000% 8/1/32 2,340 2,695 Peralta CA Community College District Revenue 5.000% 8/1/34 2,925 3,332 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/17 3,045 3,099 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/19 3,755 4,088 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 9/1/19 (4) 6,300 6,866 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/20 (2) 2,460 2,304 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 9/1/20 (4) 5,880 6,564 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 9/1/21 (4) 2,000 2,281 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/25 (2) 2,930 2,226 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/25 (4) 855 1,002 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/26 (4) 900 1,051 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/27 (4) 1,220 1,413 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/28 (4) 1,285 1,480 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/29 (2) 355 219 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/29 (4) 1,350 1,545 Pittsburg CA Water Revenue 4.000% 8/1/19 500 534 Pittsburg CA Water Revenue 4.000% 8/1/20 680 742 Pittsburg CA Water Revenue 4.000% 8/1/21 500 554 Pittsburg CA Water Revenue 5.000% 8/1/22 250 294 Placentia-Yorba Linda CA Unified School District GO 2.000% 10/1/17 (4) 250 252 Placentia-Yorba Linda CA Unified School District GO 4.000% 10/1/18 (4) 300 314 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/19 350 383 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/20 500 563 Placentia-Yorba Linda CA Unified School District GO 5.000% 10/1/20 (4) 325 365 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/21 750 866 Placentia-Yorba Linda CA Unified School District GO 5.000% 10/1/21 (4) 300 344 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/22 1,315 1,547 Placentia-Yorba Linda CA Unified School District GO 5.000% 10/1/22 (4) 300 348 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/23 2,540 3,026 Placentia-Yorba Linda CA Unified School District GO 5.000% 10/1/23 (4) 500 584 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/24 1,000 1,204 Placentia-Yorba Linda CA Unified School District GO 5.000% 8/1/25 1,775 2,157 Pomona CA Single Family Mortgage Revenue 7.600% 5/1/23 (ETM) 6,850 8,174 Pomona CA Unified School District GO 5.000% 8/1/22 (15) 440 511 Pomona CA Unified School District GO 5.000% 8/1/26 (15) 450 524 Port of Oakland CA Revenue 5.000% 11/1/20 (14) 4,825 4,961 Port of Oakland CA Revenue 5.000% 11/1/26 (14) 9,800 10,072 Poway CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/22 2,215 2,549 Poway CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 12/15/22 3,535 4,099 Poway CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/23 3,325 3,864 Poway CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 12/15/26 1,370 1,610 Poway CA Unified School District GO 0.000% 8/1/17 2,000 1,993 Poway CA Unified School District GO 4.000% 9/1/17 250 253 Poway CA Unified School District GO 0.000% 8/1/18 4,565 4,485 Poway CA Unified School District GO 4.000% 9/1/18 450 467 Poway CA Unified School District GO 0.000% 8/1/19 5,425 5,232 Poway CA Unified School District GO 5.000% 9/1/19 980 1,059 Poway CA Unified School District GO 0.000% 8/1/20 3,280 3,094 Poway CA Unified School District GO 5.000% 9/1/20 610 673 Poway CA Unified School District GO 5.000% 9/1/21 320 359 Poway CA Unified School District GO 5.000% 9/1/22 455 517 Poway CA Unified School District GO 5.000% 9/1/23 1,565 1,761 Poway CA Unified School District GO 5.000% 8/1/26 5,125 5,756 Poway CA Unified School District GO 5.000% 9/1/26 990 1,098 Poway CA Unified School District GO 5.000% 8/1/27 1,625 1,925 Poway CA Unified School District GO 0.000% 8/1/28 9,070 6,174 Poway CA Unified School District GO 5.000% 9/1/29 1,195 1,311 Poway CA Unified School District GO 5.000% 9/1/30 2,545 2,789 Poway CA Unified School District GO 0.000% 8/1/31 1,095 640 Poway CA Unified School District Public Financing Authority Special Tax Revenue 4.000% 9/1/20 1,145 1,239 Poway CA Unified School District Public Financing Authority Special Tax Revenue 4.000% 9/1/21 1,000 1,098 Poway CA Unified School District Public Financing Authority Special Tax Revenue 4.000% 9/1/22 860 951 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/22 (15) 715 828 Poway CA Unified School District Public Financing Authority Special Tax Revenue 4.000% 9/15/22 435 472 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/23 1,005 1,175 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/23 (15) 1,180 1,380 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/24 1,530 1,797 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/24 (15) 1,000 1,175 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/25 1,645 1,942 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/25 (15) 775 915 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/26 2,520 2,986 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/1/26 (15) 1,000 1,171 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/26 930 1,026 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/27 1,005 1,099 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/29 1,015 1,099 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/30 1,255 1,353 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/30 1,000 1,112 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/31 1,315 1,412 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/32 1,430 1,528 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/32 990 1,091 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/33 1,530 1,627 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/34 1,620 1,717 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/35 1,720 1,818 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/27 (4) 1,700 1,961 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/28 (4) 2,700 3,094 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/30 (4) 1,500 1,702 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/31 (4) 1,400 1,582 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/32 (4) 1,710 1,922 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/27 12,000 12,108 Rancho Santiago CA Community College District GO 5.125% 9/1/29 (4) 5,000 6,168 4 Redding CA Electric System Revenue 5.000% 6/1/21 400 456 4 Redding CA Electric System Revenue 5.000% 6/1/22 395 458 4 Redding CA Electric System Revenue 5.000% 6/1/23 500 586 4 Redding CA Electric System Revenue 5.000% 6/1/24 1,000 1,180 4 Redding CA Electric System Revenue 5.000% 6/1/25 830 984 4 Redding CA Electric System Revenue 5.000% 6/1/26 1,000 1,191 4 Redding CA Electric System Revenue 5.000% 6/1/27 1,350 1,613 4 Redding CA Electric System Revenue 5.000% 6/1/28 1,275 1,515 4 Redding CA Electric System Revenue 5.000% 6/1/29 1,495 1,767 Redding CA Joint Powers Financing Authority Electric System Revenue 4.000% 6/1/23 325 357 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/24 300 350 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/25 375 440 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/26 675 795 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/27 1,000 1,168 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/28 1,000 1,164 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/30 775 890 Redding CA Joint Powers Financing Authority Electric System Revenue 5.000% 6/1/32 475 540 Redwood City CA Redevelopment Agency Redevelopment Project Area No. 2 Tax Allocation Revenue 0.000% 7/15/25 (2) 3,350 2,485 Rio CA Elementary School District Community Facilities District Special Tax Revenue 5.000% 9/1/27 1,000 1,094 Rio CA Elementary School District Community Facilities District Special Tax Revenue 5.000% 9/1/28 1,000 1,090 Rio CA Elementary School District Community Facilities District Special Tax Revenue 5.000% 9/1/30 1,000 1,078 Rio CA Elementary School District Community Facilities District Special Tax Revenue 5.000% 9/1/35 2,300 2,433 Rio Hondo CA Community College District GO 0.000% 8/1/31 2,000 1,194 Riverside CA Community College District GO 0.000% 8/1/27 2,755 1,894 Riverside CA Community College District GO 0.000% 8/1/28 1,650 1,068 Riverside CA Community College District GO 5.000% 8/1/28 3,060 3,639 Riverside CA Electric Revenue 5.000% 10/1/24 (4) 1,000 1,060 Riverside CA Electric Revenue 5.000% 10/1/25 (4) 2,000 2,120 Riverside CA Electric Revenue 5.000% 10/1/26 (4) 2,500 2,649 Riverside CA Electric Revenue 5.000% 10/1/27 (4) 3,570 3,783 2 Riverside CA Electric Revenue TOB VRDO 0.670% 3/7/17 2,500 2,500 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 9/1/29 1,265 1,462 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 9/1/31 1,045 1,197 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/31 (4) 2,930 3,332 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/32 (4) 3,075 3,479 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 9/1/33 1,055 1,197 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/33 (4) 1,230 1,385 Riverside CA Sewer Revenue 5.000% 8/1/20 1,635 1,837 Riverside CA Sewer Revenue 5.000% 8/1/21 2,000 2,301 Riverside CA Sewer Revenue 5.000% 8/1/22 2,160 2,522 Riverside CA Sewer Revenue 5.000% 8/1/23 3,750 4,421 Riverside CA Sewer Revenue 5.000% 8/1/24 2,000 2,380 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/19 1,220 1,320 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/20 1,280 1,414 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/23 1,410 1,611 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/25 1,555 1,745 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/26 1,615 1,801 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/27 1,710 1,899 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/19 3,660 3,961 Riverside County CA Public Financing Authority Lease Revenue 5.000% 11/1/22 1,800 2,089 Riverside County CA Public Financing Authority Lease Revenue 5.000% 11/1/23 2,000 2,344 Riverside County CA Public Financing Authority Lease Revenue 5.000% 11/1/24 1,600 1,883 Riverside County CA Public Financing Authority Lease Revenue 5.000% 11/1/30 9,885 11,308 Riverside County CA Public Financing Authority Lease Revenue 5.000% 11/1/32 10,620 12,023 Riverside County CA Public Financing Authority Tax Allocation Revenue 3.000% 9/1/17 1,635 1,653 Riverside County CA Public Financing Authority Tax Allocation Revenue 4.000% 9/1/18 2,460 2,568 Riverside County CA Public Financing Authority Tax Allocation Revenue 4.000% 9/1/19 2,560 2,730 Riverside County CA Public Financing Authority Tax Allocation Revenue 5.000% 9/1/20 2,665 2,982 Riverside County CA Public Financing Authority Tax Allocation Revenue 5.000% 9/1/21 (4) 2,550 2,930 Riverside County CA Public Financing Authority Tax Allocation Revenue 5.000% 9/1/22 (4) 1,830 2,129 Riverside County CA Public Financing Authority Tax Allocation Revenue 5.000% 9/1/23 (4) 2,445 2,877 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 4.000% 10/1/17 (4) 375 382 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 4.000% 10/1/18 (4) 500 524 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/19 (4) 1,000 1,096 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/21 (4) 1,150 1,324 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/22 (4) 1,320 1,538 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/23 (4) 1,905 2,244 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/24 (4) 2,005 2,380 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/25 (4) 1,440 1,721 Riverside County CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/27 (4) 1,160 1,347 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/30 3,000 3,476 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/31 4,000 4,635 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/32 3,000 3,476 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/33 2,000 2,317 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/22 2,500 2,044 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/23 3,630 2,822 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/24 6,985 5,150 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/31 5,000 2,560 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/32 4,000 1,942 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/33 5,500 2,531 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/34 3,500 1,526 Rocklin CA Unified School District GO 0.000% 8/1/23 (14) 7,030 5,992 Rocklin CA Unified School District GO 0.000% 8/1/24 (14) 2,965 2,426 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/20 (Prere.) 6,120 6,798 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/29 330 395 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/30 200 239 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/30 750 872 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/31 515 595 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/32 250 293 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/32 1,290 1,482 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/33 350 407 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/33 1,000 1,142 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/34 250 290 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/34 2,000 2,280 Roseville CA Financing Authority Electric System Revenue 4.000% 2/1/36 4,500 4,657 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 4,205 4,327 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/19 10,000 10,555 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 2,160 2,327 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/24 600 675 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/27 200 228 Roseville CA Special Tax Revenue 5.000% 9/1/20 1,055 1,160 Roseville CA Special Tax Revenue 5.000% 9/1/21 500 559 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/22 (15) 445 519 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/24 (15) 300 356 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/26 (15) 280 330 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/27 (15) 425 498 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/28 (15) 250 291 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/29 (15) 500 578 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/31 (15) 1,160 1,330 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/33 (15) 1,280 1,452 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/34 (15) 1,340 1,514 Sacramento CA City Financing Authority Revenue 5.000% 12/1/19 3,990 4,399 Sacramento CA City Financing Authority Revenue 4.000% 12/1/20 3,700 4,050 Sacramento CA City Financing Authority Revenue 5.000% 12/1/20 2,000 2,262 Sacramento CA City Financing Authority Revenue 5.000% 12/1/32 (15) 1,200 1,374 Sacramento CA City Financing Authority Revenue 5.000% 12/1/33 (15) 1,725 1,965 Sacramento CA City Financing Authority Tax Allocation Revenue 0.000% 12/1/25 (14) 5,000 3,742 Sacramento CA City Financing Authority Tax Allocation Revenue 0.000% 12/1/27 (14) 15,815 10,566 Sacramento CA City Financing Authority Tax Allocation Revenue 0.000% 12/1/31 (14) 5,000 2,723 Sacramento CA City Unified School District GO 5.000% 7/1/20 (4) 500 560 Sacramento CA City Unified School District GO 5.000% 7/1/21 (4) 400 458 Sacramento CA City Unified School District GO 5.000% 7/1/22 (4) 700 814 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/17 1,250 1,269 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/18 725 765 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/19 1,155 1,259 Sacramento CA Cogeneration Authority Revenue 5.250% 7/1/20 1,250 1,410 Sacramento CA Cogeneration Authority Revenue 5.250% 7/1/21 1,000 1,157 Sacramento CA Financing Authority Lease Revenue 4.000% 12/1/18 3,660 3,853 Sacramento CA Financing Authority Lease Revenue 5.000% 12/1/18 2,000 2,140 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/20 1,405 1,580 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/18 (Prere.) 2,920 3,098 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/18 (Prere.) 5,895 6,255 Sacramento CA Municipal Utility District Revenue 5.250% 7/1/24 (2) 10,085 11,902 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/24 1,325 1,597 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/24 (4) 4,630 4,896 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/25 5,455 6,327 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/25 2,450 2,981 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/25 (4) 9,380 9,915 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 2,400 2,951 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 (4) 3,070 3,244 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 4,905 5,739 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/28 2,000 2,324 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/30 6,435 7,319 Sacramento CA Transportation Authority Sales Tax Revenue 5.000% 10/1/21 2,300 2,661 Sacramento CA Unified School District GO 2.000% 8/1/18 (4) 1,545 1,568 Sacramento CA Unified School District GO 3.000% 8/1/19 (4) 1,215 1,268 Sacramento CA Unified School District GO 3.000% 8/1/20 (4) 1,000 1,054 Sacramento CA Unified School District GO 4.000% 8/1/21 (4) 1,000 1,105 Sacramento CA Unified School District GO 4.000% 8/1/22 (4) 750 833 Sacramento CA Unified School District GO 5.000% 8/1/23 (4) 1,105 1,299 Sacramento CA Water Revenue 5.000% 9/1/27 3,210 3,746 Sacramento County CA Airport Revenue 5.000% 7/1/18 (Prere.) 330 348 Sacramento County CA Airport Revenue 5.000% 7/1/18 (Prere.) 265 280 Sacramento County CA Airport Revenue 5.000% 7/1/23 (4) 1,735 1,824 Sacramento County CA Airport Revenue 5.000% 7/1/24 (4) 1,785 1,875 Sacramento County CA Airport Revenue 5.000% 7/1/24 (4) 2,170 2,280 Sacramento County CA Airport Revenue 5.000% 7/1/28 1,250 1,385 Sacramento County CA Airport Revenue 5.000% 7/1/30 5,240 5,776 Sacramento County CA Airport Revenue 5.000% 7/1/35 1,000 1,123 Sacramento County CA Airport Revenue 5.000% 7/1/36 2,000 2,239 Sacramento Regional Transit District 5.000% 9/1/20 (Prere.) 405 457 Sacramento Regional Transit District 5.000% 9/1/20 (Prere.) 1,155 1,305 Sacramento Regional Transit District 5.000% 9/1/20 (Prere.) 1,100 1,242 Sacramento Regional Transit District 5.000% 9/1/20 (Prere.) 975 1,101 Sacramento Regional Transit District 5.000% 9/1/20 (Prere.) 925 1,045 Sacramento Regional Transit District 5.000% 3/1/22 680 754 Sacramento Regional Transit District 5.000% 3/1/28 1,575 1,735 Sacramento Regional Transit District 5.000% 3/1/29 1,660 1,827 Sacramento Regional Transit District 5.000% 3/1/30 1,875 2,054 Sacramento Regional Transit District 5.000% 3/1/31 1,970 2,158 Saddleback Valley CA Unified School District GO 4.000% 8/1/20 2,100 2,297 Saddleback Valley CA Unified School District GO 4.000% 8/1/21 2,240 2,493 Saddleback Valley CA Unified School District GO 4.000% 8/1/24 2,515 2,852 Saddleback Valley CA Unified School District GO 4.000% 8/1/26 2,725 3,109 San Bernardino CA City Unified School District GO 5.000% 8/1/18 2,350 2,479 San Bernardino CA City Unified School District GO 5.000% 8/1/20 (4) 765 858 San Bernardino CA City Unified School District GO 5.000% 8/1/21 (4) 1,230 1,411 San Bernardino CA City Unified School District GO 5.000% 8/1/22 (4) 1,500 1,746 San Bernardino CA City Unified School District GO 5.000% 8/1/23 (4) 1,100 1,295 San Bernardino CA City Unified School District GO 5.000% 8/1/24 (4) 1,400 1,641 San Bernardino CA Community College District GO 0.000% 8/1/23 (4) 2,655 2,238 San Bernardino CA Community College District GO 5.000% 8/1/24 4,375 5,187 San Bernardino CA Community College District GO 5.000% 8/1/25 4,550 5,358 San Bernardino CA Community College District GO 5.000% 8/1/26 4,150 4,868 San Bernardino CA Community College District GO 0.000% 8/1/29 1,000 626 San Bernardino CA Community College District GO 5.000% 8/1/29 5,000 5,875 San Bernardino CA Community College District GO 0.000% 8/1/30 1,100 652 San Bernardino CA Community College District GO 0.000% 8/1/31 1,000 561 San Bernardino CA Community College District GO 5.000% 8/1/31 8,370 9,702 San Bernardino CA Community College District GO 0.000% 8/1/32 1,100 583 San Bernardino CA Community College District GO 0.000% 8/1/33 1,165 584 San Bernardino County CA Medical Center COP 5.500% 8/1/17 (14) 790 806 San Bernardino County CA Medical Center COP 6.500% 8/1/17 (14) 865 886 San Bernardino County CA Medical Center COP 5.500% 8/1/22 (14) 8,940 10,053 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/31 3,355 3,794 San Diego CA Community College District GO 5.000% 8/1/21 (Prere.) 8,670 10,031 San Diego CA Community College District GO 5.000% 8/1/21 (Prere.) 2,000 2,314 San Diego CA Community College District GO 5.000% 8/1/21 (Prere.) 5,000 5,785 San Diego CA Community College District GO 5.000% 8/1/21 (Prere.) 9,830 11,374 San Diego CA Community College District GO 5.000% 8/1/21 (Prere.) 3,380 3,911 San Diego CA Community College District GO 5.000% 8/1/28 4,000 4,607 San Diego CA Community College District GO 5.000% 8/1/30 1,250 1,462 San Diego CA Community College District GO 5.000% 8/1/31 1,000 1,162 San Diego CA Community College District GO 5.000% 8/1/32 2,150 2,488 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 4.000% 9/1/17 500 508 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 4.000% 9/1/18 3,260 3,399 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 5.000% 9/1/20 3,465 3,868 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/19 (Prere.) 1,825 1,985 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/19 (Prere.) 6,000 6,527 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/19 (Prere.) 3,000 3,263 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/19 (Prere.) 2,000 2,187 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/20 9,685 10,874 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/20 (Prere.) 5,000 5,646 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/21 5,000 5,765 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/23 10,000 11,941 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/34 5,000 5,786 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/35 5,000 5,769 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/36 5,000 5,747 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/19 (Prere.) 4,215 4,617 San Diego CA Public Facilities Financing Authority Water Revenue 5.125% 8/1/19 (Prere.) 5,000 5,491 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/20 (Prere.) 5,355 6,086 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/21 10,000 11,555 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/22 3,200 3,766 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/23 6,120 7,296 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/24 10,010 12,054 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/25 4,000 4,861 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/26 10,680 13,114 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/30 2,000 2,273 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/32 4,190 4,762 San Diego CA Redevelopment Agency Tax Allocation 4.000% 9/1/18 2,950 3,090 San Diego CA Redevelopment Agency Tax Allocation 5.000% 9/1/19 1,000 1,097 San Diego CA Redevelopment Agency Tax Allocation 5.000% 9/1/20 1,000 1,128 San Diego CA Redevelopment Agency Tax Allocation 5.000% 9/1/21 2,000 2,312 San Diego CA Redevelopment Agency Tax Allocation 5.000% 9/1/22 1,000 1,179 San Diego CA Redevelopment Agency Tax Allocation 5.000% 9/1/23 1,000 1,196 San Diego CA Unified School District GO 0.000% 7/1/18 (14) 9,500 9,360 San Diego CA Unified School District GO 5.500% 7/1/20 (4) 9,490 10,836 San Diego CA Unified School District GO 5.000% 7/1/21 15,000 17,315 San Diego CA Unified School District GO 5.000% 7/1/22 1,500 1,764 San Diego CA Unified School District GO 5.500% 7/1/22 (4) 12,790 15,381 San Diego CA Unified School District GO 5.000% 7/1/23 1,925 2,297 San Diego CA Unified School District GO 4.000% 7/1/24 4,000 4,542 San Diego CA Unified School District GO 5.000% 7/1/24 1,735 2,093 San Diego CA Unified School District GO 4.000% 7/1/25 2,500 2,851 San Diego CA Unified School District GO 5.000% 7/1/25 1,695 2,062 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 1,000 1,259 San Diego CA Unified School District GO 0.000% 7/1/26 8,425 6,263 San Diego CA Unified School District GO 5.000% 7/1/26 20,000 24,145 San Diego CA Unified School District GO 5.500% 7/1/26 (4) 7,490 9,380 San Diego CA Unified School District GO 5.500% 7/1/26 (4) 20,885 26,155 San Diego CA Unified School District GO 0.000% 7/1/27 8,500 6,032 San Diego CA Unified School District GO 0.000% 7/1/28 8,000 5,440 San Diego CA Unified School District GO 5.000% 7/1/28 700 830 San Diego CA Unified School District GO 0.000% 7/1/29 3,250 2,096 San Diego CA Unified School District GO 5.000% 7/1/29 3,230 3,862 San Diego CA Unified School District GO 5.000% 7/1/29 750 883 San Diego CA Unified School District GO 0.000% 7/1/30 9,985 6,122 San Diego CA Unified School District GO 0.000% 7/1/30 2,500 1,533 San Diego CA Unified School District GO 5.000% 7/1/31 1,200 1,394 San Diego CA Unified School District GO 4.000% 7/1/32 1,000 1,060 San Diego CA Unified School District GO 4.000% 7/1/33 2,000 2,106 San Diego CA Unified School District GO 4.000% 7/1/34 3,000 3,141 San Diego CA Unified School District GO 4.000% 7/1/35 3,500 3,656 San Diego County CA COP 5.000% 10/15/24 2,115 2,559 San Diego County CA COP 5.000% 10/15/25 5,225 6,256 San Diego County CA COP 5.000% 10/15/26 2,590 3,098 San Diego County CA COP 5.000% 10/15/27 2,000 2,376 San Diego County CA COP 5.000% 10/15/28 1,400 1,648 San Diego County CA COP 5.000% 10/15/29 2,000 2,343 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 4.000% 11/1/17 510 521 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/18 460 489 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/19 480 525 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/22 425 490 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 4.000% 11/1/23 950 1,040 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/24 750 870 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/26 1,145 1,315 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/28 1,450 1,633 San Diego County CA Limited Obligation Revenue (Sanford Burnham Prebys Medical Discovery Institute) 5.000% 11/1/30 1,205 1,340 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/23 3,900 4,345 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/25 9,000 9,981 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/26 6,000 6,646 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 3,000 3,316 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/19 (Prere.) 2,420 2,607 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/19 (Prere.) 4,820 5,193 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/19 (Prere.) 4,285 4,617 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.500% 2/1/19 (Prere.) 5,780 6,282 San Diego County CA Water Authority Financing Agency Water Revenue 5.000% 11/1/19 (Prere.) 2,000 2,208 San Diego County CA Water Authority Revenue 3.000% 5/1/21 5,000 5,328 San Diego County CA Water Authority Revenue 5.000% 5/1/26 2,065 2,521 San Diego County CA Water Authority Revenue 5.000% 5/1/30 5,000 5,634 San Diego County CA Water Authority Revenue 5.000% 5/1/32 10,000 11,742 San Diego County CA Water Authority Revenue 5.000% 5/1/35 13,795 15,981 San Diego County CA Water Authority Revenue COP 5.250% 5/1/21 (14) 6,725 7,793 San Diego County CA Water Authority Revenue COP 5.250% 5/1/22 (14) 7,075 8,371 2 San Diego County CA Water Authority Revenue COP TOB VRDO 0.670% 3/7/17 6,315 6,315 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/28 1,685 2,015 San Francisco CA Bay Area Rapid Transit District GO 4.000% 8/1/34 6,580 6,966 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/20 1,040 1,173 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/23 9,560 10,651 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/23 1,070 1,241 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/27 5,350 6,409 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/28 2,500 2,982 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/29 2,555 2,942 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/30 2,800 3,185 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/31 2,215 2,604 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/32 1,625 1,900 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/33 1,500 1,745 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/23 2,220 2,594 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/23 4,070 4,755 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/24 2,335 2,723 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/24 4,270 4,979 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/25 2,450 2,849 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/25 4,485 5,215 San Francisco CA City & County COP 4.000% 9/1/30 5,215 5,536 San Francisco CA City & County COP 4.000% 9/1/31 5,100 5,375 San Francisco CA City & County COP 4.000% 9/1/32 5,680 5,959 San Francisco CA City & County COP 4.000% 9/1/35 5,170 5,359 San Francisco CA City & County GO 5.000% 6/15/19 1,045 1,141 San Francisco CA City & County GO 5.000% 6/15/20 500 563 San Francisco CA City & County GO 5.000% 6/15/22 2,595 3,002 San Francisco CA City & County GO 5.000% 6/15/23 4,000 4,627 San Francisco CA City & County GO 5.000% 6/15/26 3,995 4,713 San Francisco CA City & County GO 5.000% 6/15/27 5,785 6,801 San Francisco CA City & County GO 4.000% 6/15/28 4,190 4,650 San Francisco CA City & County GO 4.000% 6/15/29 4,545 4,977 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 (4) 1,000 1,048 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 2,000 2,097 San Francisco CA City & County International Airport Revenue 5.000% 5/1/20 (Prere.) 2,135 2,391 San Francisco CA City & County International Airport Revenue 5.000% 5/1/20 (Prere.) 2,135 2,391 San Francisco CA City & County International Airport Revenue 5.250% 5/1/20 (14) 5,000 5,610 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 2,865 3,190 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 1,150 1,322 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 5,748 San Francisco CA City & County International Airport Revenue 5.000% 5/3/21 (Prere.) 1,200 1,380 San Francisco CA City & County International Airport Revenue 5.000% 5/3/21 (Prere.) 1,150 1,322 San Francisco CA City & County International Airport Revenue 5.000% 5/3/21 (Prere.) 550 632 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 2,865 3,189 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 1,500 1,753 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 6,000 7,014 San Francisco CA City & County International Airport Revenue 4.000% 5/1/23 7,400 8,306 San Francisco CA City & County International Airport Revenue 5.000% 5/1/23 3,000 3,557 San Francisco CA City & County International Airport Revenue 5.000% 5/1/23 5,000 5,928 San Francisco CA City & County International Airport Revenue 4.000% 5/1/24 5,750 6,478 San Francisco CA City & County International Airport Revenue 5.000% 5/1/24 3,000 3,595 San Francisco CA City & County International Airport Revenue 5.000% 5/1/24 1,800 2,157 San Francisco CA City & County International Airport Revenue 4.000% 5/1/25 3,625 4,087 San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 6,000 7,264 San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 2,050 2,482 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 1,580 1,927 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 1,930 2,322 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 7,500 8,641 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 2,305 2,628 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 2,175 2,597 San Francisco CA City & County International Airport Revenue 4.900% 5/1/29 8,625 9,413 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 1,755 2,077 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 4,790 5,326 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 1,000 1,174 San Francisco CA City & County International Airport Revenue 5.000% 5/1/31 5,030 5,593 San Francisco CA City & County International Airport Revenue 5.000% 5/1/31 635 742 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/26 5,865 7,071 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/26 1,795 2,164 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/27 1,885 2,256 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/30 13,170 15,011 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/34 9,495 10,978 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/35 9,980 11,498 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/36 10,495 12,031 San Francisco CA City & County Public Utilities Commission Water Revenue 3.000% 11/1/18 1,400 1,449 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/19 (Prere.) 2,960 3,269 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/19 (Prere.) 2,705 2,988 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/19 (Prere.) 10,000 11,045 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/19 (Prere.) 1,000 1,105 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/19 (Prere.) 440 486 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/19 (Prere.) 2,555 2,822 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/19 1,000 1,104 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/20 2,000 2,272 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/21 1,100 1,281 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/22 900 1,066 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/23 4,175 5,007 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/24 4,500 5,445 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/25 6,000 7,248 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/27 1,000 1,162 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/27 7,755 9,212 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/28 10,235 11,824 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/28 5,355 6,313 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 11,000 12,724 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 6,530 7,495 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 12,685 14,863 San Francisco CA City & County Public Utilities Commission Water Revenue 4.000% 11/1/30 3,660 3,965 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/30 10,335 11,774 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/31 2,000 2,347 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/31 14,015 15,974 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 5,730 6,542 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,000 1,137 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/32 3,000 3,501 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/32 2,625 3,038 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/33 6,000 7,056 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/33 9,000 10,256 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 4,000 4,682 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 5,000 5,685 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/35 7,000 8,161 San Francisco CA City & County Redevelopment Agency Community Facilities District No. 7 Special Tax Revenue (Hunters Point Shipyard Improvements) 5.000% 8/1/30 525 564 San Francisco CA City & County Redevelopment Agency Community Facilities District No. 7 Special Tax Revenue (Hunters Point Shipyard Improvements) 5.000% 8/1/33 680 721 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/17 100 102 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/19 220 239 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/20 130 145 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/21 160 183 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/22 125 145 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/23 120 140 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/24 440 519 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/24 860 1,014 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/24 275 326 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/24 135 158 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/25 400 475 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/25 400 476 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/25 240 279 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/26 1,405 1,671 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/26 500 600 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/27 500 586 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/27 500 593 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/27 140 160 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/28 710 835 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/29 745 870 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/29 460 518 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/30 550 639 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/31 710 820 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/31 400 449 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/32 450 511 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/32 1,000 1,135 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/32 860 988 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/32 525 586 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/33 345 389 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/33 660 745 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/33 750 856 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/34 700 787 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/34 660 742 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/34 555 631 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/34 225 249 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/35 400 448 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/35 900 1,008 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/35 595 674 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/36 350 390 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/36 625 697 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/36 780 880 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Redevelopment Projects) 5.000% 8/1/21 2,000 2,289 San Francisco CA City & County Unified School District GO 5.000% 6/15/24 1,080 1,298 San Francisco CA City & County Unified School District GO 5.000% 6/15/27 6,445 7,538 San Francisco CA City & County Unified School District GO 5.000% 6/15/28 10,170 11,814 San Francisco CA City & County Unified School District GO 4.000% 6/15/30 2,470 2,563 San Francisco CA City & County Unified School District GO 5.000% 6/15/31 7,965 8,755 San Francisco CA City & County Unified School District GO 4.000% 6/15/32 5,300 5,560 San Francisco CA Community College District GO 3.000% 6/15/17 11,380 11,460 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/29 1,585 1,807 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/32 2,170 2,449 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/33 3,025 3,398 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/34 1,640 1,854 San Joaquin County CA Delta Community College District Election GO 0.000% 8/1/26 (4) 15,500 9,741 San Joaquin County CA Delta Community College District Election GO 0.000% 8/1/27 (4) 15,500 9,172 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/23 (ETM) 16,000 14,277 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 7,000 5,497 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/25 (ETM) 14,750 12,252 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/29 4,375 4,857 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/34 2,435 2,638 San Jose CA Airport Revenue 5.000% 3/1/24 (2) 2,035 2,043 San Jose CA Airport Revenue 5.000% 3/1/25 (2) 3,385 3,398 San Jose CA Airport Revenue 5.000% 3/1/26 (2) 3,850 3,864 San Jose CA Airport Revenue 5.000% 3/1/26 4,610 5,179 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/19 (14) 1,150 1,166 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 8,000 8,139 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/21 1,270 1,410 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/21 (2) 2,495 2,538 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/22 (2) 5,100 5,188 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.250% 8/1/23 (10) 50 51 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 1,140 1,264 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 16,360 16,645 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/25 (14) 11,505 11,704 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.125% 8/1/25 570 632 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/26 800 889 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/29 1,355 1,508 San Jose CA Redevelopment Agency Tax Allocation Revenue (Merged Area Redevelopment Project) 5.000% 8/1/17 (14) 600 602 San Jose CA Redevelopment Agency Tax Allocation Revenue (Merged Area Redevelopment Project) 4.500% 8/1/21 (2) 1,000 1,014 San Jose CA Special Hotel Tax Revenue (Convention Center Expansion & Renovation Project) 6.125% 5/1/31 5,000 5,742 San Jose CA Unified School District Santa Clara County GO 5.000% 8/1/19 1,000 1,097 San Jose CA Unified School District Santa Clara County GO 5.000% 8/1/20 1,000 1,130 4 SAN JUAN CA UNIF SCH DIST ELECTION 2012 N 2.000% 8/1/18 2,850 2,893 4 SAN JUAN CA UNIF SCH DIST ELECTION 2012 N 2.000% 8/1/19 14,365 14,674 4 SAN JUAN CA UNIF SCH DIST ELECTION 2016-SER P 2.000% 8/1/18 6,595 6,694 4 SAN JUAN CA UNIF SCH DIST ELECTION 2016-SER P 2.500% 8/1/19 9,725 10,048 4 SAN JUAN CA UNIF SCH DIST SER 2002-J 2.000% 8/1/18 2,780 2,822 San Juan CA Unified School District GO 0.000% 8/1/25 (4) 10,000 7,750 San Juan CA Unified School District GO 0.000% 8/1/26 (4) 12,215 9,009 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/24 (15) 855 980 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/25 (15) 970 1,103 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/26 (15) 500 564 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/27 (15) 1,070 1,202 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/28 (15) 600 671 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/33 (15) 2,790 3,056 San Marcos CA Unified School District GO 0.000% 8/1/25 2,300 1,790 San Marcos CA Unified School District GO 0.000% 8/1/30 2,000 1,230 San Marcos CA Unified School District GO 0.000% 8/1/31 2,000 1,177 San Marcos CA Unified School District GO 0.000% 8/1/32 2,500 1,393 San Mateo CA Union High School District GO 0.000% 9/1/23 (Prere.) 2,725 2,282 San Mateo CA Union High School District GO 5.000% 9/1/23 (Prere.) 725 869 San Mateo CA Union High School District GO 5.000% 9/1/23 (Prere.) 1,315 1,575 San Mateo CA Union High School District GO 0.000% 9/1/24 2,665 2,156 San Mateo CA Union High School District GO 5.000% 9/1/30 1,285 1,482 San Mateo CA Union High School District GO 5.000% 9/1/31 715 820 San Mateo CA Union High School District GO 4.000% 9/1/32 3,155 3,371 San Mateo County CA Community College District GO 0.000% 9/1/21 (14) 4,645 4,294 San Mateo County CA Community College District GO 0.000% 9/1/22 (14) 5,675 5,084 San Mateo County CA Community College District GO 0.000% 9/1/24 (14) 2,825 2,341 San Mateo County CA Community College District GO 0.000% 9/1/25 (14) 4,000 3,182 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/23 1,000 1,183 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/27 2,000 2,353 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/18 (Prere.) 2,455 2,582 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.000% 7/15/19 3,250 3,474 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.000% 7/15/20 3,095 3,376 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.000% 7/15/21 1,000 1,109 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/22 1,245 1,457 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/23 1,505 1,783 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.000% 7/15/33 5,000 5,256 San Mateo County CA Transportation Authority Revenue 4.000% 6/1/20 770 840 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/20 750 844 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/21 1,000 1,155 San Mateo County CA Transportation Authority Revenue 4.000% 6/1/22 600 674 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/22 750 883 San Mateo County CA Transportation Authority Revenue 4.000% 6/1/23 1,520 1,719 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/23 840 1,004 San Mateo County CA Transportation Authority Revenue 4.000% 6/1/24 750 851 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/24 1,200 1,450 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/25 1,200 1,462 San Mateo County CA Transportation Authority Revenue 5.000% 6/1/31 1,365 1,608 San Mateo-Foster City CA School District GO 4.000% 8/1/19 1,000 1,072 San Mateo-Foster City CA School District GO 4.000% 8/1/34 1,580 1,649 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 6/15/18 (4) 925 962 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/22 (4) 1,000 1,159 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/23 (4) 1,200 1,408 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/27 (4) 1,770 2,047 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/28 (4) 1,860 2,139 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/30 (4) 2,275 2,586 San Rafael CA High School District GO 0.000% 8/1/29 (14) 6,505 4,155 San Ramon CA Public Financing Authority Tax Allocation Revenue 0.000% 2/1/25 (2) 1,020 786 San Ramon CA Public Financing Authority Tax Allocation Revenue 0.000% 2/1/27 (2) 1,700 1,190 San Ramon CA Public Financing Authority Tax Allocation Revenue 0.000% 2/1/28 (2) 1,800 1,190 San Ramon CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 2/1/25 (15) 1,520 1,804 San Ramon CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 2/1/26 (15) 1,595 1,878 San Ramon CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 2/1/27 (15) 1,670 1,944 San Ramon Valley CA Unified School District GO 4.000% 8/1/32 2,000 2,111 Santa Ana CA Community Redevelopment Agency Tax Allocation Revenue (South Main Street) 5.000% 9/1/18 (14) 2,685 2,695 Santa Ana CA Unified School District GO 0.000% 8/1/31 (14) 3,775 2,206 Santa Clara CA Electric Revenue 5.000% 7/1/30 1,000 1,114 Santa Clara CA Electric Revenue 5.250% 7/1/32 2,500 2,819 Santa Clara CA Unified School District GO 5.000% 7/1/21 2,290 2,643 Santa Clara CA Unified School District GO 5.000% 7/1/22 2,060 2,422 Santa Clara CA Unified School District GO 5.000% 7/1/23 2,185 2,607 Santa Clara CA Unified School District GO 5.000% 7/1/25 3,120 3,726 Santa Clara CA Unified School District GO 5.000% 7/1/25 3,595 4,293 Santa Clara CA Unified School District GO 5.000% 7/1/28 3,775 4,206 Santa Clara CA Unified School District GO 5.000% 7/1/29 4,115 4,585 Santa Clara CA Unified School District GO 5.000% 7/1/30 4,405 4,892 Santa Clara CA Unified School District GO 5.000% 7/1/31 4,715 5,236 Santa Clara County CA East Side Union High School District GO 5.000% 8/1/17 5,410 5,510 Santa Clara County CA East Side Union High School District GO 5.000% 8/1/18 5,690 6,024 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/17 11,540 11,893 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 5/15/18 (Prere.) 10,000 10,511 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 5/15/20 4,140 4,640 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 5/15/21 5,770 6,629 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 5/15/22 6,060 7,097 Santa Clara County CA Financing Authority Revenue 5.000% 5/15/22 4,090 4,790 Santa Clara County CA Financing Authority Revenue 5.000% 5/15/23 4,280 5,083 Santa Clara County CA Financing Authority Revenue 5.000% 5/15/24 6,260 7,515 Santa Clara County CA Financing Authority Revenue 5.000% 5/15/25 6,510 7,891 Santa Clara County CA Financing Authority Revenue 5.000% 5/15/26 6,800 8,195 Santa Clara County CA GO 5.000% 8/1/28 8,830 10,223 Santa Clara Valley CA Joint Powers Authority Revenue 5.000% 8/1/22 660 777 Santa Clara Valley CA Joint Powers Authority Revenue 5.000% 8/1/23 375 448 Santa Clara Valley CA Joint Powers Authority Revenue 5.000% 8/1/24 275 332 Santa Clara Valley CA Joint Powers Authority Revenue 4.000% 8/1/25 500 571 Santa Clara Valley CA Joint Powers Authority Revenue 4.000% 8/1/26 550 631 Santa Clara Valley CA Joint Powers Authority Revenue 5.000% 8/1/29 525 630 Santa Clara Valley CA Joint Powers Authority Revenue 5.000% 8/1/30 1,100 1,311 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/17 (Prere.) 4,000 4,016 Santa Clara Valley CA Water District COP 4.000% 6/1/18 520 541 Santa Clara Valley CA Water District COP 4.000% 6/1/19 1,000 1,068 Santa Clara Valley CA Water District COP 5.000% 6/1/20 500 562 Santa Clara Valley CA Water District COP 5.000% 6/1/21 450 519 Santa Clara Valley CA Water District COP 5.000% 6/1/22 430 505 Santa Clara Valley CA Water District COP 5.000% 6/1/23 750 894 Santa Clarita CA Community College District GO 0.000% 8/1/29 (4) 2,480 1,603 Santa Clarita CA Community College District GO 5.000% 8/1/32 5,450 6,194 Santa Monica CA Community College District GO 0.000% 8/1/24 4,500 3,734 Santa Monica CA Community College District GO 0.000% 8/1/26 11,025 8,353 Santa Monica CA Community College District GO 4.000% 8/1/30 2,000 2,132 Santa Monica CA Community College District GO 4.000% 8/1/32 2,565 2,693 Santa Monica CA Community College District GO 4.000% 8/1/33 3,510 3,663 Santa Monica-Malibu CA Unified School District GO 4.000% 8/1/31 1,600 1,721 Santa Monica-Malibu CA Unified School District GO 4.000% 8/1/33 1,150 1,218 Santa Rosa CA High School District GO 3.000% 5/1/17 1,110 1,114 Santa Rosa CA High School District GO 4.000% 5/1/18 2,230 2,311 Santa Rosa CA High School District GO 5.000% 5/1/19 2,040 2,210 Santa Rosa CA High School District GO 5.000% 5/1/20 1,150 1,284 Santa Rosa CA Wastewater Revenue 5.000% 9/1/21 1,250 1,448 Santa Rosa CA Wastewater Revenue 5.000% 9/1/22 1,000 1,180 Santa Rosa CA Wastewater Revenue 5.000% 9/1/23 900 1,077 Santa Rosa CA Wastewater Revenue 5.000% 9/1/24 800 966 Santa Rosa CA Wastewater Revenue 5.000% 9/1/25 750 914 Santa Rosa CA Wastewater Revenue 5.000% 9/1/26 750 924 Santa Rosa CA Wastewater Revenue 0.000% 9/1/28 (4) 11,095 7,476 Santa Rosa CA Wastewater Revenue 5.000% 9/1/29 2,870 3,259 Santa Rosa CA Wastewater Revenue 5.000% 9/1/30 3,055 3,477 Santa Rosa CA Wastewater Revenue 5.000% 9/1/33 1,425 1,603 Santee CA CDC Successor Agency Tax Allocation Revenue 4.000% 8/1/20 590 638 Santee CA CDC Successor Agency Tax Allocation Revenue 4.000% 8/1/21 600 656 Santee CA CDC Successor Agency Tax Allocation Revenue 5.000% 8/1/22 570 656 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 3.000% 10/1/17 1,915 1,939 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 10/1/18 1,960 2,048 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/19 2,040 2,228 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/20 (15) 2,120 2,386 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 8/1/20 350 396 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 8/1/21 725 841 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 8/1/24 1,000 1,211 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 8/1/28 1,000 1,187 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 8/1/35 1,000 1,150 4 Simi Valley CA Unified School District GO 5.000% 8/1/20 1,500 1,676 4 Simi Valley CA Unified School District GO 5.000% 8/1/21 1,220 1,397 4 Simi Valley CA Unified School District GO 5.000% 8/1/22 1,500 1,752 4 Simi Valley CA Unified School District GO 5.000% 8/1/23 2,500 2,961 4 Simi Valley CA Unified School District GO 5.000% 8/1/24 3,435 4,116 4 Simi Valley CA Unified School District GO 5.000% 8/1/25 2,785 3,370 Simi Valley CA Unified School District GO 0.000% 8/1/26 (4) 3,030 2,235 4 Simi Valley CA Unified School District GO 5.000% 8/1/26 2,000 2,445 Simi Valley CA Unified School District GO 0.000% 8/1/27 (4) 2,900 2,030 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/29 2,125 2,337 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/32 2,665 2,900 Solano County CA COP 5.000% 11/1/17 (14) 4,110 4,222 Solano County CA COP 5.000% 11/1/18 (14) 3,810 3,914 Solano County CA COP 5.000% 11/1/19 (14) 3,995 4,104 Solano County CA COP 5.000% 11/1/20 (14) 4,195 4,309 Solano County CA COP 5.000% 11/1/21 (14) 4,405 4,524 Sonoma County CA Transportation Authority Sales Tax Revenue 5.000% 12/1/20 1,405 1,599 Sonoma County CA Transportation Authority Sales Tax Revenue 5.000% 12/1/22 2,445 2,898 South Orange County CA Public Financing Authority Special Tax Revenue 5.000% 8/15/23 1,000 1,130 South Orange County CA Public Financing Authority Special Tax Revenue 5.000% 8/15/25 1,250 1,403 1,2 South San Francisco CA Unified School District GO TOB PUT 0.700% 3/2/17 6,490 6,490 Southern California Public Power Authority Revenue 5.000% 7/1/25 6,735 8,097 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 11,131 Southern California Public Power Authority Revenue 5.000% 7/1/29 5,000 5,559 Southern California Public Power Authority Revenue 5.000% 7/1/30 10,750 11,879 Southern California Public Power Authority Revenue (Canyon Power Project) 5.250% 1/1/20 (Prere.) 6,950 7,753 Southern California Public Power Authority Revenue (Canyon Power Project) 5.000% 7/1/20 1,250 1,403 Southern California Public Power Authority Revenue (Canyon Power Project) 5.000% 7/1/21 1,000 1,150 Southern California Public Power Authority Revenue (Canyon Power Project) 5.000% 7/1/23 4,000 4,614 Southern California Public Power Authority Revenue (Canyon Power Project) 5.000% 7/1/24 2,355 2,714 Southern California Public Power Authority Revenue (Canyon Power Project) 5.000% 7/1/25 1,500 1,727 Southern California Public Power Authority Revenue (Canyon Power Project) 5.000% 7/1/26 1,250 1,435 Southern California Public Power Authority Revenue (Canyon Power Project) 5.000% 7/1/27 1,000 1,148 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/28 3,500 3,896 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/29 2,500 2,779 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/30 2,500 2,763 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/28 5,000 5,492 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/29 5,000 5,486 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/18 1,040 1,101 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/23 5,270 6,047 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/24 5,000 5,777 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/25 7,000 8,154 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/26 3,500 4,106 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/28 2,000 2,285 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/33 4,475 5,170 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/23 5,000 5,343 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/19 1,000 1,095 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/20 1,000 1,128 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/22 900 1,060 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/23 1,300 1,551 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/24 700 843 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/25 805 977 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/26 725 871 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/27 1,315 1,568 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/29 1,500 1,769 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/30 1,120 1,317 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/31 1,470 1,721 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/32 2,410 2,805 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/33 2,325 2,693 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/34 3,400 3,922 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/35 2,840 3,265 Southern California Water Replenishment District Financing Authority Revenue 5.000% 8/1/36 3,000 3,439 Southwestern California Community College District GO 0.000% 8/1/24 750 605 Southwestern California Community College District GO 0.000% 8/1/25 1,090 839 Southwestern California Community College District GO 0.000% 8/1/26 2,000 1,463 Southwestern California Community College District GO 0.000% 8/1/27 2,000 1,391 Southwestern California Community College District GO 0.000% 8/1/28 2,535 1,670 Southwestern California Community College District GO 5.000% 8/1/29 1,000 1,193 Southwestern California Community College District GO 4.000% 8/1/32 1,000 1,056 Southwestern California Community College District GO 4.000% 8/1/33 2,150 2,255 Southwestern California Community College District GO 4.000% 8/1/34 1,750 1,824 Southwestern California Community College District GO 4.000% 8/1/35 1,500 1,559 St. Helena CA Unified School District GO 0.000% 8/1/27 4,550 3,848 State Center California Community College District GO 5.000% 8/1/17 (Prere.) 5,880 5,987 Stockton CA Public Financing Authority Revenue 4.000% 9/2/20 (15) 580 628 Stockton CA Public Financing Authority Revenue 4.000% 9/2/21 (15) 450 493 Stockton CA Public Financing Authority Revenue 4.000% 9/2/22 (15) 950 1,047 Stockton CA Public Financing Authority Revenue 4.000% 9/2/23 (15) 660 728 Stockton CA Public Financing Authority Revenue 4.000% 9/2/24 (15) 1,025 1,132 Stockton CA Public Financing Authority Revenue 4.000% 9/2/25 (15) 1,075 1,185 Stockton CA Public Financing Authority Revenue 4.000% 9/2/26 (15) 1,115 1,225 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/22 (15) 1,000 1,164 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/23 (15) 1,000 1,177 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/24 (15) 1,000 1,186 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/25 (15) 1,250 1,467 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/26 (15) 1,375 1,608 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/27 (15) 1,250 1,450 Stockton CA Public Financing Authority Water Revenue (Delta Water Supply Project) 6.125% 10/1/35 1,000 1,187 Stockton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/28 (4) 1,600 1,828 Stockton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/29 (4) 1,500 1,702 Stockton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/33 (4) 2,890 3,206 Stockton CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/34 (4) 2,000 2,214 Stockton CA Unified School District GO 3.000% 8/1/17 700 707 Stockton CA Unified School District GO 4.000% 8/1/18 2,500 2,610 Stockton CA Unified School District GO 4.000% 8/1/19 3,470 3,698 Stockton CA Unified School District GO 5.000% 8/1/20 930 1,041 Stockton CA Unified School District GO 5.000% 8/1/21 2,185 2,500 Stockton CA Unified School District GO 5.000% 8/1/22 2,650 3,075 Stockton CA Unified School District GO 5.000% 7/1/23 (4) 1,110 1,289 Stockton CA Unified School District GO 5.000% 8/1/23 2,055 2,412 Stockton CA Unified School District GO 5.000% 7/1/24 (4) 1,350 1,559 Stockton CA Unified School District GO 5.000% 8/1/28 (15) 1,000 1,152 Stockton CA Unified School District GO 5.000% 8/1/29 (15) 600 687 Stockton CA Unified School District GO 4.000% 8/1/30 (4) 1,960 2,077 Stockton CA Unified School District GO 5.000% 8/1/30 (15) 1,555 1,770 Stockton CA Unified School District GO 5.000% 8/1/31 (15) 1,875 2,127 Stockton CA Unified School District GO 5.000% 8/1/32 (15) 2,060 2,325 Stockton CA Unified School District GO 5.000% 8/1/33 (15) 2,250 2,528 Stockton CA Unified School District GO 5.000% 8/1/34 (15) 2,105 2,357 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/23 (15) 1,015 1,196 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/25 (15) 1,000 1,175 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/26 (15) 1,200 1,405 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/27 (15) 1,245 1,445 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/28 (15) 1,280 1,477 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/29 (15) 2,255 2,585 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/30 (15) 1,000 1,141 Sweetwater CA Unified School District GO 5.000% 8/1/23 (15) 1,000 1,177 Sweetwater CA Unified School District GO 5.000% 8/1/24 (15) 1,000 1,188 Sweetwater CA Unified School District GO 5.000% 8/1/27 (15) 7,000 8,184 Sweetwater CA Unified School District GO 5.000% 8/1/28 (15) 8,000 9,298 Tahoe-Truckee CA Unified School District GO 5.000% 8/1/24 100 120 Tahoe-Truckee CA Unified School District GO 5.000% 8/1/25 200 243 Tahoe-Truckee CA Unified School District GO 5.000% 8/1/26 330 405 Temecula Valley CA Unified School District GO 0.000% 8/1/32 (15) 2,000 1,911 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 3.000% 8/1/17 275 278 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 4.000% 8/1/18 350 365 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/19 250 272 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/20 250 280 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/21 900 1,029 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/23 (4) 400 469 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/24 (4) 400 473 Tracy CA Community Development Agency Successor Agency Tax Allocation Revenue 5.000% 8/1/25 (4) 960 1,143 Tuolumne CA Wind Project Authority Revenue 5.250% 1/1/19 (Prere.) 5,115 5,518 Turlock CA Irrigation District Revenue 5.000% 1/1/20 (Prere.) 2,105 2,335 Turlock CA Irrigation District Revenue 5.000% 1/1/20 (Prere.) 1,620 1,797 Turlock CA Irrigation District Revenue 5.000% 1/1/21 2,185 2,408 Turlock CA Irrigation District Revenue 5.000% 1/1/22 3,310 3,644 Turlock CA Irrigation District Revenue 5.000% 1/1/28 7,020 7,897 Turlock CA Irrigation District Revenue 5.000% 1/1/29 6,400 7,192 Turlock CA Irrigation District Revenue 5.000% 1/1/30 7,770 8,655 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/22 1,390 1,578 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/23 750 858 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/24 760 872 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/25 2,820 3,248 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/26 2,300 2,633 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/27 3,915 4,454 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/29 3,640 4,085 Tustin CA Unified School District Special Tax Revenue 5.000% 9/1/30 3,500 3,910 Twin Rivers CA Unified School District GO 4.000% 8/1/17 275 279 Twin Rivers CA Unified School District GO 4.000% 8/1/17 300 304 Twin Rivers CA Unified School District GO 4.000% 8/1/18 600 626 Twin Rivers CA Unified School District GO 4.000% 8/1/18 625 652 Twin Rivers CA Unified School District GO 5.000% 8/1/19 600 655 Twin Rivers CA Unified School District GO 5.000% 8/1/19 1,645 1,795 Twin Rivers CA Unified School District GO 5.000% 8/1/20 (4) 750 841 Twin Rivers CA Unified School District GO 5.000% 8/1/20 (4) 475 532 Twin Rivers CA Unified School District GO 5.000% 8/1/21 (4) 850 976 Twin Rivers CA Unified School District GO 5.000% 8/1/21 (4) 550 631 Twin Rivers CA Unified School District GO 5.000% 8/1/22 (4) 625 726 Twin Rivers CA Unified School District GO 5.000% 8/1/22 (4) 500 580 Union City CA Community Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/31 1,820 2,094 Union City CA Community Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/32 1,360 1,556 Union City CA Community Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/33 3,000 3,412 Union City CA Community Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/35 1,250 1,411 Union City CA Community Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/36 1,000 1,125 University of California Regents Medical Center Pooled Revenue 5.000% 5/15/24 6,000 7,172 University of California Regents Medical Center Pooled Revenue 4.000% 5/15/25 10,000 11,201 University of California Regents Medical Center Pooled Revenue 4.000% 5/15/26 10,000 11,198 University of California Regents Medical Center Pooled Revenue 5.000% 5/15/28 5,000 5,931 University of California Regents Medical Center Pooled Revenue 5.000% 5/15/29 5,000 5,881 University of California Regents Medical Center Pooled Revenue 5.000% 5/15/30 3,000 3,504 University of California Regents Medical Center Pooled Revenue 5.000% 5/15/32 8,440 9,746 University of California Regents Medical Center Pooled Revenue 5.000% 5/15/33 12,105 13,894 University of California Regents Medical Center Pooled Revenue 5.000% 5/15/34 14,000 15,997 University of California Regents Medical Center Pooled Revenue 5.000% 5/15/35 10,125 11,526 University of California Regents Medical Center Pooled Revenue 4.500% 5/15/36 10,000 10,749 University of California Regents Medical Center Revenue 5.000% 5/15/32 14,940 17,095 University of California Regents Medical Center Revenue 5.000% 5/15/33 5,000 5,700 University of California Revenue 5.000% 5/15/17 4,000 4,038 University of California Revenue 5.000% 5/15/19 15,815 17,199 University of California Revenue 5.000% 5/15/19 5,250 5,713 University of California Revenue 5.750% 5/15/19 (Prere.) 3,000 3,311 University of California Revenue 5.000% 5/15/20 8,250 9,254 University of California Revenue 5.000% 5/15/20 4,360 4,895 University of California Revenue 5.000% 5/15/21 3,000 3,458 University of California Revenue 5.000% 5/15/22 5,420 6,185 University of California Revenue 5.000% 5/15/23 1,865 2,223 University of California Revenue 5.000% 5/15/24 5,000 6,010 University of California Revenue 5.000% 5/15/25 9,030 10,880 University of California Revenue 5.000% 5/15/25 2,400 2,910 University of California Revenue 5.000% 5/15/27 10,900 12,362 University of California Revenue 5.000% 5/15/27 7,000 8,371 University of California Revenue 5.000% 5/15/28 11,680 13,231 University of California Revenue 5.000% 5/15/28 7,080 8,357 University of California Revenue 5.000% 5/15/28 9,075 10,770 University of California Revenue 5.000% 5/15/30 1,400 1,622 University of California Revenue 5.000% 5/15/30 1,000 1,183 University of California Revenue 5.000% 5/15/31 2,290 2,663 University of California Revenue 5.000% 5/15/32 14,020 16,048 University of California Revenue 5.000% 5/15/32 4,000 4,682 University of California Revenue 5.250% 5/15/32 5,000 5,902 University of California Revenue 5.000% 5/15/33 6,995 8,100 University of California Revenue 5.000% 5/15/33 10,110 11,581 University of California Revenue 5.000% 5/15/33 15,240 17,457 University of California Revenue 5.000% 5/15/33 5,000 5,821 University of California Revenue 5.000% 5/15/34 15,900 18,154 University of California Revenue 5.000% 5/15/34 3,915 4,538 University of California Revenue 5.000% 5/15/35 1,835 2,119 University of California Revenue 5.000% 5/15/36 5,425 6,245 University of California Revenue PUT 1.400% 5/15/21 4,300 4,260 University of California Revenue PUT 5.000% 5/15/23 52,095 61,636 University of California Revenue VRDO 0.610% 3/7/17 22,000 22,000 Upland CA Community Facilities District No. 2003-2 Improvement Area No. 1 Special Tax Revenue 5.000% 9/1/31 1,110 1,213 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/22 600 695 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/23 575 671 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/24 1,325 1,556 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/25 1,390 1,614 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/26 1,460 1,683 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/27 1,200 1,374 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 1,200 1,363 Ventura County CA Community College District GO 5.000% 8/1/25 1,915 2,196 Ventura County CA Community College District GO 5.000% 8/1/27 2,205 2,527 Ventura County CA Community College District GO 0.000% 8/1/28 15,000 10,165 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/24 1,200 1,393 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/29 1,000 1,142 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/32 2,000 2,288 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/33 1,250 1,416 Vista CA Joint Powers Financing Authority Revenue 4.000% 5/1/18 300 310 Vista CA Joint Powers Financing Authority Revenue 5.000% 5/1/20 500 555 Vista CA Joint Powers Financing Authority Revenue 5.000% 5/1/21 325 369 Vista CA Joint Powers Financing Authority Revenue 5.000% 5/1/22 400 461 Vista CA Joint Powers Financing Authority Revenue 5.250% 5/1/35 5,975 6,905 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/18 (4) 400 423 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/19 (4) 300 327 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/20 (4) 275 307 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/21 (4) 265 302 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/22 (4) 335 388 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/23 (4) 400 468 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/24 (4) 585 689 Vista CA Unified School District GO 5.000% 8/1/24 5,000 5,800 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 2,000 2,171 Walnut Valley CA Unified School District GO 5.000% 8/1/23 250 298 Walnut Valley CA Unified School District GO 5.000% 8/1/24 350 421 Washington Township CA Health Care District GO 5.000% 8/1/23 170 201 Washington Township CA Health Care District GO 4.000% 8/1/24 625 702 Washington Township CA Health Care District GO 5.000% 8/1/25 1,425 1,713 Washington Township CA Health Care District GO 5.000% 8/1/26 1,395 1,688 Washington Township CA Health Care District Revenue 5.000% 7/1/17 760 770 Washington Township CA Health Care District Revenue 4.000% 7/1/18 325 335 Washington Township CA Health Care District Revenue 5.000% 7/1/19 500 537 Washington Township CA Health Care District Revenue 4.000% 7/1/20 375 399 Washington Township CA Health Care District Revenue 5.000% 7/1/21 350 391 Washington Township CA Health Care District Revenue 5.000% 7/1/22 725 817 Washington Township CA Health Care District Revenue 5.000% 7/1/23 400 453 Washington Township CA Health Care District Revenue 5.000% 7/1/24 750 854 Washington Township CA Health Care District Revenue 5.000% 7/1/25 775 884 Washington Township CA Health Care District Revenue 5.000% 7/1/26 900 1,013 Washington Township CA Health Care District Revenue 6.000% 7/1/29 1,000 1,077 West Basin CA Municipal Water District Revenue 5.000% 8/1/22 2,000 2,352 West Contra Costa CA Unified School District GO 4.000% 8/1/17 850 862 West Contra Costa CA Unified School District GO 5.000% 8/1/18 1,000 1,058 West Contra Costa CA Unified School District GO 5.000% 8/1/20 250 281 West Contra Costa CA Unified School District GO 6.000% 8/1/26 5,000 6,492 West Contra Costa CA Unified School District GO 0.000% 8/1/28 (14) 6,400 4,161 West Contra Costa CA Unified School District GO 5.000% 8/1/30 3,425 3,949 West Contra Costa CA Unified School District GO 5.000% 8/1/31 5,690 6,512 West Contra Costa CA Unified School District GO 5.000% 8/1/32 1,825 2,098 West Contra Costa CA Unified School District GO 5.000% 8/1/32 5,560 6,331 West Contra Costa CA Unified School District GO 0.000% 8/1/33 (12) 2,650 1,356 West Contra Costa CA Unified School District GO 5.000% 8/1/33 1,020 1,162 West Contra Costa CA Unified School District GO 5.000% 8/1/33 915 1,042 West Contra Costa CA Unified School District GO 5.000% 8/1/33 3,265 3,697 West Contra Costa CA Unified School District GO 5.000% 8/1/34 1,070 1,213 West Contra Costa CA Unified School District GO 5.000% 8/1/34 2,010 2,278 West Contra Costa CA Unified School District GO 5.000% 8/1/35 1,000 1,130 West Contra Costa CA Unified School District GO 5.000% 8/1/35 1,400 1,583 West Contra Costa CA USD 0.000% 8/1/30 (3) 6,235 3,663 West Valley-Mission CA Community College District GO 5.000% 8/1/30 (4) 215 216 Western CA Municipal Water District Revenue PUT 1.500% 10/1/20 2,350 2,355 Western Placer CA Unified School District COP 3.000% 8/1/21 (4) 500 529 Western Placer CA Unified School District COP 3.000% 8/1/23 (4) 600 631 Westlands CA Water District Revenue 5.000% 9/1/21 (4) 750 861 Westlands CA Water District Revenue 5.000% 9/1/22 (4) 750 873 Westlands CA Water District Revenue 5.000% 9/1/24 (4) 1,000 1,160 Westlands CA Water District Revenue 5.000% 9/1/25 (4) 1,250 1,435 William S. Hart Union High School District California GO 5.000% 9/1/25 1,735 2,010 William S. Hart Union High School District California GO 5.000% 9/1/26 1,085 1,259 William S. Hart Union High School District California GO 5.000% 9/1/27 1,500 1,731 William S. Hart Union High School District California GO 0.000% 8/1/34 (4) 3,880 1,884 Yucaipa Valley CA Water District Water System Revenue 5.000% 9/1/18 500 531 Yucaipa Valley CA Water District Water System Revenue 5.000% 9/1/19 1,020 1,114 Guam (0.3%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/20 750 818 Guam Government Business Privilege Tax Revenue 5.000% 11/15/21 1,125 1,245 Guam Government Business Privilege Tax Revenue 5.000% 11/15/22 1,500 1,676 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/20 540 592 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/21 400 443 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/22 500 559 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/28 2,115 2,315 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/29 5,035 5,523 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/33 4,000 4,364 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/35 4,450 4,766 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/36 1,450 1,536 Guam Power Authority Revenue 5.000% 10/1/22 1,605 1,790 Guam Power Authority Revenue 5.000% 10/1/26 1,810 1,995 Guam Power Authority Revenue 5.000% 10/1/30 1,470 1,583 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/17 1,500 1,424 Total Investments (100.1%) (Cost $11,222,643) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Adjustable-rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, the aggregate value of these securities was $119,992,000, representing 1.0% of net assets. 3 Securities with a value of $1,268,000 have been segregated as initial margin for open futures contracts. 4 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2017. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. California Intermediate-Term Tax-Exempt Fund (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of February 28, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds   Futures ContractsAssets 1   Futures ContractsLiabilities 1   Total  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At February 28, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note June 2017 2,120 458,781 (114) 5-Year U.S. Treasury Note June 2017 860 101,225 190 10-Year U.S. Treasury Note June 2017 (1,249) (155,598) 154 Ultra 10-Year U.S. Treasury Note June 2017 (292) (39,110) (160) 70 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 28, 2017, the cost of investment securities for tax purposes was $11,222,734,000. Net unrealized appreciation of investment securities for tax purposes was $276,231,000, consisting of unrealized gains of $367,040,000 on securities that had risen in value since their purchase and $90,809,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CALIFORNIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 17, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CALIFORNIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 17, 2017 VANGUARD CALIFORNIA TAX-FREE FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 17, 2017 * By:/s/ ANNE E. ROBINSON Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see file Number 33-32548, Incorporated by Reference.
